Exhibit 10.1

L&W Draft 7.16.19

 

 

 

TERM LOAN CREDIT AGREEMENT

dated as of [    ], 2019,

among

PHI Group, Inc.,

as Borrower

The GUARANTORS Party Hereto

The LENDERS Party Hereto

and

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent and Collateral Agent

 

 

Credit Suisse Loan Funding LLC,

as Lead Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1  

SECTION 1.01

  Defined Terms      1  

SECTION 1.02

  Classification of Loans and Borrowings      44  

SECTION 1.03

  Terms Generally      44  

SECTION 1.04

  Accounting Terms; GAAP      45  

SECTION 1.05

  Effectuation of Transactions      45  

SECTION 1.06

  Status of Obligations      45  

SECTION 1.07

  Timing of Payment or Performance      45  

ARTICLE II THE CREDITS

     46  

SECTION 2.01

  Commitments      46  

SECTION 2.02

  Loans and Borrowings      46  

SECTION 2.03

  Requests for Borrowings      46  

SECTION 2.04

  Incremental Loans      47  

SECTION 2.05

  Funding of Borrowings      48  

SECTION 2.06

  Interest Elections      49  

SECTION 2.07

  Termination of Commitments      50  

SECTION 2.08

  Repayment of Loans; Evidence of Debt      50  

SECTION 2.09

  Amortization of Loans      50  

SECTION 2.10

  Prepayments      51  

SECTION 2.11

  Fees      54  

SECTION 2.12

  Interest      54  

SECTION 2.13

  Alternate Rate of Interest      55  

SECTION 2.14

  Increased Costs      56  

SECTION 2.15

  Break Funding Payments      56  

SECTION 2.16

  Taxes      57  

SECTION 2.17

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      60  

SECTION 2.18

  Mitigation Obligations; Replacement of Lenders      61  

SECTION 2.19

  Refinancing Facilities      62  

SECTION 2.20

  Extension of Maturity Date      63  

SECTION 2.21

  Defaulting Lenders      64  

ARTICLE III REPRESENTATIONS AND WARRANTIES

     64  

SECTION 3.01

  Organization; Powers      64  

SECTION 3.02

  Authorization; Enforceability      65  

SECTION 3.03

  Governmental Approvals; Absence of Conflicts      65  

SECTION 3.04

  Financial Condition; No Material Adverse Change      65  

SECTION 3.05

  Properties      65  

SECTION 3.06

  Litigation and Environmental Matters      66  

SECTION 3.07

  Compliance with Laws and Agreements      66  

SECTION 3.08

  Government Regulation      67  

 

ii



--------------------------------------------------------------------------------

SECTION 3.09

  Taxes      67  

SECTION 3.10

  ERISA; Labor Matters      67  

SECTION 3.11

  Subsidiaries and Joint Ventures; Ownership by Permitted Holder; Disqualified
Equity Interests      68  

SECTION 3.12

  Insurance      68  

SECTION 3.13

  Solvency      68  

SECTION 3.14

  Disclosure      68  

SECTION 3.15

  Collateral Matters      69  

SECTION 3.16

  Federal Reserve Regulations      69  

SECTION 3.17

  No Defaults      69  

SECTION 3.18

  Use of Proceeds      69  

SECTION 3.19

  Information with Respect to Certain Aircraft      69  

SECTION 3.20

  Disclosed Subleases      69  

ARTICLE IV CONDITIONS

     70  

SECTION 4.01

  Closing Date      70  

SECTION 4.02

  Incremental Loan Commitment      72  

ARTICLE V AFFIRMATIVE COVENANTS

     73  

SECTION 5.01

  Financial Statements and Other Information      73  

SECTION 5.02

  Notices of Material Events      74  

SECTION 5.03

  Borrower Information      74  

SECTION 5.04

  Information Regarding Collateral      74  

SECTION 5.05

  Existence; Conduct of Business      75  

SECTION 5.06

  Payment of Taxes      75  

SECTION 5.07

  Maintenance of Properties      75  

SECTION 5.08

  Insurance      75  

SECTION 5.09

  Books and Records; Inspection and Audit Rights      76  

SECTION 5.10

  Compliance with Laws      77  

SECTION 5.11

  Use of Proceeds      77  

SECTION 5.12

  Employee Benefits      77  

SECTION 5.13

  Additional Guarantors      77  

SECTION 5.14

  After-Acquired Property      77  

SECTION 5.15

  Aircraft Collateral Leases      79  

SECTION 5.16

  Certain Post-Closing Collateral Obligations      79  

SECTION 5.17

  Further Assurances      79  

SECTION 5.18

  Designation of Unrestricted Subsidiaries      79  

SECTION 5.19

  Pledged Equity Interests      80  

ARTICLE VI NEGATIVE COVENANTS

     81  

SECTION 6.01

  Indebtedness      81  

SECTION 6.02

  Restricted Payments      84  

SECTION 6.03

  Limitations on Investments      85  

 

iii



--------------------------------------------------------------------------------

SECTION 6.04

  Limitations on Dividends and Other Restrictions Affecting Restricted
Subsidiaries      87  

SECTION 6.05

  Liens      88  

SECTION 6.06

  Transactions with Affiliates      88  

SECTION 6.07

  Asset Sales      90  

SECTION 6.08

  Layering Indebtedness      91  

SECTION 6.09

  Issuance or Sale of Equity Interests of Restricted Subsidiaries      91  

SECTION 6.10

  Business of Borrower      91  

SECTION 6.11

  Locations of Aircraft Collateral      92  

SECTION 6.12

  Amendments to Other Agreements      92  

SECTION 6.13

  Mergers, Consolidation, Etc.      92  

SECTION 6.14

  Hedge Contracts.      92  

SECTION 6.15

  Minimum Liquidity.      92  

ARTICLE VII EVENTS OF DEFAULT

     93  

SECTION 7.01

  Events of Default      93  

SECTION 7.02

  Application of Payments      95  

ARTICLE VIII THE AGENTS

     95  

SECTION 8.01

  Appointment of Agents      95  

SECTION 8.02

  Rights and Powers      96  

SECTION 8.03

  Duties and Obligations      96  

SECTION 8.04

  Liability      97  

SECTION 8.05

  Sub-Agents      97  

SECTION 8.06

  Resignation      97  

SECTION 8.07

  Non-Reliance      98  

SECTION 8.08

  Approval and Execution      98  

SECTION 8.09

  Collateral      98  

SECTION 8.10

  Lead Arranger      98  

SECTION 8.11

  Certain ERISA Matters.      99  

ARTICLE IX GUARANTEE OF THE OBLIGATIONS

     100  

SECTION 9.01

  Guarantee      100  

SECTION 9.02

  [Reserved]      100  

SECTION 9.03

  Limitation of Guarantee      100  

SECTION 9.04

  Release of Guarantor      101  

SECTION 9.05

  Waiver of Subrogation      101  

ARTICLE X MISCELLANEOUS

     101  

SECTION 10.01

  Notices      101  

SECTION 10.02

  Waivers; Amendments      103  

SECTION 10.03

  Expenses; Indemnity; Damage Waiver      105  

SECTION 10.04

  Successors and Assigns      107  

SECTION 10.05

  Survival      110  

 

iv



--------------------------------------------------------------------------------

SECTION 10.06

  Counterparts; Integration; Effectiveness      111  

SECTION 10.07

  Severability      111  

SECTION 10.08

  Right of Setoff      111  

SECTION 10.09

  Governing Law; Jurisdiction; Consent to Service of Process      111  

SECTION 10.10

  WAIVER OF JURY TRIAL      112  

SECTION 10.11

  Headings      112  

SECTION 10.12

  Confidentiality      112  

SECTION 10.13

  Interest Rate Limitation      113  

SECTION 10.14

  Release of Liens and Guarantees      113  

SECTION 10.15

  USA PATRIOT Act Notice      114  

SECTION 10.16

  No Fiduciary Relationship      114  

SECTION 10.17

  Independent Decision.      114  

SECTION 10.18

  Non-Public Information      114  

SECTION 10.19

  Electronic Execution of Assignments and Certain Other Documents      115  

SECTION 10.20

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      115
 

SECTION 10.21

  Acknowledgement Regarding Any Supported QFCs      115  

 

SCHEDULES: Schedule 1.01(a)    —    Immaterial Domestic Subsidiaries Schedule
2.01    —    Commitments Schedule 3.11    —    Subsidiaries and Joint Ventures
Schedule 3.12    —    Insurance Schedule 3.15    —    UCC Filing Jurisdictions
Schedule 3.20    —    Disclosed Subleases Schedule 5.16    —    Post-Closing
Obligations Schedule 6.01    —    Closing Date Indebtedness Schedule 6.03    —
   Closing Date Investments Schedule 6.04    —    Closing Date Restrictive
Agreements Schedule 6.05    —    Closing Date Liens EXHIBITS: Exhibit A    —   
Form of Assignment and Assumption Exhibit B    —    Form of Borrowing Request
Exhibit C    —    Form of Joinder Agreement Exhibit D    —    Form of Interest
Election Request Exhibit E    —    Form of Mortgages Exhibit F    —    Form of
Security Agreement Exhibit H-1    —    Form of U.S. Tax Certificate for Non-U.S.
Lenders that are not Partnerships for U.S. Federal Income Tax Purposes Exhibit
H-2    —    Form of U.S. Tax Certificate for Non-U.S. Lenders that are
Partnerships for U.S. Federal Income Tax Purposes Exhibit H-3    —    Form of
U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes Exhibit H-4    —    Form of U.S. Tax
Certificate for Non-U.S. Participants that are Partnerships for U.S. Federal
Income Tax Purposes Exhibit I    —    Form of Compliance Certificate Exhibit J
   —    Aircraft Collateral Certificate

 

 

v



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of [    ], 2019, among
PHI GROUP, INC., a Delaware corporation (the “Borrower”), the Guarantors party
hereto, the Lenders party hereto, and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent.

R E C I T A L S:

The Borrower has requested that Lenders provide a term loan credit facility to
Borrower to finance its business enterprise. Lenders are willing to provide the
term loan credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Collateral” means all of the accounts receivable of the Loan Parties,
deposit accounts and securities accounts of the Loan Parties (other than any Net
Proceeds Account), related general intangibles and identifiable proceeds of the
foregoing of the Loan Parties.

“ABL Facility” means an asset-based revolving credit facility (including
refinancings, replacements, modifications and extensions thereof (in whole or in
part) (a) in a maximum aggregate principal amount not to exceed $50,000,000, (b)
secured solely by a Lien on the ABL Collateral, and (c) governed by the ABL
Facility Documentation.

“ABL Facility Documentation” means the definitive documentation for the ABL
Facility, at all times in form and substance reasonably acceptable to the
Administrative Agent.

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Indebtedness” means (1) with respect to any Person that becomes a
Restricted Subsidiary after the Closing Date, Indebtedness of such Person and
its Subsidiaries existing at the time such Person becomes a Restricted
Subsidiary that was not incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary and (2) with respect to the
Borrower or any Restricted Subsidiary, any Indebtedness of a Person (other than
the Borrower or a Restricted Subsidiary) existing at the time such Person is
merged with or into the Borrower or a Restricted Subsidiary, or Indebtedness
expressly assumed by the Borrower or any Restricted Subsidiary in connection
with the acquisition of an asset or assets from another Person, which
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate; provided that,
notwithstanding the foregoing, the Adjusted LIBO Rate shall at no time be less
than 1.00% per annum.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent hereunder and under the other Loan Documents,
and its successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any Person means any other Person which directly or indirectly
controls or is controlled by, or is under direct or indirect common control
with, the referent Person. For purposes of Section 6.06 of this Agreement,
Affiliates shall be deemed to include, with respect to any Person, any other
Person (1) which beneficially owns or holds, directly or indirectly, 10% or more
of any class of the Voting Stock of the referent Person, (2) of which 10% or
more of the Voting Stock is beneficially owned or held, directly or indirectly,
by the referent Person or (3) with respect to an individual, any immediate
family member of such Person. For purposes of this definition, “control” of a
Person shall mean the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliate Transaction” has the meaning assigned to such term in
Section 6.06(a).

“Affiliated Lender” means, at any time, subject to compliance with the
requirements of Section 10.04(e), any Lender that is, at such time, (a) a
Permitted Holder, and (b) any Affiliate of a Permitted Holder (other than the
Borrower and its Subsidiaries and other than any Debt Fund Affiliate); provided
that, if any Permitted Holder no longer owns, directly or indirectly or through
any Person related to such Permitted Holder of any type described in clauses
(e) through (g) of the definition of Permitted Holder, beneficially or of
record, Equity Interests in the Borrower, such Permitted Holder shall no longer
be a Permitted Holder for purposes of this definition.

“Agents” means the Administrative Agent and the Collateral Agent.

“Air Medical Segment” means the Borrower’s air medical reporting segment
consisting of the assets of any Affiliate of the Borrower that is engaged or is
to be engaged in the air ambulance business or the ownership of an air ambulance
business, including, for the avoidance of doubt, as of the Closing Date, PHI Air
Medical, L.L.C. and AM Equity Holdings, LLC.

“Air Medical Segment Sale” means any sale, issuance, conveyance, transfer,
lease, assignment or other disposition by the Borrower or any Restricted
Subsidiary to any Person other than the Borrower or any Restricted Subsidiary,
in one transaction or a series of related transactions, of (a) all or
substantially all of assets of the Air Medical Segment or (b) all or
substantially all of the Equity Interests held by the Borrower or its
subsidiaries in entities that compose solely the Air Medical Segment, in either
case so long as the Borrower complies with Section 2.10(d).

“Aircraft” means rotorcraft (helicopters) and fixed-wing aircraft, including, in
each case, all engines, rotor blades, rotor blade components, auxiliary power
units and other equipment, avionics, appurtenances and accessions attached to or
installed on such aircraft and helicopters.

“Aircraft Collateral” means all Aircraft now or hereafter owned by the Borrower
or any Guarantor registered in the United States, Canada, Australia, New
Zealand, Israel and Trinidad and Tobago (collectively, the “Aircraft Collateral
Covered Jurisdictions”) including any leases and sub-leases pursuant to which
any such Aircraft are operated (collectively, the “Aircraft Leases”), subject to
the limitations set forth in Sections 5.07, 5.14, 5.15, and 6.11; provided,
however, that Aircraft Collateral shall not include (i) any Aircraft not
required to be pledged under the terms of this Agreement (including all engines,
rotor

 

2



--------------------------------------------------------------------------------

blades, rotor blade components, auxiliary power units and other equipment,
avionics, appurtenances and accessions attached to or installed on such excluded
Aircraft), including all Aircraft not registered in an Aircraft Collateral
Covered Jurisdiction, (ii) all engines, rotor blades, rotor blade components,
auxiliary power units and other equipment, avionics, appurtenances and
accessions attached to or installed on such owned Aircraft, if and to the extent
such items are not owned by the Borrower or any Guarantor, (iii) for the
avoidance of doubt, any Aircraft subject to a lease agreement between a
third-party lessor, as lessor, and the Borrower or any Guarantor, as lessee and
(iv) any Aircraft or Aircraft Lease to the extent, and for so long as, in the
reasonable judgment of the Collateral Agent, the cost or other consequences of
providing a security interest therein would be excessive in relation to the
benefits to be obtained by the Secured Parties therefrom.

“Aircraft Collateral Covered Jurisdictions” has the meaning assigned to such
term in the definition of “Aircraft Collateral.”

“Aircraft Collateral Certificate” means a certificate in the form of Exhibit J
or any other form approved by the Administrative Agent.

“Aircraft Leases” has the meaning specified in the definition of “Aircraft
Collateral.”

“Aircraft Lessor” means an owner of Aircraft leased by the Borrower or any
Guarantor pursuant to any Sale and Leaseback Transaction.

“Aircraft Mortgages” means the Aircraft (including aircraft and helicopter)
mortgages entered into by the Borrower in favor of the Collateral Agent
evidencing the Loan Liens on such Aircraft that will secure the Obligations, in
each case as amended, modified, restated, supplemented or replaced from time to
time.

“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, adopted on 16 November 2001 at a diplomatic
conference held in Cape Town, South Africa as the same may be amended or
modified from time to time.

“Airframe” means each Aircraft (excluding the APUs, Engines or any other engines
from time to time installed thereon) and all Parts installed therein or thereon
and all substituted, renewed and replacement Parts, at any particular time
installed in or on the Airframe in accordance with the terms of this Agreement,
including Parts which having been removed from the Airframe which remain the
property of the Owner. For clarity, an auxiliary power unit, if applicable,
shall be considered to be part of the Airframe for purpose of this definition.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.00%; provided that, for the avoidance
of doubt, the Adjusted LIBO Rate for any day shall be based on the rate per
annum appearing on the applicable Bloomberg screen displaying ICE Benchmark
Administration Interest Settlement Rates (or on any successor or substitute
screen provided by Bloomberg, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, on
such day for deposits in dollars with a maturity of one month. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be; provided that, notwithstanding the
foregoing, the Alternate Base Rate shall at no time be less than 0.00% per
annum.

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Loan Parties or their respective
Subsidiaries, including Laws that prohibit the corrupt payment, offer, promise,
or authorization of the payment or transfer of anything of value (including
gifts or entertainment), directly or indirectly, to any foreign government
official, foreign government employee or commercial entity to obtain a business
advantage, including the FCPA, the U.K. Bribery Act of 2010, and all national
and international Laws enacted to implement the OECD Convention on Combating
Bribery of Foreign Officials in International Business Transactions.

“Anti-Terrorism Laws” means Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA PATRIOT Act, the Laws comprising or
implementing the Bank Secrecy Act, and the Laws administered by OFAC.

“Applicable Margin” means, with respect to the Loans, a percentage per annum
equal to (a) for Eurocurrency Loans, 7.00% and (b) for ABR Loans, 6.00%.

“Applicable Premium” has the meaning assigned to such term in Section 2.10(h).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“APU” means (i) each APU installed on the Airframe as described in the most
recent Aircraft Collateral Certificate, whether or not installed on an Airframe
or other airframe from time to time, (ii) any Permitted Substitute, as defined
in the applicable Aircraft Mortgage, which becomes subject to the terms of such
Aircraft Mortgage pursuant to the terms thereof, and (iii) any and all related
Parts.

“Asset Acquisition” means:

(1) an Investment by the Borrower or any Restricted Subsidiary of the Borrower
in any other Person if, as a result of such Investment, such Person shall become
a Restricted Subsidiary of the Borrower, or shall be merged or consolidated with
or into the Borrower or any Restricted Subsidiary of the Borrower,

(2) the acquisition by the Borrower or any Restricted Subsidiary of the Borrower
of all or substantially all of the assets of any other Person or any division or
line of business of any other Person, or

(3) the acquisition by the Borrower or any Restricted Subsidiary of an asset.

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary (including by means of a
Sale and Leaseback Transaction or by casualty event, condemnation event or
seizure) (collectively, for purposes of this definition, a “transfer”), in one
transaction or a series of related transactions, of any assets of the Borrower
or any of its Restricted Subsidiaries.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 10.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form reasonably approved by the Administrative Agent.

 

4



--------------------------------------------------------------------------------

“Attributable Indebtedness,” when used with respect to any Sale and Leaseback
Transaction, means, as at the time of determination, the present value of the
total obligations of the lessee for rental payments during the remaining term of
the lease included in any such Sale and Leaseback Transaction. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction determined in accordance with GAAP; provided,
however, that if such Sale and Leaseback Transaction results in a Capitalized
Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of “Capitalized Lease Obligation.”

“Available Amount” means, as of any date, (a) the sum, without duplication, of
(i) the aggregate cumulative amount of any Retained Excess Cash Flow, beginning
with the fiscal year ending December 31, 2020, (ii) the net cash proceeds
received after the Closing Date and on or prior to such date of any sale of
Equity Interests by, or capital contribution to, the Borrower (which, in the
case of any such sale of Equity Interests, are not Disqualified Equity
Interests), (iii) the aggregate amount of remaining Declined Proceeds during the
period from the Business Day immediately following the Closing Date, (iv) the
cash proceeds of any Indebtedness of the Borrower and any of its Subsidiaries
issued after the Closing Date (other than Disqualified Equity Interests or
Indebtedness issued to the Borrower or any of its Subsidiaries) which has been
converted into or exchanged for Equity Interests of the Borrower or any
Subsidiary that does not constitute Disqualified Equity Interests during the
period from and including the Business Day immediately following the Closing
Date, (v) the Net Proceeds received by the Borrower or any Subsidiary from any
Investments permitted under Section 6.03(a) plus returns, profits, distributions
and similar amounts received in cash or Cash Equivalents by the Borrower and its
Subsidiaries from Investments permitted under Section 6.03(a), in each case, not
to exceed the original amount of such Investment and (vi) the amount of any
Investments permitted under Section 6.03(a) by the Borrower or any Restricted
Subsidiary in any Unrestricted Subsidiary that has been Redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or is liquidated, wound up or dissolved into, the Borrower or any
Restricted Subsidiary in an amount not to exceed the lesser of (A) the fair
market value (as reasonably determined by the Borrower in good faith) of the
original amount of such Investment and (B) the fair market value (as reasonably
determined by the Borrower in good faith) of such Investment at the time of such
Redesignation, merger, consolidation, amalgamation, liquidation, wind-up or
dissolution, in each case, from and including the Business Day immediately
following the Closing Date, less (b) the sum of any Available Amount used to
make Restricted Payments pursuant to Section 6.02(a) and Investments pursuant to
Section 6.03(a) (provided that, for purposes of determining the Available Amount
that is available for a contemplated transaction, this clause (b) shall be
determined prior to giving effect to any intended usage of the Available Amount
for such transaction).

“Aviation Authority” means, in respect of an Aircraft, the aviation authority of
the Country of Registration of that Aircraft and any successors thereto or other
Governmental Authority which shall have control or supervision of civil aviation
in the Country of Registration or have jurisdiction over the registration,
airworthiness or operation of, or other matters relating to, that Aircraft.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

5



--------------------------------------------------------------------------------

“Bankruptcy Court” has the meaning assigned such term in Section 4.01(a).

“Bankruptcy Law” means the Bankruptcy Code or any similar federal, state or
foreign law for the relief of debtors.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means, with respect to any Person, the board of directors
or comparable governing body of such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the recitals hereto.

“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

“Borrowing Request” means a written request by the Borrower for a Borrowing in
accordance with Section 2.03 which shall be in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Cape Town Convention” means, collectively, the Aircraft Protocol, the
Convention, the International Registry Procedures and the International Registry
Regulations, and all other rules, amendments, supplements, modifications, and
revisions thereto.

“Capitalized Lease” means a lease required to be capitalized for financial
reporting purposes in accordance with GAAP as in effect on the date hereof;
provided that any lease for use of aircraft, engines or related equipment
entered into by the Borrower or any of its Subsidiaries as lessee which, but for
the amendments to GAAP resulting from the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, Leases (Topic 842) on
February 25, 2016 would not be required to be capitalized under GAAP, shall not
constitute a “Capitalized Lease” for purposes hereof.

 

6



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under a Capitalized Lease, and the amount of
such obligation shall be the capitalized amount thereof determined in accordance
with GAAP, and the maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

“Cash Equivalents” means:

(1) marketable obligations with a maturity of not more than one year from the
date of acquisition and directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality thereof (provided that the
full faith and credit of the United States of America is pledged in support
thereof);

(2) demand and time deposits and certificates of deposit or acceptances with a
maturity of 365 days or less of any financial institution that is a member of
the Federal Reserve System having combined capital and surplus and undivided
profits of not less than $500,000,000 and is rated at least Baa3 by Moody’s or
an equivalent rating by any other nationally recognized statistical rating
agency or agencies;

(3) commercial paper maturing no more than 270 days from the date of creation
thereof issued by a Person that is not the Borrower or an Affiliate of the
Borrower and is organized under the laws of any State of the United States of
America or the District of Columbia and rated at least A-1 by S&P or at least
P-1 by Moody’s;

(4) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clause (1) above entered into with any
commercial bank meeting the specifications of clause (2) above;

(5) investments in money market or other mutual funds substantially all of whose
assets comprise securities of the types described in clauses (1) through (4)
above;

(6) overnight bank deposits and bankers’ acceptances at any commercial bank
meeting the qualifications specified in clause (2) above; and

(7) deposits available for withdrawal on demand with any commercial bank not
meeting the qualifications specified in clause (2) above but which is organized
under the laws of (a) any country that is a member of the Organization for
Economic Cooperation and Development (“OECD”) and has total assets in excess of
$500,000,000 or (b) any other country in which the Borrower or any Restricted
Subsidiary maintains an office or is engaged in a Permitted Business, provided
that, in either case, (A) all such deposits are required to be made in such
accounts in the ordinary course of business, (B) such deposits do not at any one
time exceed $10,000,000 in the aggregate and (C) no funds so deposited remain on
deposit in such bank for more than 30 days.

“Cash Management Bank” means any Person that was an Agent, a Lender or an
Affiliate of any Agent or a Lender at the time it entered into a Treasury
Services Agreement in its capacity as a party thereto and (other than a Person
already party hereto as a Lender) that delivers to the Administrative Agent and
the Collateral Agent a letter agreement reasonably satisfactory to the
Administrative Agent and the Collateral Agent (a) appointing the Collateral
Agent as its agent under the applicable Loan Documents and (b) agreeing to be
bound by Article VIII, Section 10.03, Section 10.09 and Section 10.10 as if it
were a Lender

“Cash Management Obligations” means the obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank under any Treasury Services
Agreements.

“CFC” means any Subsidiary described in Section 957(a) of the Code.

 

7



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than one or more Permitted Holders, is or becomes
the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of Voting Stock representing more than 50% of the
voting power of the total outstanding Voting Stock of the Borrower;

(2) subject to the last sentence of this definition, any sale, lease, transfer,
conveyance or other disposition (in one transaction or a series of related
transactions) of all or substantially all of the properties or assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, to any Person or
group of related Persons for purposes of Section 13(d) of the Exchange Act,
together with any Affiliates thereof (whether or not otherwise in compliance
with the provisions of this Agreement), unless immediately following such sale,
lease transfer, conveyance or other disposition in compliance with this
Agreement such properties or assets are owned, directly or indirectly, by the
Borrower or a Restricted Subsidiary of the Borrower; or

(3) a “change of control” or similar event shall have occurred under the ABL
Facility or under any Material Indebtedness.

Notwithstanding anything to the contrary herein, an Air Medical Segment Sale
shall not constitute a Change of Control.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender or Participant, if later, the date on which such Lender
becomes a Lender or acquires a participation hereunder, as applicable), of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority; provided
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated or issued.

“Chapter 11 Cases” means the voluntary cases commenced under chapter 11 of the
Bankruptcy Code by PHI, Inc. and certain of its Subsidiaries in the Bankruptcy
Court jointly administered under Case No. 19-30923-hdh11.

“Charges” has the meaning assigned to such term in Section 10.13.

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 10.02).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations. For the avoidance of doubt,
“Collateral” includes Aircraft Collateral but excludes (i) ABL Collateral and
(ii) any assets owned by a Subsidiary that is a CFC or a FSHCO.

 

8



--------------------------------------------------------------------------------

“Collateral Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as collateral agent under the applicable Loan Documents.

“Commitment” means, with respect to each Lender, the aggregate commitment of
such Lender to make Loans on the Closing Date and any Incremental Loan
Commitment of such Lender, expressed as an amount representing the maximum
principal amount of Loans to be made by such Lender. The amount of each Lender’s
Commitment is set forth on Schedule 2.01. The aggregate amount of the Lenders’
Commitments as of the Closing Date is $225,000,000.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedge Agreement” means any agreement (including each confirmation
entered into pursuant to any Master Agreement) providing for any swap, cap,
collar, put, call, floor, future, option, spot, forward, power purchase and sale
agreement (including option and heat rate options), tolling agreement, fuel
purchase and sale agreement, emissions credit purchase or sale agreement, power
transmission agreement, fuel transportation agreement, fuel storage agreement,
capacity purchase agreement, fuel supply agreement, energy management agreement,
reliability must run agreement, netting agreement or similar agreement entered
into in respect of any commodity, whether physical or financial, and any
agreement (including any Guarantee, credit sleeve or similar arrangement)
providing for credit support for the foregoing.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit I
or any other form approved by the Administrative Agent.

“Confirmation Order” has the meaning assigned such term in Section 4.01(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Amortization Expense” for any period means the amortization
expense of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Cash Flow” for any period means, without duplication, an amount
equal to (i) Consolidated Net Income for such period, plus to the extent (and in
the same proportion) deducted in determining Consolidated Net Income,
(a) Consolidated Income Tax Expense, (b) Consolidated Amortization Expense (but
only to the extent not included in Consolidated Interest Expense), (c)
Consolidated Depreciation Expense, (d) Consolidated Interest Expense, (e) the
amount of extraordinary, nonrecurring or unusual losses, (f) the amount of any
restructuring charges, accruals or reserves; provided that the amounts
added-back pursuant to this clause (f), when combined with adjustments pursuant
to clause (g)(ii), shall not exceed (x) 25.0% of Consolidated Cash Flow
(calculated prior to giving effect to such add-back) for any period ending on or
prior to December 31, 2020 and (y) 10.0% of Consolidated Cash Flow (calculated
prior to giving effect to such add-back) for any period ending after
December 31, 2020, (g) pro forma adjustments, including pro forma “run rate”
cost savings, operating expense reductions and other synergies (in each case,
net of amounts actually realized) related to acquisitions or dispositions, or
related to restructuring initiatives, cost savings initiatives and other
initiatives that (i) arise from leases assumed, rejected or replaced in
connection with the Chapter 11 Cases or (ii) otherwise are reasonably
identifiable and projected by the Borrower in good faith to result from actions
that have either been taken, with respect to which substantial steps have been
taken or are that are expected to be taken within six fiscal quarters after the
date of consummation of such acquisition, disposition or the initiation of such
restructuring

 

9



--------------------------------------------------------------------------------

initiative, cost savings initiative or other initiatives (it is understood and
agreed that “run-rate” means the full recurring benefit for a period that is
associated with any action taken, committed to be taken or with respect to which
substantial steps have been taken or are expected to be taken); provided that
amounts added-back pursuant to this clause (g)(ii), when combined with
adjustments pursuant to clause (f), shall not exceed (x) 25.0% of Consolidated
Cash Flow (calculated prior to giving effect to such add-back) for any period
ending on or prior to December 31, 2020 and (y) 10.0% of Consolidated Cash Flow
(calculated prior to giving effect to such add-back) for any period ending after
December 31, 2020; provided, further, that such cap shall not apply to
adjustments made in accordance with Regulation S-X; provided, further, in the
case of the foregoing clauses (f) and (g)(ii), such adjustments shall be
permitted only to the extent they are supported by a certificate executed by a
Financial Officer of the Borrower and delivered to the Administrative Agent,
(h) reasonable out-of-pocket fees and expenses paid in connection with
(1) Investments and other non-ordinary course transactions that have been
consummated and (2) failed acquisitions, other Investments, and other
non-ordinary course transactions that have not been (and will not be)
consummated, in an aggregate amount, solely with respect to this clause (2), not
to exceed $1,000,000 in the aggregate during any trailing 12-month period,
(i) non-recurring expenses and fees in connection with the Chapter 11 Cases,
including, but not limited to, professional fees, severance payments and
retention bonus payments, (j) fees paid to the Administrative Agent and the
Lenders to the extent not included above, (k) realized foreign exchange losses
resulting from the impact of foreign currency changes on the valuation of assets
or liabilities on the balance sheet of such Person and its Restricted
Subsidiaries and (l) all other non-cash items reducing Consolidated Net Income
(excluding any non-cash charge that results in an accrual of a reserve for cash
charges in any future period) for such period, in each case determined on a
consolidated basis in accordance with GAAP, minus (ii) the aggregate amount of
all non-cash items, determined on a consolidated basis, to the extent such items
increased Consolidated Net Income for such period; provided that there shall be
excluded from Consolidated Cash Flow (to the extent otherwise included therein)
any positive Consolidated Cash Flow derived from any Restricted Subsidiary
during such period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of that Consolidated Cash
Flow is not permitted directly or indirectly by any means, by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary during
such period.

“Consolidated Depreciation Expense” for any period means the depreciation
expense of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Income Tax Expense” for any period means the provision for income
taxes of the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” for any period means the sum, without
duplication, of the total interest expense of the Borrower and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP and including without duplication, (a) interest components of all
payments associated with Capitalized Lease Obligations and imputed interest with
respect to Attributable Indebtedness, (b) commissions, discounts and other fees
and charges owed with respect to letters of credit securing financial
obligations, bankers’ acceptance financing and receivables financings, (c) the
net payments associated with Interest Rate Hedge Agreements, (d) amortization of
debt issuance costs, debt discount or premium and other financing fees and
expenses, (e) the interest component of any deferred payment obligations,
(f) all other non-cash interest expense, (g) capitalized interest, (h) the
product of (x) all dividend payments on any series of Disqualified Equity
Interests of the Borrower or any Preferred Stock of any Restricted Subsidiary
(other than any such Disqualified Equity Interests or any Preferred Stock held
by the Borrower or a Wholly-Owned Restricted Subsidiary), multiplied by (y) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current combined federal, state and local statutory tax rate of
the Borrower and the Restricted Subsidiaries, expressed as a decimal, (i) all
interest payable with respect to discontinued operations, and (j) all interest
on any Indebtedness of any other Person guaranteed by the Borrower or any
Restricted Subsidiary.

 

10



--------------------------------------------------------------------------------

“Consolidated Net Income” for any period means the net income (or loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

(1) the net income (or loss) of any Person (other than a Restricted Subsidiary)
in which any Person other than the Borrower and the Restricted Subsidiaries has
an ownership interest (which interest does not cause the net income of such
other Person to be consolidated with the net income of the Borrower and the
Restricted Subsidiaries in accordance with GAAP), except to the extent that cash
in an amount equal to any such income has actually been received by the Borrower
or any of its Restricted Subsidiaries during such period;

(2) except to the extent includible in the consolidated net income of the
Borrower pursuant to the foregoing clause (1), the net income (or loss) of any
Person that accrued prior to the date that (a) such Person becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any Restricted
Subsidiary or (b) the assets of such Person are acquired by the Borrower or any
Restricted Subsidiary;

(3) the net income of any Restricted Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of that income is not permitted, directly or indirectly by
any means, by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Restricted Subsidiary during such period, except that the
Borrower’s equity in a net loss of any such Restricted Subsidiary for such
period shall be included in determining Consolidated Net Income;

(4) the aggregate amount of non-cash losses on the disposition of property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income;

(5) in the case of a successor to the Borrower by consolidation, merger or
transfer of its assets, any income (or loss) of the successor prior to such
merger, consolidation or transfer of assets;

(6) any gain (or loss), together with any related provisions for taxes on any
such gain (or the tax effect of any such loss), realized during such period by
the Borrower or any Restricted Subsidiary upon (a) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the Borrower or any
Restricted Subsidiary or (b) any Asset Sale by the Borrower or any Restricted
Subsidiary; and

(7) any extraordinary gain (or extraordinary loss), together with any related
provision for taxes on any such extraordinary gain (or the tax effect of any
such extraordinary loss), realized by the Borrower or any Restricted Subsidiary
during such period.

 

11



--------------------------------------------------------------------------------

“Consolidated Net Total Leverage Ratio” means, as of any date of determination
(the “Transaction Date”), the ratio of (a) Total Net Debt as of the last day of
the Four-Quarter Period most recently ended as of such date to (b) the aggregate
amount of Consolidated Cash Flow for the Four-Quarter Period most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP.
For purposes of this definition, Consolidated Cash Flow shall be calculated
after giving effect on a pro forma basis for the period of such calculation to:

(1) the incurrence of any Indebtedness or the issuance of any Disqualified
Equity Interests of the Borrower or any Preferred Stock of any Restricted
Subsidiary (and the application of the proceeds therefrom) and any repayment of
other Indebtedness or redemption of other Preferred Stock (and the application
of the proceeds therefrom) (other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving credit arrangement) occurring during the Four-Quarter
Period or at any time subsequent to the last day of the Four-Quarter Period and
on or prior to the Transaction Date, as if such incurrence, repayment, issuance
or redemption, as the case may be, (and the application of the proceeds thereof)
occurred on the first day of the Four-Quarter Period; and

(2) any Asset Sale or other disposition or Asset Acquisition (including, without
limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of the Borrower or any Restricted Subsidiary (including
any Person who becomes a Restricted Subsidiary as a result of such Asset
Acquisition) incurring Acquired Indebtedness and also including any Consolidated
Cash Flow (including any pro forma expense and cost reductions calculated on a
basis consistent with any such Asset Acquisition as determined in good faith by
the Chief Financial Officer of the Borrower in accordance with Regulation S-X
other than Regulation S-X’s requirements for direct attribution)) occurring
during the Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Transaction Date, as if such Asset
Sale or Asset Acquisition or other disposition (including the incurrence of, or
assumption of liability for, any such Indebtedness or Acquired Indebtedness)
occurred on the first day of the Four-Quarter Period.

If the Borrower or any Restricted Subsidiary directly or indirectly Guarantees
Indebtedness of a third Person, the preceding sentence shall give effect to the
incurrence of such Guaranteed Indebtedness as if the Borrower or such Restricted
Subsidiary had directly incurred or otherwise assumed such Guaranteed
Indebtedness.

“Contractual Obligation” means, as applied to any Person, any provision of any
Equity Interest issued by that Person or of any indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Convention” means the Convention on International Interests in Mobile
Equipment, signed contemporaneously with the Protocol to the Convention on
International Interests in Mobile equipment on Matters Specific to Aircraft
Equipment in Cape Town, South Africa on November 16, 2001, as may be amended and
supplemented from time to time.

“Country of Registration” means in respect of an Aircraft, the jurisdiction
shown in the most recent Aircraft Collateral Certificate in respect of that
Aircraft.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted Pari Passu
Refinancing Debt, (b) Permitted Junior Refinancing Debt, or (c) Permitted
Unsecured Refinancing Debt obtained pursuant to a Refinancing Amendment, in each
case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Loans, Incremental Loans
or Refinancing Loans hereunder (including any successive Credit Agreement
Refinancing Indebtedness) (“Refinanced Credit Agreement Debt”); provided that
(i) such extending, renewing or refinancing Indebtedness is in an original
aggregate principal amount not greater than (A) the aggregate principal amount
of the Refinanced Credit Agreement Debt, plus (B) accrued and unpaid interest
thereon, any fees, premiums, accrued interest associated therewith, or other
reasonable amount paid, and fees, costs and expenses, commissions or
underwriting discounts incurred in connection therewith, (ii) such Indebtedness
(x) does not have a maturity date or have any mandatory

 

12



--------------------------------------------------------------------------------

prepayment or redemption features (other than customary asset sale events,
insurance and condemnation proceeds events, change of control offers or events
of default, AHYDO catch-up payments and excess cash flow and indebtedness
sweeps), in each case prior to the date that is ninety-one (91) days after the
Maturity Date at the time such Indebtedness is incurred and (y) does not have a
shorter weighted average life to maturity than the Loans, (iii) such
Indebtedness is not guaranteed by any Affiliates of the Borrower that are not
Guarantors, (iv) if such Indebtedness is secured by the Collateral, a
representative acting on behalf of the holders of such Indebtedness has become
party to an intercreditor agreement on terms that are reasonably satisfactory to
the Administrative Agent and the Collateral Agent, if such Indebtedness is
secured on a pari passu or junior basis with the Obligations, (v) to the extent
secured, any such Indebtedness is not secured by assets not constituting
Collateral, (vi) any such Indebtedness that is payment subordinated shall be
subject to a subordination agreement on terms that are reasonably acceptable to
the Administrative Agent, the Required Lenders and the Borrower, (vii) the terms
and conditions of such Indebtedness (excluding pricing, interest rate margins,
rate floors, discounts, premiums, fees, and prepayment or redemption terms and
provisions which shall be determined by the Borrower) are not materially more
restrictive to the Borrower and its Subsidiaries (when taken as a whole) than
the terms and conditions of this Agreement (when taken as a whole) (except for
covenants or other provisions applicable only to periods after the applicable
Maturity Date) (it being understood that to the extent that any financial
maintenance covenant is added for the benefit of any such Indebtedness or a
materially more restrictive term is provided for the benefit of such
Indebtedness, no consent shall be required from the Administrative Agent if such
financial covenant or other terms are added to this Agreement), and (viii) such
Refinanced Credit Agreement Debt (other than unasserted contingent
indemnification or reimbursement obligations and letters of credit that have
been cash collateralized, rolled into another credit facility or backstopped in
accordance with the terms thereof) shall be repaid, defeased or satisfied and
discharged, and (unless otherwise agreed by all Lenders holding such Refinanced
Credit Agreement Debt) all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained; provided, further,
that a certificate delivered to the Administrative Agent at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirements
of this definition, shall be conclusive evidence that such terms and conditions
satisfy the requirements of this definition unless the Administrative Agent
notifies the Borrower within such five (5) Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees).

“Credit Facilities” means one or more debt facilities, loan agreements,
indentures, notes, letter of credit facilities or other agreements or
instruments (which may be outstanding at the same time and including, without
limitation, the ABL Facility and the letter of credit facilities) providing for
revolving credit loans, term loans, letters of credit or debt securities and, in
each case, as such agreements or instruments may be amended, amended and
restated, supplemented, modified, refinanced, replaced or otherwise
restructured, in whole or in part from time to time (including increasing the
amount of available borrowings thereunder or adding Subsidiaries of the Borrower
as additional borrowers or guarantors thereunder) with respect to all or any
portion of the Indebtedness under such agreement or instruments or any successor
or replacement agreement or instruments and whether by the same or any other
agent, lender, group of lenders or investors.

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

“Debt Fund Affiliate” means (a) any fund managed by, or under common management
with any Permitted Holder, (b) any other Affiliate of a Permitted Holder (other
than Borrower or a Subsidiary of Borrower) that is a bona fide debt fund or an
investment vehicle that is engaged in the making, purchasing,

 

13



--------------------------------------------------------------------------------

holding or otherwise investing in commercial loans, bonds and similar extensions
of credit in the ordinary course, is not organized for the purpose of making
equity investments, and with respect to which (i) any such Debt Fund Affiliate
has in place customary information barriers between it and the Permitted Holder
and any affiliate of the Permitted Holder that is not primarily engaged in the
investing activities described above, (ii) its managers have fiduciary duties to
the investors thereof independent of and in addition to their duties to the
Investor and any affiliate of the Permitted Holder, and (iii) the Permitted
Holder and investment vehicles managed or advised by the Permitted Holder that
are not engaged primarily in making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course do not, either directly or indirectly, make investment decisions for such
Person.

“Declined Proceeds” has the meaning assigned to such term in Section 2.10(i).

“Default” means any Event of Default or any event, act or condition that, after
notice or the passage of time or both, would be an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans within one Business Day of the date on which such funding is required
hereunder, (b) notified the Borrower, the Administrative Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement or provided any written
notification to any Person to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent (whether acting on its own behalf or at the
reasonable request of the Borrower (it being understood that the Administrative
Agent shall comply with any such reasonable request)), to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
one Business Day of the date when due, unless the subject of a good faith
dispute or subsequently cured, or (e)(i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy, insolvency or similar proceeding or (i) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or custodian,
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Designation” has the meaning assigned to such term in Section 5.18.
“Designated” has the meaning corollary thereto.

“Designation Amount” has the meaning assigned to such term in Section 5.18.

“Disclosed Existing Sublease” means each Disclosed Sublease set forth in
Schedule 3.20 on the Closing Date in respect of which the Disclosed Sublessee is
not an Affiliate of the Borrower.

“Disclosed Sublease” means, in respect of an Aircraft included as Aircraft
Collateral, any lease and/or sublease of that Aircraft as shown in Schedule
3.20.

“Disclosed Sublessee” means, in respect of a Disclosed Sublease and an Aircraft
included as Aircraft Collateral, the Person so shown in Schedule 3.20 in respect
of that Disclosed Sublease and Aircraft.

 

14



--------------------------------------------------------------------------------

“Disqualified Equity Interests” of any Person means any Equity Interests of such
Person that, by their terms, or by the terms of any related agreement or of any
security into which they are convertible, puttable or exchangeable, are, or upon
the happening of any event or the passage of time would be, required to be
redeemed by such Person, whether or not at the option of the holder thereof, or
mature or are mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, in whole or in part, on or prior to the date which is 91 days after
the final maturity date of the Loans; provided, however, that any class of
Equity Interests of such Person that, by its terms, authorizes such Person to
satisfy in full its obligations upon maturity or redemption (pursuant to a
sinking fund or otherwise) thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that are not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, (d) any Person that upon satisfaction of the requirements of
Section 10.04(e) would constitute an Affiliated Lender, and (e) any other Person
approved by the Administrative Agent, other than, in each case, (i) a natural
person, (ii) a Defaulting Lender, or (iii) the Borrower or any of its Affiliates
(except to the extent permitted pursuant to the foregoing clause (d)).

“Engine” means (i) each of the engines described in the most recent Aircraft
Collateral Certificate (and all accessories considered as part of the engine
higher assembly), whether or not installed on an Airframe or other airframe from
time to time, (ii) any Permitted Substitute, as defined in the applicable
Aircraft Mortgage (and all accessories considered as part of the engine higher
assembly), which becomes subject to the terms of such Aircraft Mortgage pursuant
to the terms thereof, (iii) a Spare Engine to the extent it is, at any time,
part of the Collateral and (iv) any and all related Parts and, in each case,
shall exclude (a) any Engine subject to an Asset Sale permitted under
Section 6.07 and (b) any Engine replaced by a Permitted Substitute in accordance
with clause (ii) above and the Aircraft Mortgage.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.

“Environmental Claim” means any investigation, written notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
legally binding order or directive (conditional or otherwise), by any
Governmental Authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law;
(ii) in connection with any Hazardous Materials or any actual or alleged
Hazardous Materials Activity; or (iii) in connection with any actual or alleged
damage, injury, threat or harm to natural resources, the Environment or human
health or safety as it relates to exposure to Hazardous Materials.

 

15



--------------------------------------------------------------------------------

“Environmental Laws” means any and all applicable current or future foreign or
domestic, federal or state (or any subdivision of either of them), statutes,
ordinances, orders, rules, regulations, judgments, Governmental Approvals, or
any other legally binding requirements of Governmental Authorities relating to
(i) protection of the Environment; (ii) any Hazardous Materials Activity,
including the Release, generation, use, handling, storage, transportation or
treatment of Hazardous Materials; or (iii) human health or safety as it relates
to exposure to Hazardous Materials in any manner applicable to the Borrower or
any of its Subsidiaries or any Facility.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental investigation, monitoring or remediation, fines,
penalties and indemnities), directly or indirectly resulting from or based upon
(a) a violation of any Environmental Laws, (b) the generation, use, handling,
transportation, storage or treatment of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any written contractual agreement, or consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” of any Person means (1) any and all shares or other equity
interests (including common stock, Preferred Stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, other than debt securities convertible
into capital stock.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 or
430 of the Code or Section 302 or 303 of ERISA) applicable to such Plan, in each
case whether or not waived, (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA, of an application for a waiver of the minimum
funding standard with respect to any Plan, (d) a determination that any Plan is,
or is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of
ERISA or Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan, (f) the receipt by the Borrower or any
of its ERISA Affiliates from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan, (g) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (h) the
receipt by the Borrower or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any of its ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA or in endangered or critical status
(within the meaning of Section 305 of ERISA), (i) the occurrence of a
“prohibited transaction” with respect to which the Borrower or any ERISA
Affiliate is a

 

16



--------------------------------------------------------------------------------

“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which the Borrower or any such ERISA Affiliate could otherwise be
liable or (j) any other event or condition with respect to a Plan or
Multiemployer Plan that could reasonably be expected to result in liability of
the Borrower or any ERISA Affiliate under Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, shall bear interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning set forth in Section 7.01.

“Excess Cash Flow” means, for any fiscal year, the excess, if any, of:

(a) the sum (without duplication) of:

(i) Consolidated Net Income for such fiscal year;

(ii) depreciation, amortization and other non-cash charges or losses deducted in
determining Consolidated Net Income for such fiscal year (but excluding any such
non-cash charges representing an accrual or reserve for potential cash items in
any future period and excluding amortization of a prepaid cash item that was
paid in a prior period);

(iii) the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of the reclassification of items from short-term
to long-term or vice versa); and

(iv) the aggregate amount of non-cash losses on the disposition of property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent deducted
in arriving at such Consolidated Net Income; minus

(b) the sum, without duplication, of:

(i) the amount of all non-cash credits included in arriving at such Consolidated
Net Income;

(ii) the aggregate amount of capital expenditures by the Borrower and its
Restricted Subsidiaries made in cash during such fiscal year except to the
extent funded by the incurrence of long term Indebtedness or from equity
contributions made to, or the proceeds of Equity Interest issued by, the
Borrower;

(iii) the aggregate principal amount of long-term Indebtedness or Capitalized
Lease Obligations repurchased, repaid or prepaid (including mandatorily) by the
Borrower and its Restricted Subsidiaries during such fiscal year to the extent
permitted under this Agreement, including any mandatory prepayment of the Loans
from Asset Sales, but excluding (x) repayments of revolving Indebtedness,
(y) voluntary prepayments of the Loans and (z) repurchases, repayments or
prepayments of Incremental Equivalent Debt;

 

17



--------------------------------------------------------------------------------

(iv) the amount of proceeds from any business interruption insurance or similar
insurance proceeds received by the Borrower or any Restricted Subsidiary in such
period to the extent payable as the result of a loss (net of any costs
associated with such business interruption unless such costs were included in
the determination of Consolidated Net Income in a prior period);

(v) the amount of Restricted Payments paid in cash during such period pursuant
to Section 6.02(f) (but only to the extent not otherwise deducted in calculating
Consolidated Net Income);

(vi) the amount of cash taxes paid in such period (and tax reserves set aside or
payable within 12 months of such period) to the extent they exceed the amount of
tax expenses deducted in determining Consolidated Net Income for such period;

(vii) the aggregate amount of non-cash gains on the disposition of property by
the Borrower and its Restricted Subsidiaries during such fiscal year (other than
sales of inventory in the ordinary course of business), to the extent included
in arriving at such Consolidated Net Income;

(viii) expenses deducted from Consolidated Net Income during such period to the
extent a deduction was made from Consolidated Net Income in a prior period with
respect to such expense as a non-cash charge representing an accrual or reserve
with respect to such expenses and such non-cash charge was not included in
Excess Cash Flow for such prior period by operation of the parenthetical in
clause (a)(ii);

(ix) the amount of cash interest expense paid in such period to the extent
exceeding the amount of cash interest expense deducted in determining
Consolidated Net Income for such period;

(x) the amount of cash interest expense deducted from Consolidated Net Income
during such period to the extent a deduction was made to Excess Cash Flow
pursuant to clause (ix) in a prior period with respect to such cash interest
expense.

“Excess Cash Flow Payment Date” has the meaning set forth in Section 2.10(e).

“Excess Cash Flow Period” means each fiscal year of the Borrower, commencing
with the fiscal year of the Borrower ending on December 31, 2020.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Currency” has the meaning set forth in the definition of “Exchange
Rate”.

“Exchange Rate” means, on any day, with respect to any currency (the “Initial
Currency”), the rate at which such currency may be exchanged into another
currency (the “Exchange Currency”), as set forth at approximately 11:00 a.m.
(London time) on such day on the Reuters World Currency Page for the Initial
Currency; in the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent (in consultation with the Borrower), or, in
the absence of such available service, such Exchange Rate shall instead be the
arithmetic average of the exchange rates of the Administrative Agent in the
market where its foreign currency exchange operations in respect of the Initial
Currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of the Exchange Currency for delivery two
(2) Business Days later; provided, that if at the time of any such
determination, no such exchange rate can reasonably be quoted, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

18



--------------------------------------------------------------------------------

“Excluded Equity Interests” means, with respect to (a) (i) any CFC, (ii) any
direct or indirect Subsidiary of the Borrower that owns no material assets
(directly or through Subsidiaries) other than Equity Interests of one or more
CFCs (a “FSHCO”), or (iii) any direct or indirect Subsidiary of a Foreign
Subsidiary of the Borrower that is a CFC or any direct or indirect Subsidiary of
a Subsidiary of the Borrower that is a FSHCO, any Equity Interests of such
Subsidiary other than with respect to (i) or (ii) (A) 65% of the Voting Stock
and (B) 100% of the non-voting Equity Interests, (b) any non-wholly owned
Subsidiary of the Borrower, any Equity Interests of such Subsidiary, (c) any
Subsidiary of the Borrower, any Equity Interests which constitute margin stock
(within the meaning of Regulation U issued by the Board of Governors), (d) any
Unrestricted Subsidiary, any Equity Interests of such Unrestricted Subsidiary,
and (e) any Immaterial Domestic Subsidiary, any Equity Interests of such
Immaterial Domestic Subsidiary which are certificated.

“Excluded Hedge Obligation” means, with respect to any Guarantor, (a) any Hedge
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedge Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any applicable
keepwell, support, or other agreement for the benefit of such Guarantor and any
and all applicable Guarantees of such Guarantor’s Hedge Obligations by other
Loan Parties), at the time the Guarantee of (or grant of such security interest
by, as applicable) such Guarantor becomes or would become effective with respect
to such Hedge Obligation or (ii) in the case of a Hedge Obligation that is
subject to a clearing requirement pursuant to Section 2(h) of the Commodity
Exchange Act, because such Guarantor is a “financial entity,” as defined in
Section 2(h)(7)(C) of the Commodity Exchange Act, at the time the Guarantee of
(or grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Hedge Obligation or (b) any other
Hedge Obligation designated as an “Excluded Hedge Obligation” of such Guarantor
as specified in any agreement between the relevant Loan Parties and Hedge Bank
applicable to such Hedge Obligations. If a Hedge Obligation arises under a
Master Agreement governing more than one Hedge Contract, such exclusion shall
apply only to the portion of such Hedge Obligation that is attributable to the
Hedge Contract for which such Guarantee or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Information” means any non-public information with respect to the
Borrower or any of its Subsidiaries to the extent such information could have a
material effect upon, or otherwise be material to, an assigning Lender’s
decision to assign Loans.

“Excluded Subsidiary” means any Subsidiary of the Borrower (a) that is a FSHCO,
(b) that is a CFC, (c) that is a direct or indirect Subsidiary of a CFC or
FSHCO, (d) that is or has been Designated as an Unrestricted Subsidiary,
(e) that is not permitted by law or regulation to provide a Guarantee of the
Obligations or would require governmental or regulatory consent, approval,
license or authorization to provide such Guarantee (unless such consent,
approval, license or authorization has been received), (f) an Immaterial
Domestic Subsidiary, (g) any Restricted Subsidiary acquired after the Closing
Date which is prohibited by Contractual Obligation (including the terms of any
Acquired Indebtedness) on the date such Subsidiary is acquired (so long as such
Subsidiary does not become subject to such prohibition in contemplation of such
acquisition) to the extent, and for so long as, such contractual provision or
Acquired Indebtedness prohibits such Subsidiary from becoming a Guarantor, or
(h) with respect to which, in the reasonable judgment of the Administrative
Agent, the cost or other consequences of providing a Guarantee of the
Obligations and security for the Obligations would be excessive in relation to
the benefits to be obtained by the Secured Parties therefrom.

 

19



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to any payment made by any Loan Party under
this Agreement or any other Loan Document, any of the following Taxes imposed on
or with respect to a Recipient: (a) income, franchise or similar Taxes imposed
on (or measured by) its net income by the jurisdiction under the laws of which
it is organized or in which its principal office is located, or in which it is
doing business, or, in the case of any Lender, in which its applicable lending
office is located, or that are Other Connection Taxes, (b) any branch profits
Taxes imposed by a jurisdiction in clause (a), (c) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)), any U.S. federal withholding Taxes imposed under any Law in
effect on the date such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Loan Party with respect to
such withholding Taxes pursuant to Section 2.16, (d) Taxes attributable to such
Lender’s failure to comply with Section 2.16(e), and (e) any Taxes imposed under
FATCA.

“Executive Officer” means, as to any Person, any individual holding the position
of chairman of the Board of Directors, president, chief executive officer, chief
financial officer, chief operating officer, chief compliance officer, executive
vice president – finance, chief legal officer of such Person or any other
executive officer of such Person having substantially the same authority and
responsibility as any of the foregoing.

“Existing Debt Refinancing” means the payment in full, and satisfaction and
discharge of, all Indebtedness under (a) that certain Loan Agreement, dated
September 28, 2018 (as amended, restated, supplemented or otherwise modified
from time to time), by and among PHI, Inc., as borrower, certain subsidiaries of
PHI, Inc. as guarantors party thereto, and Thirty Two, L.L.C., as lender and
(b) that certain financing agreement, dated March 13, 2019 (as amended,
restated, supplemented or otherwise modified from time to time), by and among
PHI, Inc., as borrower, certain subsidiaries of PHI, Inc. as guarantors party
thereto, the lenders from time to time party thereto, and Blue Torch Finance
L.L.C., as administrative agent and collateral agent.

“Exposure” means, with respect to any Lender, as of any date of determination,
the outstanding principal amount of the Loans of such Lender; provided that, at
any time prior to the making of the Loans, the Exposure of any Lender shall be
equal to such Lender’s Commitment.

“Extended Loans” has the meaning assigned to such term in Section 2.20(a).

“Extended Maturity Date” has the meaning assigned to such term in
Section 2.20(c).

“Extending Lenders” has the meaning assigned to such term in Section 2.20(c).

“Extension Effective Date” has the meaning assigned to such term in
Section 2.20(c).

“Extension Request” has the meaning assigned to such term in Section 2.20(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

 

20



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to any asset or Investment, the price
(after taking into account any liabilities relating to such asset or Investment)
that would be negotiated in an arm’s-length transaction for cash between a
willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction, as such price is determined in good
faith by (a) if such price is less than $5,000,000, any Responsible Officer of
the Borrower, (b) if such price is $5,000,000 or more, the Board of Directors of
the Borrower or a duly authorized committee thereof as evidenced by a resolution
of such Board of Directors or committee and (c) if such price is $20,000,000 or
more, an opinion or appraisal issued by an independent accounting, appraisal or
investment banking firm of national standing.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§ 78dd-1 et
seq.).

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided, that the
Federal Funds Effective Rate, if negative, shall be deemed to be 0.00%.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer or controller of such Person
(or any other officer acting in substantially the same capacity as the
foregoing).

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect of any successor
statute thereto, in each case, together with all statutory and regulatory
provisions consolidating, amending, replacing, supplementing, implementing or
interpreting any of the foregoing, as amended or modified from time to time.

“Foreign Currency” means an official national currency (including the Euro) of
any nation other than the United States and which constitutes freely
transferable and lawful money under the laws of the country or countries of
issuance.

“Foreign Lender” means any Lender (or, if Lender is classified as “disregarded
as an entity separate from its owner” within the meaning of
Section 301.7701-3(a) of the U.S. Treasury Regulations, the tax owner of any
Lender) that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower which is not organized
under the laws of (x) the United States or any state thereof or (y) the District
of Columbia.

“Four-Quarter Period” means the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements are required to be
delivered pursuant to Section 5.01(a).

“FSHCO” has the meaning assigned to such term in the definition of Excluded
Equity Interests.

 

21



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect on the Closing Date.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Borrower)). “Guaranteed” and
“Guarantees” have the meanings corollary thereto.

“Guarantors” means, collectively, (a) each Restricted Subsidiary of the Borrower
on the Closing Date (other than Excluded Subsidiaries), (b) each other Person
that is required to become a Guarantor by the terms of this Agreement after the
Closing Date, and (c) solely in respect of any Secured Commodity Hedge
Agreement, Secured Loan Document Hedge Agreement or Treasury Services Agreement
to which the Borrower is not a party, the Borrower, in each case, until such
Person is released from its Loan Guarantee.

“Hazardous Materials” means any chemical, waste, material or substance, which is
classified, characterized or regulated by any Governmental Authority or under
Environmental Laws, including but not limited to petroleum, petroleum
hydrocarbons or petroleum products, petroleum by-products, asbestos, asbestos
containing materials, polychlorinated biphenyls, chlorofluorocarbons, radon gas
or toxic mold.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, possession, storage, holding, presence, existence, location, Release,
threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

22



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that was (a) an Agent, (b) a Lead Arranger, (c) a
Lender, or (d) an Affiliate of any Agent or a Lender, in each case, at the time
it entered into a Secured Loan Document Hedge Agreement in its capacity as a
party thereto and, in each case, (other than a Person already party hereto as a
Lender) that delivers to the Administrative Agent and the Collateral Agent a
letter agreement reasonably satisfactory to the Administrative Agent and the
Collateral Agent (x) appointing the Collateral Agent as its agent under the
applicable Loan Documents and (y) agreeing to be bound by Article VIII,
Section 10.03, Section 10.09 and Section 10.10 as if it were a Lender.

“Hedge Contract” means (a) any and all rate swap transactions, Interest Rate
Hedge Agreements, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, Commodity Hedge Agreements, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any Master Agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Hedge Obligations” means, with respect to any Person, any obligation of such
Person to pay or perform under any Hedge Contract.

“Hedge Termination Value” means, in respect of any one or more Hedge Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Contracts, (a) for any date on or after the
date such Hedge Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Contracts (which may include a Lender or any
Affiliate of a Lender).

“HNZ Group” means each entity or entities created or acquired to undertake the
offshore businesses acquired from HNZ Group, Inc. and each subsidiary of each of
the foregoing. As of the Closing Date, the HNZ Group consists of HNZ Australia
Holdings Pty Limited, HNZ Australia Pty Limited, PHI-HNZ Australia Pty Limited,
Petroleum Helicopters Australia Pty Limited, PHI New Zealand HoldCo Limited, HNZ
New Zealand Limited, PHI International HoldCo Private Limited, and HNZ Singapore
Private Limited.

“Immaterial Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
(other than a Subsidiary that is the Borrower or a Subsidiary that is a
Guarantor on the Closing Date) designated by the Borrower in writing as an
Immaterial Domestic Subsidiary which has assets with a net book value of
$3,000,000 or less and annual revenues of $3,000,000 or less; provided that all
Domestic Subsidiaries so designated as Immaterial Domestic Subsidiary may not
have at any time, in the aggregate, assets with a net book value exceeding
$10,000,000 or annual revenues exceeding $10,000,000; and in the event such
thresholds are exceeded at any time, and the Borrower does not promptly deliver
to Administrative Agent

 

23



--------------------------------------------------------------------------------

a written notice asserting that such Domestic Subsidiary shall no longer be
deemed an Immaterial Domestic Subsidiary, then the most recently designated
Immaterial Domestic Subsidiary shall no longer be deemed an Immaterial Domestic
Subsidiary. All of the Immaterial Domestic Subsidiaries as of the Closing Date
are listed on Schedule 1.01(a) and designated thereon as Immaterial Domestic
Subsidiaries.

“Incremental Amount” means, at any time, the sum of:

(a) $10,000,000; plus

(b) the aggregate of the principal amount of any voluntary prepayments of, and
debt buybacks (limited to the amount of cash paid) with respect to, the Loans or
any Incremental Loans except to the extent funded with proceeds of Credit
Agreement Refinancing Indebtedness, Incremental Equivalent Debt or other
long-term Indebtedness; less

(c) the sum of (x) the aggregate amount of all Incremental Loan Commitments or
other Indebtedness established prior to such time pursuant to Section 2.04 plus
(y) the aggregate amount of Indebtedness issued in reliance on
Section 6.01(o)(i).

“Incremental Equivalent Debt” has the meaning specified in Section 6.01(o)(i).

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Loans.

“Incremental Term Lender” means a Lender with an Incremental Loan Commitment or
an outstanding Incremental Loan.

“Incremental Loan Assumption Agreement” means an Incremental Loan Assumption
Agreement among, and in form and substance reasonably satisfactory to, the
Borrower, the Administrative Agent and one or more Incremental Term Lenders.

“Incremental Loan Commitment” means the commitment of any Lender, established
pursuant to Section 2.04, to make Incremental Loans to the Borrower.

“Incremental Loan Maturity Date” means the final maturity date of any
Incremental Loan, as set forth in the applicable Incremental Loan Assumption
Agreement.

“Incremental Loan Repayment Dates” means the dates scheduled for the repayment
of principal of any Incremental Loan, as set forth in the applicable Incremental
Loan Assumption Agreement.

“Incremental Loans” means Loans made by one or more Lenders to the Borrower
pursuant to Section 2.01(b). Incremental Loans may be made in the form of
additional Loans or, to the extent permitted by Section 2.04 and provided for in
the relevant Incremental Loan Assumption Agreement, Other Loans.

“Indebtedness” of any Person at any date means, without duplication:

(1) all liabilities, contingent or otherwise, of such Person for borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof);

(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments excluding trade payables and accrued expenses incurred
by such Person in the ordinary course of business that are not past due more
than 90 days after the date on which such accounts payable, accrued expenses,
liabilities or other obligations were created or incurred unless being contested
in good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

 

24



--------------------------------------------------------------------------------

(3) all obligations of such Person in respect of the face amount of letters of
credit or other similar instruments (or reimbursement obligations with respect
thereto);

(4) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services, except trade payables and accrued expenses incurred by
such Person in the ordinary course of business;

(5) the maximum fixed redemption price of all Disqualified Equity Interests of
such Person;

(6) all Capitalized Lease Obligations of such Person;

(7) all Indebtedness of others secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person, provided that
Indebtedness of the Borrower or its Subsidiaries that is secured by a Lien shall
only be counted once in the calculation of the amount of Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis;

(8) all Indebtedness of others guaranteed by such Person to the extent of such
Guarantee; provided that Indebtedness of the Borrower or its Subsidiaries that
is guaranteed by the Borrower or the Borrower’s Subsidiaries shall only be
counted once in the calculation of the amount of Indebtedness of the Borrower
and its Subsidiaries on a consolidated basis;

(9) all Attributable Indebtedness;

(10) to the extent not otherwise included in this definition, the net Hedge
Obligations of such Person; and

(11) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person.

For purposes of calculating the amount of any non-interest bearing or other
discount security, such Indebtedness shall be deemed to be the principal amount
thereof that would be shown on the balance sheet of the issuer thereof dated
such date prepared in accordance with GAAP, but such security shall be deemed to
have been incurred only on the date of the original issuance thereof. The amount
of Indebtedness of any Person at any date shall be the outstanding balance at
such date of all unconditional obligations as described above, the maximum
liability of such Person for any such contingent obligations at such date and,
in the case of clause (7), the lesser of (a) the Fair Market Value of any asset
subject to a Lien securing the Indebtedness of others and (b) the amount of the
Indebtedness secured. For purposes of clause (5), the “maximum fixed redemption
or repurchase price” of any Disqualified Equity Interests that do not have a
fixed redemption price shall be calculated in accordance with the terms of such
Disqualified Equity Interests as if such Disqualified Equity Interests were
redeemed on any date on which an amount of Indebtedness outstanding shall be
required to be determined pursuant to this Agreement. The amount of any net
obligation under any Hedge Contract on any date shall be deemed to be the Hedge
Termination Value thereof as of such date.

 

25



--------------------------------------------------------------------------------

In addition, “Indebtedness” of any Person shall include Indebtedness described
in the preceding paragraph that would not appear as a liability on the balance
sheet of such Person if there is recourse, by contract or operation of law, with
respect to the payment of such Indebtedness to property or assets of such Person
or a Restricted Subsidiary of such Person; and then such Indebtedness shall be
included in an amount not to exceed:

(a) the amount of such Indebtedness to the extent that there is recourse, by
contract or operation of law, to the property or assets of such Person or a
Restricted Subsidiary of such Person; or

(b) if less than the amount determined pursuant to clause (a) immediately above,
the actual amount of such Indebtedness that is recourse to such Person or a
Restricted Subsidiary of such Person, if the Indebtedness is evidenced by a
writing and is for a determinable amount.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under this Agreement or any
other Loan Document and (b) to the extent not otherwise described in (a), Other
Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Independent Director” means a director of the Borrower who:

(1) is independent with respect to the transaction at issue;

(2) does not have any material financial interest in the Borrower or any of its
Affiliates (other than as a result of holding securities of the Borrower); and

(3) has not and whose Affiliates or affiliated firm has not, at any time during
the twelve months prior to the taking of any action hereunder, directly or
indirectly, received, or entered into any understanding or agreement to receive,
any compensation, payment or other benefit, of any type or form, from the
Borrower or any of its Affiliates, other than customary directors’ fees for
serving on the Board of Directors of the Borrower or any Affiliate and
reimbursement of out-of-pocket expenses for attendance at the Borrower’s or
Affiliate’s board and board committee meetings.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing that is, in the reasonable
judgment of the Borrower’s Board of Directors, qualified to perform the task for
which it has been engaged and disinterested and independent with respect to the
Borrower and its Affiliates.

“Initial Currency” has the meaning set forth in the definition of “Exchange
Rate”.

“International Interest” means an “international interest” as defined in the
Cape Town Convention.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06, which shall be, in the
case of any such written request, in the form of Exhibit D or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, such day
or days prior to the last day of such Interest Period as shall occur at
intervals of three months’ duration after the first day of such Interest Period.

 

26



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, three or six months
thereafter (or, if agreed to by each Lender participating therein, twelve months
thereafter), as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period, and (c) no Interest Period shall extend beyond
the Maturity Date. For purposes hereof, the date of a Borrowing initially shall
be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Interest Rate Hedge Agreements” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“International Registry” means the International Registry of Mobile Assets
located in Dublin, Ireland and established pursuant to the Cape Town Convention,
along with any successor registry thereto.

“International Registry Procedures” means the official English language text of
the procedures for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

“International Registry Regulations” means the official English language text of
the regulations for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

“Investment” of any Person means:

(1) all direct or indirect investments by such Person in any other Person in the
form of loans, advances or capital contributions or other credit extensions
constituting Indebtedness of such other Person, and any Guarantee of
Indebtedness of any other Person;

(2) all purchases (or other acquisitions for consideration) by such Person of
Indebtedness, Equity Interests or other securities of any other Person;

(3) all other items that would be classified as investments on a balance sheet
of such Person prepared in accordance with GAAP; and

(4) the Designation of any Subsidiary acquired, formed or otherwise created
after the Closing Date as an Unrestricted Subsidiary.

Except as otherwise expressly specified in this definition, the amount of any
Investment (other than an Investment made in cash) shall be the Fair Market
Value thereof on the date such Investment is made. The amount of Investment
pursuant to clause (4) shall be the Designation Amount determined in accordance
with Section 5.18 of this Agreement. If the Borrower or any Subsidiary sells or
otherwise disposes of any Equity Interests of any direct or indirect Subsidiary
such that, after giving effect to any such sale or disposition, such Person is
no longer a Subsidiary, the Borrower shall be deemed to have made an Investment
on the date of any such sale or other disposition equal to the Fair Market Value
of the Equity Interests of and all other Investments in such Subsidiary not sold
or disposed of. The acquisition by the

 

27



--------------------------------------------------------------------------------

Borrower or any Restricted Subsidiary of a Person that becomes a Restricted
Subsidiary and that holds an Investment in a third Person shall be deemed to be
an Investment by the Borrower or such Restricted Subsidiary in the third Person
in an amount equal to the Fair Market Value of the Investment held by the
acquired Person in the third Person. Notwithstanding the foregoing, purchases or
other redemptions of Equity Interests of the Borrower shall be deemed not to be
Investments.

“IRS” means the United States Internal Revenue Service.

“Junior Indebtedness” means, collectively, any Indebtedness of the Borrower or
any Restricted Subsidiary (other than the HNZ Group) that is (x) secured by a
Lien that is junior in priority to the Lien securing the Obligations, (y) by its
terms subordinated in right of payment to all or any portion of the Obligations
or (z) unsecured.

“Knowledge” of any Person in respect of any item means that such Person has
actual knowledge of such item or, based upon such Person’s position, that such
Person should reasonably have known of such item.

“Latest Maturity Date” means, as of any date of determination, the latest
Maturity Date applicable to any Lender hereunder as of such date of
determination, as extended in accordance with this Agreement from time to time.

“Laws” means, with respect to any Person, (i) the common law and any federal,
state, provincial, territorial, local, foreign, multinational or international
statutes, laws, treaties, judicial decisions, standards, rules and regulations,
guidances, guidelines, ordinances, rules, judgments, writs, orders, decrees,
codes, plans, injunctions, permits, concessions, grants, franchises,
governmental agreements and governmental restrictions (including administrative
or judicial precedents or authorities), in each case whether now or hereafter in
effect, and (ii) the interpretation or administration thereof by, and other
determinations, directives, requirements or requests of, any Governmental
Authority, in each case whether or not having the force of law and that are
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Lead Arranger” means Credit Suisse Loan Funding LLC, in its capacity as sole
lead arranger and bookrunner.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person which takes over the administration of such
rate) for deposits of dollars for such Interest Period that appears on the
applicable Bloomberg screen (or, to the extent such page ceases to be available,
on any successor or substitute page of such service or any successor to such
page as determined by Administrative Agent) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period
(the “LIBO Screen Rate”). In the event that such LIBO Screen Rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate per annum
quoted to the Administrative Agent to be the average at which dollar deposits
for a maturity comparable to such Interest Period are offered to major banks in
the London interbank market at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period.

 

28



--------------------------------------------------------------------------------

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, lease, easement, restriction, covenant, charge,
security interest or other encumbrance of any kind or nature in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, and any
lease in the nature thereof, any option or other agreement to sell granted as
credit support for any Indebtedness and any filing of any financing statement
under the Uniform Commercial Code (or equivalent statutes) of any jurisdiction
(other than cautionary filings in respect of operating leases).

“Liquidity” means, as of any date of determination, the sum of (i) the aggregate
amount of unrestricted cash and Cash Equivalents of Borrower and its Restricted
Subsidiaries and (ii) the maximum aggregate principal amount of loans that could
be borrowed by the Borrower on such date under the ABL Facility (taking into
account the Borrower’s ability to satisfy any conditions to borrowing applicable
thereto). For purposes of determining Liquidity for any purpose hereunder, any
unrestricted cash and Cash Equivalents of Borrower and its Restricted
Subsidiaries denominated in a Foreign Currency shall be included in the
calculation of Liquidity in the amount of their U.S. Dollar Equivalents.

“Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.01(a). Unless the context shall otherwise require, the term “Loans”
shall include any Incremental Loans.

“Loan Documents” means this Agreement, the Security Documents and, except for
purposes of Section 10.02, any promissory notes delivered pursuant to
Section 2.08(c).

“Loan Guarantees” means the Guarantee of the Obligations by the Guarantors,
pursuant to Article IX of this Agreement.

“Loan Liens” means all Liens, granted in favor of the Collateral Agent for its
benefit and for the benefit of the Secured Parties, on Collateral securing the
Obligations and any Permitted Pari Lien Debt.

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Local Time” means New York City time.

“Make-Whole Amount” means the greater of: (a) 1.0% of the principal amount of
the Loans repaid, prepaid, accelerated or assigned and (b) the excess of:
(i) the present value at such date of repayment, prepayment or assignment of (A)
2.0% of the principal amount of the Loans repaid, prepaid, accelerated or
assigned on or before the first anniversary of the Closing Date plus (B) the
aggregate interest that would have accrued on such Loans from the date of such
repayment, prepayment or assignment (assuming that the rate for Eurocurrency
Loans prevailing at the time of the notice of repayment, prepayment or
assignment applies throughout such period) through the first anniversary of the
Closing Date (excluding accrued but unpaid interest to the date of such
repayment, prepayment or assignment), computed using a discount rate equal to
the Treasury Rate plus 50 basis points discounted to the repayment, prepayment
or assignment date on a semi-annual basis (assuming a 360 day year consisting of
twelve 30 day months), over (ii) the principal amount of such Loans.

“Master Agreement” has the meaning set forth in the definition of “Hedge
Contract”.

 

29



--------------------------------------------------------------------------------

“Material Adverse Effect” means an event or condition (other than (i) any event,
effect or consequence arising out of or related to the filing of the Chapter 11
Cases, (ii) the assumption, rejection or replacement of contracts pursuant to
the Chapter 11 Cases, and (iii) the transactions occurring pursuant to the Plan
of Reorganization) that has resulted, or could reasonably be expected to result,
in a material adverse effect on (a) the business, assets, liabilities,
operations or financial condition of the Borrower and the other Subsidiaries,
taken as a whole, (b) the ability of any Loan Party to perform any of its
payment obligations under any Loan Document or (c) the rights of or benefits
available to the Lenders under any Loan Document.

“Material Agreement” means any agreement, contract or instrument to which any
Loan Party is a party or by which any Loan Party or any of its properties is
bound (i) pursuant to which any Loan Party is required to make payments or other
consideration, or will receive payments or other consideration, in excess of
$25,000,000 in any 12-month period, (ii) governing, creating, evidencing or
relating to Material Indebtedness of any Loan Party or (iii) the termination or
suspension of which, or the failure of any party thereto to perform its
obligations thereunder, could reasonably be expected to have a Material Adverse
Effect.

“Material Indebtedness” means Indebtedness (other than Loans), or obligations in
respect of one or more Hedge Obligations, of any one or more of the Borrower or
any Restricted Subsidiary in an aggregate principal amount exceeding
$20,000,000.

“Material Real Property” means any real property interests held by any Loan
Party which has a fair market value in excess of $2,500,000.

“Maturity Date” means [______], 20241, subject to extension (in the case of each
Lender consenting thereto) as provided in Section 2.20.

“Maximum Rate” has the meaning assigned to such term in Section 10.13.

“MNPI” means material information concerning the Borrower and the other
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Mortgaged Properties” means the owned real properties and each other parcel of
real property and improvements thereto of each Loan Party with respect to which
a Mortgage is granted.

“Mortgages” means the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to Section 4.01(j) or Section 5.17, substantially in the form
of Exhibit E (with such changes thereto as shall be advisable under the Laws of
the jurisdiction in which such mortgage or deed of trust is to be recorded), as
the same may be amended, supplemented, replaced or otherwise modified from time
to time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, (a) in the case of any incurrence of Indebtedness, (i) the
cash proceeds received in respect of such Indebtedness, but only as and when
received, net of (ii) the sum, without duplication, of all reasonable fees and
out of pocket expenses (including, reasonable attorney’s fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant, and other customary fees) paid in
connection with such event by the Borrower and the Restricted Subsidiaries

 

1 

NTD: To be the date that is five years after the Closing Date.

 

30



--------------------------------------------------------------------------------

to a third party and (b) in the case of any Asset Sale, the proceeds thereof in
the form of cash or Cash Equivalents, net of:

(1) brokerage commissions and other fees and expenses (including fees and
expenses of legal counsel, accountants and investment banks) of such Asset Sale;

(2) provisions for taxes payable as a result of such Asset Sale (after taking
into account any available tax credits or deductions and any tax sharing
arrangements);

(3) amounts required to be paid to any Person (other than the Borrower or any
Restricted Subsidiary) owning a beneficial interest in the assets subject to the
Asset Sale or having a Lien thereon or in order to obtain a necessary consent to
such Asset Sale or release of such Lien;

(4) payments of unassumed liabilities (including Indebtedness) relating to the
assets sold at the time of, or within 30 days after the date of, such Asset
Sale;

(5) appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary, as the case may be, as a reserve required in accordance with GAAP
against any liabilities associated with such Asset Sale and retained by the
Borrower or any Restricted Subsidiary, as the case may be, after such Asset
Sale, including pensions and other postemployment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale, all as reflected in
an Officer’s Certificate delivered to the Administrative Agent; provided,
however, that any amounts remaining after adjustments, revaluations or
liquidations of such reserves shall constitute Net Proceeds; and

(6) amounts required to be held in escrow to secure payment of indemnity or
other obligations, until such amounts are released.

“Net Proceeds Account” means a deposit or securities account established to hold
Net Proceeds from any Asset Sale (including the Air Medical Segment Sale)
pending reinvestment pursuant to Section 2.10(c) or 2.10(d), as applicable, with
respect to which the Borrower has entered into a customary account control
agreement, in favor of the Collateral Agent and in form and substance reasonably
satisfactory to it, providing for “control” (as defined in Sections 9-104 or
8-106 of the UCC, as applicable).

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its Restricted Subsidiaries as of such date (excluding (i) cash
and Investments permitted under Section 6.03, (ii) loans to third parties
permitted hereunder, (iii) deferred bank fees and derivative financial
instruments related to Indebtedness and (iv) deferred income taxes) minus
(b) the consolidated current liabilities of the Borrower and its Restricted
Subsidiaries as of such date (excluding (i) current liabilities in respect of
Indebtedness, (ii) outstanding loans and letter of credit obligations under any
Credit Facility permitted under Section 6.01(a), (iii) accruals of Consolidated
Interest Expense (excluding Consolidated Interest Expense that is due and
unpaid), (iv) obligations in respect of derivative financial instruments related
to Indebtedness, (v) the current portion of current and deferred income taxes,
(vi) the current portion of any other long-term liabilities and
(vii) liabilities associated with customer prepayments and deposits). Net
Working Capital at any date may be a positive or negative number. Net Working
Capital increases when it becomes more positive or less negative and decreases
when it becomes less positive or more negative.

“Non-Consenting Lenders” has the meaning assigned to such term in
Section 10.02(g).

“Non-Extending Lenders” has the meaning assigned to such term in
Section 2.20(c).

 

31



--------------------------------------------------------------------------------

“Non-Recourse Debt” means Indebtedness of an Unrestricted Subsidiary:

(1) as to which neither the Borrower nor any Restricted Subsidiary (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (b) is directly or indirectly liable as a
guarantor or otherwise, or (c) constitutes the lender, except in any case to the
extent it would be permitted to make an Investment in such Unrestricted
Subsidiary pursuant to Section 6.03 hereof;

(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than the Loans) of the Borrower or any Restricted Subsidiary
to declare a default on the other Indebtedness or cause the payment thereof to
be accelerated or payable prior to its stated maturity; and

(3) as to which the lenders have been notified in writing that they will not
have any recourse to the Equity Interests or other assets of the Borrower or any
Restricted Subsidiary.

“Obligations” means (x) all obligations of every nature of each Loan Party under
any Loan Document, including all unpaid principal of and accrued and unpaid
interest (including interest, fees and other amounts which, but for the filing
of a petition in bankruptcy with respect to the Borrower or any Guarantor would
have accrued on any Obligation, whether or not a claim is allowed against the
Borrower or any Guarantor for such interest fees and other amounts in the
related bankruptcy proceeding) on the Loans made to the Borrower, all accrued
and unpaid fees, premium (including the Applicable Premium) and all expenses,
reimbursements, indemnities and other obligations and liabilities of the
Borrower and the Guarantors owed to the Lenders or to any Lender, any Agent or
any indemnified party arising under any Loan Document, (y) all Secured Loan
Document Hedge Obligations of each Loan Party and (z) all Cash Management
Obligations of each Loan Party. Notwithstanding the foregoing, any Secured Loan
Document Hedge Obligations or Cash Management Obligations shall be secured and
guaranteed pursuant to the Collateral Documents and the Guarantee of the
Guarantors only to the extent that, and for so long as, the other Obligations
are so secured and guaranteed.

“OECD” has the meaning assigned to such term in the definition of “Cash
Equivalents.”

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer” means any of the following of the Borrower: any Executive Officer, any
Financial Officer, any vice president or the secretary.

“Officer’s Certificate” means a certificate signed by one Officer.

“OID” shall have the meaning assigned to such term in Section 2.04(c).

“Opinion of Counsel” means a written opinion from legal counsel of the Borrower
who may be an employee of or counsel for the Borrower.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced by,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

32



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b)).

“Other Loans” shall have the meaning assigned to such term in Section 2.04(a).

“Owner” means, in respect of an Aircraft, Airframe, Engine or Spare Parts as
applicable, included as Aircraft Collateral the Owner of such Aircraft, Airframe
or Engine as shown in the most recent Aircraft Collateral Certificate.

“Part” means each part, component, line replacement unit, appliance, accessory,
instrument or other item of equipment (other than complete Engines or other
engines) for the time being installed or incorporated in or attached to the
Airframe or an Engine or which, having been removed therefrom, remains the
property of Owner. Not in limitation of the foregoing, “Part” shall include all
main and tail rotor blades and all main and tail rotor blade dynamic components
associated therewith.

“Participant Register” has the meaning set forth in Section 10.04(c).

“Participants” has the meaning set forth in Section 10.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Aircraft Liens” means (a) any Permitted Lien, (b) any Lien of an
airport hangarkeeper, mechanic, materialman, carrier, employee or other similar
Lien arising in the ordinary course of business by statute or by operation of
Law, in respect of obligations that are not overdue or that are being contested
in good faith by appropriate proceedings and in the case of such proceedings so
long as adequate cash reserves are maintained in respect of such amounts in
accordance with relevant generally accepted accounting principles, (c) any Lien
arising under, or permitted by, a Disclosed Sublease provided, however, that,
except with respect to any Disclosed Existing Sublease, any proceedings in
respect of any such Lien, or the continued existence of such Lien, do not
involve any material likelihood of the sale, forfeiture or loss of an Aircraft,
Airframe, or any Engine or Part, in each case included as Aircraft Collateral,
or any interest therein and (d) any “Permitted Lien” as defined in any Aircraft
Mortgage.

“Permitted Business” means (i) commercial helicopter services of all types
worldwide, including, without limitation, helicopter transportation services to
the oil and gas, health care and search and rescue industries and helicopter
maintenance and repair services, providing air medical transportation for
hospitals and for emergency service agencies and including related fixed-wing
aircraft and charter services and (ii) businesses that are reasonably related
thereto or reasonable extensions thereof, including without limitation all
businesses described in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2017.

“Permitted Collateral Lien” means “Permitted Liens” other than Liens described
under clauses (13), (15), (16), (17), (18), (19), (20), (21), (22), (23), (26),
and (27) of the definition thereof.

“Permitted Commodity Hedge Agreement” means any Commodity Hedge Agreement
entered into from time to time by any of the Borrower or any of its Restricted
Subsidiaries for non-speculative purposes, in each case, as amended.

 

33



--------------------------------------------------------------------------------

“Permitted Holder” means any of the following: (a) Q5-R5 Trading, Ltd., (b)
Oaktree Capital Management, L.P., (c) First Pacific Advisors, LP, (d), Goldman
Sachs & Co. LLC, (e) any fund, account or investment vehicle controlled or
managed by a Person specified in clauses (a), (b), (c) and (d) of this
definition (a “Primary Permitted Holder”), (f) a controlled Affiliate of a
Primary Permitted Holder or the same investment manager or advisor of a Primary
Permitted Holder or an Affiliate of such investment manager or advisor, and
(g) any Affiliate of a Primary Permitted Holder, a majority of whose outstanding
Voting Stock is, directly or indirectly, held by such Primary Permitted Holder,
or any individuals that are Affiliates of a Primary Permitted Holder; provided,
that, notwithstanding the foregoing, “Permitted Holder” shall not include any
operating portfolio companies.

“Permitted Indebtedness” has the meaning assigned to such term in Section 6.01.

“Permitted Interest Rate Hedge Agreements” means Interest Rate Hedge Agreements
which are for the purpose of hedging the interest rate exposure associated with
the Borrower’s and its Subsidiaries’ Indebtedness and operations and not for
speculative purposes.

“Permitted Junior Refinancing Debt” means secured Indebtedness incurred by the
Borrower or any other Loan Party and Guarantees with respect thereto by any Loan
Party; provided that (i) such Indebtedness is secured by the Collateral on a
junior basis to the Obligations and the obligations in respect of any Permitted
Pari Passu Refinancing Debt and is not secured by any property or assets of the
Borrower and its Restricted Subsidiaries other than the Collateral, (ii) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness in respect of
Loans, Incremental Loans, or Refinancing Loans and (iii) a representative
validly acting on behalf of the holders of such Indebtedness shall have become
party to an intercreditor agreement on terms that are reasonably satisfactory to
the Administrative Agent and the Collateral Agent. Permitted Junior Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Liens” means the following types of Liens:

(1) Liens for taxes, assessments or governmental charges or claims either
(a) not delinquent or (b) being contested in good faith by appropriate
proceedings and as to which the Borrower or the Restricted Subsidiaries shall
have set aside on their books such reserves as may be required pursuant to GAAP;

(2) statutory or contractual Liens of landlords, carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other Liens incurred in the
ordinary course of business for sums not yet delinquent or being contested in
good faith, if such reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made in respect thereof;

(3) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(4) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(5) judgment Liens not giving rise to a Default or Event of Default so long as
such Liens are adequately bonded and any appropriate legal proceedings which may
have been duly initiated for the review of such judgment have not been finally
terminated or the period within which the proceedings may be initiated has not
expired;

 

34



--------------------------------------------------------------------------------

(6) easements, rights-of-way, zoning restrictions and other similar charges,
restrictions or encumbrances in respect of real property or immaterial
imperfections of title which do not, in the aggregate, impair in any material
respect the ordinary conduct of the business of the Borrower and the Restricted
Subsidiaries taken as a whole;

(7) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof;

(8) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual or warranty requirements of the Borrower or
any Restricted Subsidiary, including rights of offset and setoff;

(9) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Borrower or any Restricted Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements, including those
involving pooled accounts, netting arrangements and in connection with Permitted
Commodity Hedge Agreements (incurred in the ordinary course of business and not
for speculative purposes); provided that in no case shall any such Liens secure
(either directly or indirectly) the repayment of any Indebtedness;

(10) leases or subleases granted to others that do not materially interfere with
the ordinary course of business of the Borrower or any Restricted Subsidiary;

(11) precautionary Liens arising from filing Uniform Commercial Code financing
statements regarding true leases;

(12) (a) Liens securing all Loans outstanding on the Closing Date and all
Obligations related thereto and (b) Liens securing all Incremental Loans and all
Obligations related thereto;

(13) Liens listed on Schedule 6.05 and existing on the Closing Date securing
Indebtedness outstanding on the Closing Date (other than clause (15) below);

(14) Liens in favor of the Borrower or a Guarantor;

(15) Liens solely on ABL Collateral securing Indebtedness incurred under an ABL
Facility permitted under Section 6.01(a);

(16) Liens on assets financed with Purchase Money Indebtedness securing
Indebtedness permitted under Section 6.01(g);

(17) Liens securing Acquired Indebtedness permitted to be incurred under this
Agreement; provided that the Liens do not extend to assets not subject to such
Lien at the time of acquisition (other than improvements and accessions thereto
and replacements or proceeds thereof);

 

35



--------------------------------------------------------------------------------

(18) Liens on assets of a Person existing at the time such Person is acquired or
merged with or into or consolidated with the Borrower or any such Restricted
Subsidiary (and not created in anticipation or contemplation thereof);

(19) Liens to secure Refinancing Indebtedness of Indebtedness secured by Liens
referred to in the foregoing clauses (13), (16), (17), and (18); provided that
in each case such Liens do not extend to any additional assets (other than
improvements or accessions thereto and replacements or proceeds thereof);

(20) Liens to secure Attributable Indebtedness; provided that any such Lien
shall not extend to or cover any assets of the Borrower or any Restricted
Subsidiary other than the assets which are the subject of the Sale and Leaseback
Transaction in which the Attributable Indebtedness is incurred;

(21) Liens in favor of Aircraft Lessors in connection with Sale and Leaseback
Transactions and Liens in favor of any third-party operator or manager as
contemplated by such Sale and Leaseback Transactions;

(22) Liens on assets of an Excluded Subsidiary securing Indebtedness permitted
under Section 6.01(k) in aggregate amount at any time outstanding not to exceed
$25,000,000;

(23) Liens on Equity Interests owned by the Borrower or any Restricted
Subsidiary in an Unrestricted Subsidiary or a Person that is not a Subsidiary to
secure Indebtedness or other obligations of the Unrestricted Subsidiary or
Person that issued the Equity Interests;

(24) Liens securing Junior Indebtedness incurred under Section 6.01(m);

(25) Liens securing Permitted Pari Passu Refinancing Debt;

(26) Liens incurred after the Closing Date by the Borrower or any Guarantors
with respect to Indebtedness that does not in aggregate principal amount
outstanding at any time exceed $5,000,000 determined as of the date of the
incurrence after giving pro forma effect to such incurrence and the application
of proceeds therefrom;

(27) Liens on cash to secure letters of credit under any ABL Facility permitted
under Section 6.01(a) or otherwise permitted under Section 6.01(f) in an
aggregate amount for all such Liens at any time outstanding not to exceed
$30,000,000; and

(28) Liens to secure Indebtedness permitted under Section 6.01(o).

“Permitted Pari Lien Debt” means obligations under any Indebtedness secured by
the Loan Liens and permitted to be incurred under this Agreement; provided that
(a) the lender, trustee or agent under such Permitted Pari Lien Debt executes a
joinder agreement to the Security Documents, in the form attached thereto,
agreeing to be bound thereby and (b) the Borrower has designated such
Indebtedness as “Permitted Pari Lien Debt” under the Security Documents.

“Permitted Pari Passu Refinancing Debt” means any secured Indebtedness incurred
by the Borrower or any other Loan Party and Guarantees with respect thereto by
any Loan Party; provided that (i) such Indebtedness is secured by the Collateral
on a pari passu basis (but without regard to the control of remedies) with the
Obligations and is not secured by any property or assets of the Borrower or its
Restricted Subsidiaries other than the Collateral, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness in respect of Loans,
Incremental Loans or Refinancing Loans, and (iii) a representative validly
acting on behalf of the holders of such Indebtedness shall have become party to
an intercreditor agreement on terms that are reasonably satisfactory to the
Administrative Agent and the Collateral Agent. Permitted Pari Passu Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

36



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Borrower or any other Loan Party and Guarantees with respect thereto by any
Loan Party; provided that such Indebtedness constitutes Credit Agreement
Refinancing Indebtedness in respect of Loans, Incremental Loans or Refinancing
Loans. Permitted Unsecured Refinancing Debt will include any Registered
Equivalent Notes issued in exchange therefor.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

“PHI” means [PHI, Inc., a Louisiana corporation and a direct Wholly-Owned
Restricted Subsidiary of the Borrower].

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or subject to the minimum funding standards under Section 412
or 430 of the Code or Section 302 or 303 of ERISA as to which the Borrower or
any ERISA Affiliate may have any liability.

“Plan of Liquidation” with respect to any Person, means a plan that provides
for, contemplates or the effectuation of which is preceded or accompanied by
(whether or not substantially contemporaneously, in phases or otherwise): (1)
the sale, lease, conveyance or other disposition of all or substantially all of
the assets of such Person otherwise than as an entirety or substantially as an
entirety; and (2) the distribution of all or substantially all of the proceeds
of such sale, lease, conveyance or other disposition and all or substantially
all of the remaining assets of such Person to holders of Equity Interests of
such Person.

“Plan of Reorganization” has the meaning assigned such term in Section 4.01(a).

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other Equity Interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City and notified to the Borrower. The prime rate is a rate set by Credit
Suisse AG based upon various factors including Credit Suisse AG’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

“Proposed Change” has the meaning assigned to such term in Section 10.02(g).

“Prospective International Interest” means a “prospective international
interest” as defined in the Cape Town Convention.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

37



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness, including Capitalized Lease
Obligations, of the Borrower or any Restricted Subsidiary incurred for the
purpose of financing all or any part of the purchase price of property, plant or
equipment used in the business of the Borrower or any Restricted Subsidiary or
the cost of installation, construction or improvement thereof; provided, that
(1) the amount of such Indebtedness shall not exceed such purchase price or
cost, (2) such Indebtedness shall not be secured by any asset other than the
specified asset being financed or other assets securing Purchase Money
Indebtedness of the same lender, or in the case of real property, fixtures or
helicopters, additions and improvements thereto, the real property to which such
asset is attached and the proceeds thereof and (3) such Indebtedness shall be
incurred within 180 days after such acquisition of such asset by the Borrower or
such Restricted Subsidiary or such installation, construction or improvement.

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests; provided that such Equity Interests shall not be
deemed Qualified Equity Interests to the extent sold or owed to a Subsidiary of
the Borrower or financed, directly or indirectly, using funds (1) borrowed from
the Borrower or any Subsidiary of the Borrower until and to the extent such
borrowing is repaid or (2) contributed, extended, guaranteed or advanced by the
Borrower or any Subsidiary of the Borrower (including, without limitation, in
respect of any employee stock ownership or benefit plan).

“Recipient” has the meaning set forth in Section 2.16(a).

“Redesignation” has the meaning assigned to such term in Section 5.18.

“Refinanced Credit Agreement Debt” shall have the meaning assigned to such term
in the definition of “Credit Agreement Refinancing Indebtedness.”

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent and (c) each
Refinancing Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto.

“Refinancing Commitments” means one or more tranches of Commitments hereunder
that result from a Refinancing Amendment.

“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary issued in exchange for, or the proceeds from the issuance and sale or
disbursement of which are used substantially concurrently to redeem or refinance
in whole or in part, any Indebtedness of the Borrower or any Restricted
Subsidiary (the “Refinanced Indebtedness”) in a principal amount not in excess
of the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness so redeemed or refinanced and accrued interest thereon (or, if such
Refinancing Indebtedness refinances Indebtedness under a revolving credit
facility or other agreement providing a commitment for subsequent borrowings,
with a maximum commitment not to exceed the maximum commitment under such
revolving credit facility or other agreement) (plus the amount of necessary fees
and expenses incurred in connection therewith and any premiums paid on the
Indebtedness so refinanced or refunded); provided that:

(1) the Refinancing Indebtedness is the obligation of the Borrower or same
Restricted Subsidiary as that of the Refinanced Indebtedness;

(2) if the Refinanced Indebtedness was subordinated to or pari passu with the
Loans, then such Refinancing Indebtedness, by its terms, is expressly pari passu
with (in the case of Refinanced Indebtedness that was pari passu with) or
subordinate in right of payment to (in the case of Refinanced Indebtedness that
was subordinated to) the Loans, at least to the same extent as the Refinanced
Indebtedness;

 

38



--------------------------------------------------------------------------------

(3) the Refinancing Indebtedness is scheduled to mature either (a) no earlier
than the Refinanced Indebtedness being redeemed or refinanced or (b) after the
final maturity date of the Loans;

(4) the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the final maturity date of the Loans has a Weighted
Average Life to Maturity at the time such Refinancing Indebtedness is incurred
that is equal to or greater than the Weighted Average Life to Maturity of the
portion of the Refinanced Indebtedness being repaid that is scheduled to mature
on or prior to the final maturity date of the Loans; and

(5) to the extent such Refinancing Indebtedness is secured, the Liens securing
such Refinancing Indebtedness relate to the same collateral or a portion thereof
and have a Lien priority equal to or junior to the Liens securing the Refinanced
Indebtedness.

“Refinancing Lender” means a Lender with a Refinancing Commitment or an
outstanding Refinancing Loan.

“Refinancing Loans” means one or more tranches of Loans that result from a
Refinancing Amendment.

“Register” has the meaning set forth in Section 10.04(b)(iv).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantee obligations)
issued in a dollar-for-dollar exchange therefor pursuant to an exchange offer
registered with the SEC.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor Environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Required Lenders” means, at any time, one or more Lenders having or holding
Exposure and representing more than 50% of the aggregate Exposure of all Lenders
at such time; provided that whenever there are one or more Defaulting Lenders,
the total outstanding Loans of each Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Responsible Officer” of any Person means any Executive Officer or Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement.

“Restricted Payment” means any of the following:

(1) the declaration or payment of any dividend or any other distribution on
Equity Interests of the Borrower or any Restricted Subsidiary or any payment
made to the direct or indirect holders (in their capacities as such) of Equity
Interests of the Borrower or any Restricted Subsidiary, including, without
limitation, any payment in connection with any merger or consolidation involving
the Borrower but

 

39



--------------------------------------------------------------------------------

excluding (a) dividends or distributions payable solely in Qualified Equity
Interests and (b) in the case of Restricted Subsidiaries, dividends or
distributions payable to the Borrower or to a Restricted Subsidiary and pro rata
dividends or distributions payable to minority holders of Equity Interests of
any Restricted Subsidiary;

(2) the redemption of any Equity Interests of the Borrower or any Restricted
Subsidiary or any direct or indirect parent of the Borrower, including, without
limitation, any payment in connection with any merger or consolidation involving
the Borrower but excluding any such Equity Interests held by the Borrower or any
Restricted Subsidiary; or

(3) any principal payment on, or redemption, or voluntary, optional defeasement,
or other acquisition for value, prior to any scheduled principal payment,
sinking fund payment or maturity, as the case may, in respect of Subordinated
Indebtedness, except a purchase, repurchase, redemption, defeasance or
retirement within 90 days prior to the final maturity thereof.

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Required Excess Cash Flow Percentage” means, as of any date of determination,
(a) if the Consolidated Net Total Leverage Ratio is greater than or equal to
3.00:1.00, 100.0%, (b) if the Consolidated Net Total Leverage Ratio is less than
3.00:1.00 and greater than or equal to 2.00:1.00, 75.0% and (c) if the
Consolidated Net Total Leverage Ratio is less than 2.00:1.00, 50.0%.

“Retained Excess Cash Flow” means, at any date of determination, an amount, not
less than zero and determined on a cumulative basis, that is equal to the
aggregate cumulative sum of the Excess Cash Flow that is not required to be
applied as a mandatory prepayment under Section 2.10(e) for all Excess Cash Flow
Periods ending after the Closing Date and prior to such date.

“S&P” means Standard & Poor’s Ratings Group, and its successors.

“Sale and Leaseback Transaction” means with respect to any Person an arrangement
with any bank, insurance company or other lender or investor or to which such
lender or investor is a party, (i) providing for the leasing by such Person of
any asset of such Person which has been or is being sold or transferred by such
Person to such lender or investor or to any Person to whom funds have been or
are to be advanced by such lender or investor on the security of such asset
(whether such arrangement is characterized as (A) a “true lease”, “operating
lease” or “Finance Lease” under Article 2-A of the Uniform Commercial Code or
(B) a “capital lease”, or (C) other lease or financing transaction) or (ii) any
amendment, amendment and restatement or extension of any of the foregoing.

“Sanctioned Person” has the meaning assigned to such term in Section 3.07(d).

“Sanctions” has the meaning assigned to such term in Section 3.07(d).

“SEC” means the United States Securities and Exchange Commission.

“Secretary’s Certificate” means a certificate signed by the Secretary or an
Assistant Secretary of the Borrower.

“Secured Commodity Hedge Agreement” means any Permitted Commodity Hedge
Agreement that, in each case, the Borrower shall elect to be secured by a
security interest in the Collateral ranking pari passu with the Liens securing
the Obligations that is entered into by and between the Borrower or any
Restricted Subsidiary and any Hedge Bank.

 

40



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any (a) Secured Commodity Hedge Agreement and
(b) Secured Loan Document Hedge Agreement.

“Secured Loan Document Hedge Agreement” means any Hedge Contract that is entered
into by and between the Borrower or any Restricted Subsidiary and any Hedge
Bank.

“Secured Loan Document Hedge Obligations” means the obligations owed by the
Borrower or any Restricted Subsidiary to any Hedge Bank under any Secured Loan
Document Hedge Agreement (excluding, with respect to any Loan Party, Excluded
Hedge Obligations of such Loan Party).

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Hedge Banks, Cash Management Banks, each counterparty to
a Secured Commodity Hedge Agreement (other than the Borrower or any of its
Subsidiaries), and each sub-agent appointed by the Administrative Agent or
Collateral Agent from time to time pursuant to Section 8.05.

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means that certain Security Agreement, dated as of the
Closing Date, by and among the Borrower, each Guarantor that owns Collateral and
the Collateral Agent, substantially in the form attached as Exhibit F, as
amended, modified, restated, supplemented or replaced from time to time.

“Security Documents” means the Security Agreement, the Mortgages, the Aircraft
Mortgages, each Subordination Acknowledgement and all of the other security
agreements, pledges, collateral assignments, mortgages, deeds of trust, trust
deeds or other instruments evidencing or creating or purporting to create any
security interests in favor of the Collateral Agent for its benefit and for the
benefit of the Secured Parties, in all or any portion of the Collateral, as
amended, modified, restated, supplemented or replaced from time to time.

“Significant Subsidiary” means (1) any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 102 of Regulation S-X
promulgated pursuant to the Securities Act as such Regulation is in effect on
the Closing Date and (2) any Restricted Subsidiary that, when aggregated with
all other Restricted Subsidiaries that are not otherwise Significant
Subsidiaries and as to which any event described in Section 7.01(g) or (h) of
this Agreement has occurred and is continuing, would constitute a Significant
Subsidiary under clause (1) of this definition.

“Spare Engine” means a spare engine owned by Borrower for an Aircraft. For the
avoidance of doubt, an auxiliary power unit shall not be considered a spare
engine for the purposes of this definition.

“Spare Parts” means any and all appliances, engines, propellers, rotors, parts,
instruments, appurtenances, accessories, rotables, furnishings, avionics, seats
and other equipment of whatever nature (other than complete Airframes,
airframes, Engines or engines, unless being surveyed) designated generally by
type (including but not limited to any “appliances” and “spare parts” as defined
in §40102(a) of the Act) which are now or hereafter maintained as spare parts or
appliances by or on behalf of the Borrower at the Spare Parts Locations in
connection with any Airframe or Engine.

“Spare Parts Locations” means any of the locations at which Spare Parts are held
by or on behalf of the Borrower and which are designated in accordance with
relevant Aviation Authority requirements.

 

41



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Guarantor
that is subordinated in, or otherwise junior to, right of payment to the Loans
and the Guarantees in respect thereof.

“Subordination Acknowledgement” means in respect of each Disclosed Sublease, a
document in form and substance reasonably acceptable to the Collateral Agent
under which, amongst other matters, each relevant Disclosed Sublessee
acknowledges the interest of the Collateral Agent in the Aircraft included as
Aircraft Collateral and agrees that its Disclosed Sublease is subject and
subordinate to the Loan Documents.

“Subsidiary” means, with respect to any Person:

(1) any corporation, limited liability company, association or other business
entity of which more than 50% of the total voting power of the Voting Stock is
at the time owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or of one or more Subsidiaries of such Person
(or any combination thereof).

Unless otherwise specified, “Subsidiary” refers to a Subsidiary of the Borrower.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means the date upon which the Loans (including Incremental
Loans but excluding Other Loans), together with all interest, fees and other
Obligations (other than contingent indemnification obligations for which no
demand shall have been made), have been paid in full in cash.

“Total Net Debt” at any date means (i) the aggregate principal amount of
consolidated total Indebtedness of the Borrower and its Restricted Subsidiaries
outstanding at such date in respect of third party Indebtedness for borrowed
money (including Purchase Money Indebtedness), unreimbursed drawings under
letters of credit, drawn and unreimbursed surety bonds, the amount of mandatory
redeemable preferred stock of the Borrower and its Restricted Subsidiaries with
respect to which all redemption conditions have been satisfied and is
immediately redeemable and Capital Lease Obligations and, without duplication,
Guarantees in respect of the foregoing, less (ii) without duplication, the
aggregate amount of Unrestricted Cash of the Borrower and its Restricted
Subsidiaries on such date not in excess of $75,000,000. “Transaction Date” has
the meaning assigned to such term in the definition of “Consolidated Net Total
Leverage Ratio.”

 

42



--------------------------------------------------------------------------------

“Transaction Expenses” means any fees or expenses incurred or paid by the
Borrower or any its Subsidiaries in connection with the Transactions and the
transactions contemplated hereby.

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans and the use of the proceeds thereof, (b) the consummation of
the Existing Debt Refinancing and (c) the payment of the Transaction Expenses.

“Treasury Rate” means, as of any redemption date, the yield to maturity as of
the time of computation of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the redemption date (or, if such Statistical Release is
no longer published, any publicly available source of similar market data))
equal to the weekly average yield on actually traded United States Treasury
securities adjusted to a constant maturity of one year will be used. The
Borrower will (1) calculate the Treasury Rate on the second Business Day
preceding the applicable redemption date and (2) prior to such redemption date
file with the Administrative Agent an Officer’s Certificate setting forth the
Applicable Premium and the Treasury Rate and showing the calculation of each in
reasonable detail.

“Treasury Services Agreement” means any agreement between the Borrower or any
Restricted Subsidiary and any Cash Management Bank relating to treasury,
depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“Unrestricted Cash” means cash or Cash Equivalents of the Borrower or its
Restricted Subsidiaries that would not appear as “restricted” on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries.

“Unrestricted Subsidiary” means (1) any Subsidiary acquired, formed or otherwise
created after the Closing Date that at the time of determination shall be
Designated an Unrestricted Subsidiary by the Board of Directors of the Borrower
in accordance with Section 5.18 of this Agreement and (2) any Subsidiary of an
Unrestricted Subsidiary; provided, that, for the avoidance of doubt, (y) PHI may
not be an Unrestricted Subsidiary and (z) no member of the HNZ Group may be an
Unrestricted Subsidiary.

“U.S. Dollar Equivalent” means, on any date of determination, with respect to
any amount in a Foreign Currency, the equivalent in U.S. Dollars of such amount,
determined by the Administrative Agent using the Exchange Rate with respect such
Foreign Currency at the time in effect for such amount.

“U.S. Dollars”, “dollars” or “$” refers to lawful currency of the United States
of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

43



--------------------------------------------------------------------------------

“U.S. Tax Certificate” has the meaning set forth in Section 2.16(f)(ii)(D)(2).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Value” means the latest appraised Flight Ascend Consultancy asset values of the
Aircraft included as Aircraft Collateral which shall be based on Flight Ascend
Consultancy’s latest appraisal and which appraisal shall never be more than one
year old.

“Voting Stock” with respect to any Person, means securities of any class of
Equity Interests of such Person entitling the holders thereof (whether at all
times or only so long as no senior class of stock or other relevant Equity
Interest has voting power by reason of any contingency) to vote in the election
of members of the Board of Directors of such Person.

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary of which 100%
of the Equity Interests (except for directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) are owned directly by the Borrower or through
one or more Wholly-Owned Restricted Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Differential” shall have the meaning assigned to such term in
Section 2.04(c).

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or “Eurocurrency Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.” The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and

 

44



--------------------------------------------------------------------------------

all binding judgments, orders, writs and decrees, of all Governmental
Authorities. Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document (including this
Agreement and the other Loan Documents) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented, extended, amended and extended, renewed or
otherwise modified (subject to any restrictions on such amendments, supplements,
restatements, amendments and restatements, extensions, renewals or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof and (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein, and the
Consolidated Net Total Leverage Ratio (and the financial definitions used
therein) shall be construed in accordance with GAAP as in effect on the Closing
Date; provided that, notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, The Fair Value Option for Financial Assets and Financial Liabilities, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value,” as defined therein. Unless the context requires otherwise, any
references in the Loan Documents to “fiscal year” or “fiscal quarter” shall mean
the fiscal year or fiscal quarter, as applicable, of the Borrower.

SECTION 1.05 Effectuation of Transactions. All references herein to the Borrower
and the Subsidiaries shall be deemed to be references to such Persons, and all
the representations and warranties of the Borrower and the other Loan Parties
contained in this Agreement and the other Loan Documents shall be deemed made,
in each case, after giving effect to the Transactions to occur on the Closing
Date, unless the context otherwise requires.

SECTION 1.06 Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
Indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior Indebtedness
under the terms of such Subordinated Indebtedness.

SECTION 1.07 Timing of Payment or Performance. Except to the extent expressly
provided otherwise in this Agreement, when the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

45



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments.

(a) Subject to the terms and conditions set forth herein and relying upon the
representations and warranties set forth herein, each Lender agrees to make
Loans to the Borrower in a single Borrowing on the Closing Date in a principal
amount not exceeding its Commitment. Amounts repaid or prepaid in respect of
Loans may not be reborrowed.

(b) Subject to the terms and conditions set forth herein and relying upon the
representations and warranties set forth herein and in the applicable
Incremental Loan Assumption Agreement, each Incremental Term Lender having an
Incremental Loan Commitment, agrees to make Incremental Loans to the Borrower in
a single Borrowing on the date specified in the applicable Incremental Loan
Assumption Agreement in a principal amount not exceeding its Incremental Loan
Commitment. Amounts repaid or prepaid in respect of Incremental Loans may not be
reborrowed.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type in U.S. dollars made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 (except, with respect to any Incremental
Term Borrowing, to the extent otherwise provided in the related Incremental Loan
Assumption Agreement); provided that a Eurocurrency Borrowing that results from
a continuation of an outstanding Eurocurrency Borrowing may be in an aggregate
amount that is equal to such outstanding Borrowing. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of five (or such greater number as may be
agreed to by the Administrative Agent) Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurocurrency Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date applicable thereto.

SECTION 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request in writing (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurocurrency Borrowing to be made on the Closing Date, such shorter period of
time as may

 

46



--------------------------------------------------------------------------------

be agreed to by the Administrative Agent) or (b) in the case of an ABR
Borrowing, not later than 12:00 p.m., Local Time, one Business Day before the
date of the proposed Borrowing. Each such written Borrowing Request shall be
irrevocable and specify the following information in compliance with
Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be the Closing Date or, in the case
of an Incremental Term Borrowing, such other Business Day set forth in the
applicable Incremental Loan Assumption Agreement;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed.

SECTION 2.04 Incremental Loans.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request Incremental Loan Commitments, in an amount not to exceed the
Incremental Amount at the time such Incremental Loan Commitments are
established, from one or more Incremental Term Lenders (which may include any
existing Lender and which must be Eligible Assignees) willing to provide such
Incremental Loan Commitments in their own discretion. Such notice shall set
forth (i) the amount of the Incremental Loan Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $5,000,000
or equal to the remaining Incremental Amount or in each case such lesser amount
approved by the Administrative Agent), (ii) the date on which such Incremental
Loan Commitments are requested to become effective (which shall not be less than
10 Business Days nor more than 60 days after the date of such notice), and
(iii) whether such Incremental Loan Commitments are commitments to make
additional Loans or commitments to make term loans with terms different from the
Loans (“Other Loans”).

(b) The Borrower may seek Incremental Loan Commitments from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders who will become Incremental Term Lenders in connection therewith. The
Borrower and each Incremental Term Lender shall execute and deliver to the
Administrative Agent an Incremental Loan Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Loan Commitment of each Incremental Term Lender. The terms and
provisions of the Incremental Loans (excluding amortization, maturity, pricing,
fees and rate floors) shall be identical to those of the Loans except as
otherwise set forth herein. Without the prior written consent of the Required
Lenders, (i) the final maturity date of any Other Loans shall be no earlier than
the Maturity Date, and (ii) the average life to maturity of the Other Loans
shall be no shorter than the average life to maturity of the Loans.

(c) if the initial yield on such Other Loans (as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the Adjusted
LIBO Rate on such Other Loans and (y) if such Other Loans are initially made at
a discount or the Lenders making the same receive a fee directly or indirectly
from the Borrower or any Subsidiary for doing so (the amount of such discount or
fee, expressed as a percentage of the Other Loans, being referred to herein as
“OID”), the amount of such OID

 

47



--------------------------------------------------------------------------------

divided by the lesser of (1) the average life to maturity of such Other Loans
and (2) four) exceeds the applicable margin then in effect for Eurocurrency
Loans by more than 50 basis points (the amount of such excess above 50 basis
points being referred to herein as the “Yield Differential”), then the
applicable margin then in effect for Loans shall automatically be increased by
the Yield Differential, effective upon the making of the Other Loans; provided
that, to the extent any portion of the Yield Differential is attributable to a
higher “LIBOR floor” being applicable to such Other Loans, such floor shall only
be included in the calculation of the Yield Differential to the extent such
floor is greater than the higher of the Adjusted LIBO Rate in effect for an
Interest Period of three months’ duration at such time and the “LIBOR floor”
applicable to the initial Loans, and, with respect to such excess, the “LIBOR
floor” applicable to the outstanding Loans shall be increased to an amount not
to exceed the “LIBOR floor” applicable to such Other Loans prior to any increase
in the applicable margin applicable to such Loans then outstanding. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Loan Assumption Agreement. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Incremental Loan Assumption
Agreement, this Agreement shall be deemed amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Loan
Commitment and the Incremental Loans evidenced thereby, and the Administrative
Agent and the Borrower may revise this Agreement to evidence such amendments.

(d) Notwithstanding the foregoing, no Incremental Loan Commitment shall become
effective under this Section 2.04 unless on the date of such effectiveness, the
conditions set forth in Section 4.02 shall be satisfied.

(e) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Loans (other than Other Loans), when
originally made, are included in each Borrowing of outstanding Loans on a pro
rata basis. This may be accomplished by requiring each outstanding Eurocurrency
Borrowing to be converted into an ABR Borrowing on the date of each Incremental
Loan, or by allocating a portion of each Incremental Loan to each outstanding
Eurocurrency Borrowing on a pro rata basis. Any conversion of Eurocurrency Loans
to ABR Loans required by the preceding sentence shall be subject to
Section 2.15. If any Incremental Loan is to be allocated to an existing Interest
Period for a Eurocurrency Borrowing, then the interest rate thereon for such
Interest Period and the other economic consequences thereof shall be as set
forth in the applicable Incremental Loan Assumption Agreement. In addition, to
the extent any Incremental Loans are not Other Loans, the scheduled amortization
payments under Section 2.09 required to be made after the making of such
Incremental Loans shall be ratably increased by the aggregate principal amount
of such Incremental Loans and shall be further increased for all Lenders on a
pro rata basis to the extent necessary to avoid any reduction in the
amortization payments to which the Lenders were entitled before such
recalculation.

SECTION 2.05 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon,
Local Time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. Upon receipt of all requested
funds, the Administrative Agent will make such Loans available to the Borrower
by promptly remitting the amounts so received, in like funds, to an account of
the Borrower specified by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received written notice from a
Lender prior to the proposed date of the Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such Borrowing
(net of applicable fees), the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with clause (a) of this

 

48



--------------------------------------------------------------------------------

Section and may, in reliance on such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at, in the case of a payment to be made by such Lender, the rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (or, in the case of an amount relating to a Borrowing
by the Borrower, the Federal Funds Effective Rate, if greater).

SECTION 2.06 Interest Elections.

(a) Each Borrowing initially shall be of the Type and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
the applicable Borrowing Request or as otherwise provided in Section 2.03.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type, to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing and the
Loans comprising each such portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election in writing by (a) in the case of a
conversion or continuation of a Eurocurrency Borrowing, not later than 12:00
p.m., New York City time, three (3) Business Days before the date of the
proposed Interest Period of (b) in the case of a conversion to an ABR Borrowing,
not later than 12:00 p.m., Local Time, one (1) Business Day before the date of
the proposed ABR Borrowing. Each such Interest Election Request shall be in
writing and irrevocable. Notwithstanding any other provision of this Section,
the Borrower shall not be permitted to elect an Interest Period for Eurocurrency
Loans that does not comply with Section 2.02(d). Each written Interest Election
Request shall specify the following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing;

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

49



--------------------------------------------------------------------------------

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period applicable thereto, such Borrowing shall be
continued as a Eurocurrency Borrowing for an additional Interest Period of one
month. Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing with respect to the Borrower, or if any other Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, has notified the Borrower of the election to
give effect to this sentence on account of such other Event of Default, then, in
each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.07 Termination of Commitments. Each Lender’s Commitment (other than
any Incremental Loan Commitments, which shall terminate as provided in the
related Incremental Loan Assumption Agreement) shall terminate immediately and
without further action on the Closing Date after giving effect to the funding of
such Lender’s Commitment on such date.

SECTION 2.08 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan of such Lender as provided in Section 2.09.

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement. In the event of
any conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent, which issuance the Administrative Agent shall record in
the Register. Thereafter, to the extent reflected in the Register, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the Lender or to the Lender and
its registered assigns).

SECTION 2.09 Amortization of Loans.

(a) The Borrower shall repay Loans on the last Business Day of each December,
March, June and September, (i) occurring after the Closing Date (beginning with
December 31, 2019) and on or before the second anniversary of the Closing Date,
in an aggregate principal amount for each such date equal to 0.625% of the
aggregate principal amount of the Loans outstanding on the Closing Date, (ii)

 

50



--------------------------------------------------------------------------------

occurring after the second anniversary of the Closing Date and on or before the
third anniversary of the Closing Date, in an aggregate principal amount for each
such date equal to 1.25% of the aggregate principal amount of the Loans
outstanding on the Closing Date, and (iii) occurring after the third anniversary
of the Closing Date, in an aggregate principal amount for each such date equal
to 1.875% of the aggregate principal amount of the Loans outstanding on the
Closing Date. The Borrower shall repay Other Loans on each Incremental Loan
Repayment Date in an aggregate principal amount set forth for such date in the
applicable Incremental Loan Assumption Agreement (as such amount may be adjusted
pursuant to Section 2.09(c)).

(b) To the extent not previously paid, all Loans and Other Loans shall be due
and payable on the Maturity Date and the Incremental Loan Maturity Date,
respectively, together with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of payment.

(c) Any prepayment of a Borrowing shall be applied (i) to reduce the subsequent
scheduled repayments of such Borrowing to be made pursuant to this Section 2.09
as directed by the Borrower and (ii) if the Borrower fails to direct the
application of payments, in direct order of maturity to the scheduled repayments
of such Borrowing.

(d) Prior to any repayment of any Borrowings under this Section, the Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent in writing of such selection not later than 11:00 a.m., New
York City time, three (3) Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Borrowings shall be accompanied
by accrued interest on the amounts repaid. If any repayment of the Loans is
scheduled to occur on a day that is not a Business Day, such repayment shall be
made on the immediately preceding Business Day.

SECTION 2.10 Prepayments.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section 2.10 and Sections 2.15 and 2.18.

(b) Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Indebtedness (other than Permitted Indebtedness other than
Credit Agreement Refinancing Indebtedness), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Proceeds received
from such incurrence of Indebtedness immediately upon receipt thereof by the
Borrower or such Restricted Subsidiary.

(c) In the event and on each occasion that (i) any Net Proceeds are received by
or on behalf of the Borrower or any Restricted Subsidiary in respect of any
Asset Sales permitted pursuant to Section 6.07(a) (other than an Air Medical
Segment Sale), and (ii) unless a Default or an Event of Default has occurred and
is continuing, such Net Proceeds, in the aggregate for all such Asset Sales, are
in excess of $5,000,000, the Borrower shall, within five Business Days after
receipt of such Net Proceeds, prepay the Loans in an amount equal to such Net
Proceeds; provided (i) if the Borrower shall, prior to the date of the required
prepayment, deliver to the Administrative Agent a certificate of a Financial
Officer of the Borrower to the effect that the Borrower intends to cause the Net
Proceeds from such event (or a portion thereof specified in such certificate) to
be reinvested within 180 days after receipt of such Net Proceeds to invest all
or any part of such Net Proceeds in the purchase of (x) assets (other than
securities) to be used by the Borrower or any Restricted Subsidiary in a
Permitted Business, (y) Equity Interests of a Person that upon such purchase
will become a Restricted Subsidiary that directly or indirectly, through one or
more Subsidiaries that are, or will become, Restricted Subsidiaries, owns assets
to be used in a Permitted Business or (z) make a capital expenditure in respect
of the Borrower’s or any of its Restricted Subsidiaries’

 

51



--------------------------------------------------------------------------------

Permitted Business, and (ii) no Default or Event of Default shall have occurred
and be continuing, then no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds from such event (or the portion of such
Net Proceeds specified in such certificate, if applicable) except to the extent
of any such Net Proceeds that have not been so applied by the end of such
180-day period (or within a period of 180 days thereafter if by the end of such
initial 180-day period the Borrower or one or more other Restricted Subsidiaries
shall have entered into a definitive agreement for the application of such Net
Proceeds), at which time a prepayment shall be required in an amount equal to
the Net Proceeds that have not been so applied; provided further, that the
Borrower shall not be permitted to reinvest more than $50,000,000 in any fiscal
year pursuant to the foregoing proviso.

(d) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Restricted Subsidiary in respect of an Air
Medical Segment Sale, the Borrower shall, within five Business Days after
receipt of such Net Proceeds, prepay the Loans in an amount equal to such Net
Proceeds.

(e) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending on or about December 31, 2020, the Borrower shall prepay the
Loans in an aggregate amount equal to the Required Excess Cash Flow Percentage
of Excess Cash Flow of the Borrower and its Restricted Subsidiaries for the
Excess Cash Flow Period then ended. Each prepayment pursuant to this paragraph
shall be made (such date, the “Excess Cash Flow Payment Date”) on or before the
fifth Business Day following the date on which financial statements are
delivered pursuant to Section 5.01(a) with respect to the fiscal year for which
Excess Cash Flow is being calculated (and in any event no later than the fifth
Business Day following the last day on which such financial statements may be
delivered in compliance with such Section).

(f) Notwithstanding the foregoing, mandatory prepayments made pursuant to
Section 2.10 (c) and (d) may be applied on a pro rata basis to the Loans and any
Permitted Pari Lien Debt of the Borrower or any Guarantor the provisions of
which require the Borrower or such Guarantor to redeem such Indebtedness with
the proceeds from any such Asset Sale (or offer to do so). Prior to any optional
or mandatory prepayment of Borrowings under this Section, the Borrower shall
specify the Borrowing or Borrowings to be prepaid in the notice of such
prepayment delivered pursuant to this Section 2.10(f).

(g) The Borrower shall notify the Administrative Agent in writing of any
optional prepayment and any mandatory prepayment hereunder not later than 11:00
a.m., New York City time, three Business Days before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that a notice of prepayment of the Loans pursuant
to clause (a) of this Section may state that such notice is conditioned upon the
consummation of an acquisition or sale transaction or upon the effectiveness of
other credit facilities or the receipt of proceeds from the issuance of other
Indebtedness of one or more events specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date of prepayment) if such condition is not satisfied.
Promptly following receipt of any such notice, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in a minimum amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing and to reduce the subsequent scheduled repayments of such
Borrowing (i) as directed by the Borrower and (ii) if the Borrower fails to
direct the application of payments, in direct order of maturity to the scheduled
repayments of such Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

 

52



--------------------------------------------------------------------------------

(h) Each repayment or prepayment of the Loans, other than amortization pursuant
to Section 2.09 and mandatory prepayments pursuant Section 2.10(c), (d) and
(e) but including as a result of voluntary prepayments, payments made following
acceleration of the Loans (other than as a result of an occurrence of an Event
of Default under Section 7.01(m)) or after an Event of Default (other than an
Event of Default occurring under Section 7.01(m)), and each assignment pursuant
to Section 2.18, shall be accompanied by the Applicable Premium with respect to
the principal amount of the Loans being prepaid. For purposes hereof, the
“Applicable Premium” shall be a cash amount equal to (i) the percentages of
principal amount of the Loans being prepaid set forth below or (ii) the
Make-Whole Amount, as applicable:

 

On or before the first anniversary of the Closing Date

   the Make-Whole
Amount

After the first anniversary but on or before

the second anniversary of the Closing Date.

   2.0%

After the second anniversary but one or before

the third anniversary of the Closing Date

   1.0%

After the third anniversary of the Closing Date

   0%

Without limiting the generality of the foregoing, it is understood and agreed
that if the Loans are accelerated or otherwise become due prior to their
maturity date, in each case, in respect of any Event of Default (including upon
the occurrence of a bankruptcy or insolvency event (including the acceleration
of claims by operation of law)), the Applicable Premium applicable with respect
to a voluntary prepayment of the Loans will also be due and payable as though
the Loans were voluntarily prepaid and shall constitute part of the Obligations,
in view of the impracticability and extreme difficulty of ascertaining actual
damages and by mutual agreement of the parties as to a reasonable calculation of
each Lender’s lost profits as a result thereof. Any premium payable above shall
be presumed to be the liquidated damages sustained by each Lender as the result
of the early prepayment and the Borrower agrees that it is reasonable under the
circumstances currently existing. THE BORROWER EXPRESSLY WAIVES (TO THE FULLEST
EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE APPLICABLE PREPAYMENT
PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Borrower expressly agrees
(to the fullest extent it may lawfully do so) that: (a) the Applicable Premium
is reasonable and is the product of an arm’s length transaction between
sophisticated business people, ably represented by counsel; (b) the Applicable
Premium shall be payable notwithstanding the then prevailing market rates at the
time payment is made; (c) there has been a course of conduct between the Lenders
and the Borrower giving specific consideration in this transaction for such
agreement to pay the Applicable Premium; and (d) the Borrower shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. The
Borrower expressly acknowledges that its agreement to pay the premium to the
Lenders as herein described is a material inducement to Lenders to make the
Loans.

(i) Each Lender may elect, by notice to the Administrative Agent prior to 12:00
pm on the Business Day prior to the date of any prepayment of Loans required to
be made by the Borrower pursuant to Section 2.10(c) or Section 2.10(e), to
decline all, but not less than all, of its ratable portion of such prepayment
(such declined amounts, the “Declined Proceeds”), in which case such Declined
Proceeds may be retained by the Borrower. If a Lender fails to deliver a notice
of election declining receipt of its portion of such mandatory prepayment to the
Administrative Agent within the time frame specified above, any such failure
will be deemed to constitute an acceptance of such Lender’s amount of such
mandatory prepayment of Loans.

 

53



--------------------------------------------------------------------------------

SECTION 2.11 Fees. The Borrower agrees to pay to each of the Administrative
Agent and the Lead Arranger, for its own account, fees payable in the amounts
and at the times separately agreed in writing upon between the Borrower and the
Administrative Agent or the Lead Arranger, as applicable. All such fees shall be
paid on the dates due, in immediately available funds, to the Administrative
Agent or the Lead Arranger, as applicable, and shall not be refundable under any
circumstances.

SECTION 2.12 Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin.

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

(c) Notwithstanding the foregoing, at the election of the Administrative Agent
or the Required Lenders, if any principal of or interest on any Loan or any fees
or other amount payable by the Loan Parties hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 2.00% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or (ii) in the case of any other overdue amount, 2.00% plus the
rate applicable to ABR Borrowings as provided in paragraph (a) of this Section;
provided, that this paragraph (c) shall not apply to any Event of Default that
has been waived by the Lenders pursuant to Section 10.02; provided further that
no amount shall be payable pursuant to this Section 2.12(c) to a Defaulting
Lender so long as such Lender shall be a Defaulting Lender; provided further
that no amounts shall accrue pursuant to this Section 2.12(c) on any overdue
amount or other amount payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Payment or acceptance of the increased rates of
interest provided for in this Section 2.12(c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Lender.

(d) Accrued interest on each Loan shall be due and payable in arrears on each
Interest Payment Date for such Loan; provided that (i) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment,
(ii) in the event of any conversion of a Eurocurrency Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion and (iii) accrued interest on
such Loan shall be payable on the Maturity Date of such Loan.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

54



--------------------------------------------------------------------------------

SECTION 2.13 Alternate Rate of Interest.

(a) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period,

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and such Borrowing shall be continued as an ABR Borrowing, and (ii) any
Borrowing Request for a Eurocurrency Borrowing shall be treated as a request for
an ABR Borrowing.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate will permanently or indefinitely cease to be published by it (and there is
no successor administrator that will continue publication of the LIBO Screen
Rate), (y) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate will permanently or indefinitely cease to be published or (z) the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate may no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the interest rate margin); provided
that, if such alternate rate of interest as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding anything to the contrary in Section 10.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this paragraph (but, in the case
of the circumstances described in subclause (ii) of the first sentence of this
paragraph, only to the extent the LIBO Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any conversion
or continuation of the Loans shall be ineffective and (y) any Eurocurrency Loan
shall be made as an ABR Loan.

 

55



--------------------------------------------------------------------------------

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender; or

(iii) subject any Recipient to any Taxes (other than Indemnified Taxes, Excluded
Taxes or Connection Income Taxes) on its loans, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making or maintaining any Eurocurrency Loan, to
increase the cost to such Lender or to reduce the amount of any sum received or
receivable by such Lender or other Recipient hereunder (whether of principal,
interest or otherwise), then, from time to time upon request of such Lender or
other Recipient, the Borrower will pay to such Lender or other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender or
other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has had or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then, from time to time upon request
of such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in clause (a) or (b) of this Section delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 90 days prior to the date that such
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or expenses or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan for acceptance
and purchase other than on the last day of the Interest Period applicable
thereto as a result

 

56



--------------------------------------------------------------------------------

of a request by the Borrower pursuant to Section 2.18, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (exclusive of any applicable margin), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank market (exclusive of any
applicable margin). A certificate of any Lender delivered to the Borrower and
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

SECTION 2.16 Taxes.

(a) Withholding of Taxes; Gross-Up. Each payment by or on account of any
obligation of any Loan Party under this Agreement or any other Loan Document,
whether to the Administrative Agent, any Lender or any other Person to which any
such payment is owed (each of the foregoing being referred to as a “Recipient”),
shall be made without withholding for any Taxes, unless such withholding is
required by applicable law as determined by the Loan Parties or the
Administrative Agent (as applicable). If any applicable withholding agent is
required by applicable law to withhold Taxes from any such payment, then such
withholding agent shall so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Party shall be increased as necessary so that net of such withholding
(including such withholding applicable to additional amounts payable under this
Section 2.16), the applicable Lender (or, in the case of any amount received by
the Administrative Agent for its own account, the Administrative Agent) receives
the amount it would have received had no such withholding been made. For
purposes of this Section 2.16, the term “applicable law” includes FATCA.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law or at the option of the Administrative Agent or any Lender, as applicable,
timely reimburse the Administrative Agent or such Lender for the payment of any
Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify (without duplication of amounts paid pursuant to
Section 2.16(a)) each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient or required to be withheld or deducted from a payment
to such Recipient (including Indemnified Taxes imposed or asserted on or
attributable to amounts paid or payable under Section 2.16) and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph shall be paid within
10 days after delivery by the Lender (with a copy to the Administrative Agent)
or the Administrative Agent (on its own behalf or on behalf of a Lender) to any
Loan Party of a certificate stating the amount of any Indemnified Taxes so paid
or payable by such Lender or Administrative Agent and describing the basis for
the indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 

57



--------------------------------------------------------------------------------

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that a
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
clauses (A) through (E) of clause (f)(ii) and (iii) below) shall not be required
if in the Lender’s judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.16(f). If any form or certification previously delivered pursuant to
this Section 2.16(f) expires or becomes obsolete or inaccurate in any respect
with respect to a Lender, such Lender shall promptly (and in any event within 10
days after such expiration, obsolescence or inaccuracy) notify the Borrower and
the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to do
so.

(ii) Without limiting the generality of the foregoing, each Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as is reasonably requested by the Borrower and
the Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

58



--------------------------------------------------------------------------------

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to such tax treaty;

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States of America, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, both (1) IRS Form W-8BEN or
W-8BEN-E, as applicable, and (2) a certificate substantially in the form of
Exhibit H-1, Exhibit H-2, Exhibit H-3 or Exhibit H-4 (each, a “U.S. Tax
Certificate”), as applicable, to the effect that (i) such Lender is not (x) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (y) a “10 percent
shareholder” of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, or (z) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (ii) interest payments under the Loans are
not effectively connected with the Foreign Lender’s conduct of a trade or
business in the United States of America;

(E) in the case of a Foreign Lender that is not the beneficial owner of payments
made under this Agreement, (1) an IRS Form W-8IMY on behalf of itself and
(2) the relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
clause (f)(ii) that would be required of each such beneficial owner; provided
that if such Lender is a partnership and one or more of its partners are
claiming the exemption for portfolio interest under Section 881(c) of the Code,
such Lender may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. federal withholding Tax, together with such supplementary
documentation as shall be necessary to enable the Borrower or the Administrative
Agent to determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their respective obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount, if any, to deduct and withhold
from such payment. Solely for purposes of this Section 2.16(f)(iii), the term
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

59



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over by such indemnified party pursuant
to the prior sentence (plus any interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
(g) if such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments pursuant to Sections 2.14, 2.15, 2.16
and 10.03 shall be made directly to the Persons entitled thereto and payments
pursuant to other Loan Documents shall be made to the Persons specified therein.
The Administrative Agent shall distribute any such payment received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. All payments under each Loan Document of principal or interest
in respect of any Loan (or of any breakage indemnity in respect of any Loan)
shall be made in the currency of such Loan; all other payments under each Loan
Document shall be made in U.S. Dollars, except as otherwise expressly provided
herein.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
the amounts then due hereunder ratably among the parties entitled thereto, in
accordance with the amounts then due to such parties and (ii) second, towards
the payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the amount of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate

 

60



--------------------------------------------------------------------------------

amounts of principal of and accrued interest on their Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (for the avoidance of doubt, as in effect from
time to time and including the application of funds arising from the existence
of a Defaulting Lender) or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any Person
that is an Eligible Assignee or as otherwise permitted Section 10.04. The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received written notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to Sections 2.05(b), 2.17(d) and 10.03(c), in each case in such
order as shall be determined by the Administrative Agent in its discretion.

SECTION 2.18 Mitigation Obligations; Replacement of Lenders.

(a) If (i) any Lender requests compensation under Section 2.14, (ii) any Loan
Party is required to pay any additional amount to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.16 or
(iii) any Lender becomes a Defaulting Lender, then such Lender shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b) If (i) any Lender requests compensation under Section 2.14, or (ii) any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then (except
with respect to any Lender that is the Administrative Agent or an affiliate
thereof) the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under

 

61



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents to an Eligible Assignee that shall
assume such obligations (which may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender) from the assignee or the Borrower (in the case of all other
amounts) and (C) in the case of any such assignment and delegation resulting
from a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.

SECTION 2.19 Refinancing Facilities.

(a) At any time after the Closing Date, the Borrower may obtain, from any
Refinancing Lender (which may include any existing Lender and which must be
Eligible Assignees) Credit Agreement Refinancing Indebtedness in respect of all
or any portion of the Loans then outstanding under this Agreement (which will be
deemed to include any then outstanding Incremental Loans under any Incremental
Loan Commitments then outstanding under this Agreement) or any then outstanding
Refinancing Loans in the form of Refinancing Loans or Refinancing Commitments,
in each case, pursuant to a Refinancing Amendment, together with any applicable
Intercreditor Agreement or other customary subordination agreement; provided
that such Credit Agreement Refinancing Indebtedness (i) will, to the extent
secured, rank pari passu or junior in right of payment and of security with the
other Loans and Commitments hereunder (but for the avoidance of doubt, such
Credit Agreement Refinancing Indebtedness may be unsecured), and (ii) will, to
the extent permitted by the definition of “Credit Agreement Refinancing
Indebtedness,” have such pricing, interest rate margins, rate floors, discounts,
fees, premiums and prepayment or redemption provisions and terms as may be
agreed by the Borrower and the Refinancing Lenders with respect thereto. The
effectiveness of any Refinancing Amendment shall be subject to, to the extent
reasonably requested by the Administrative Agent and the Collateral Agent,
receipt by the Administrative Agent of board resolutions, officer’s certificates
and/or reaffirmation agreements consistent with those delivered on the Closing
Date. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Refinancing Loans or Refinancing Commitments,
as applicable) and any Indebtedness being replaced or refinanced with such
Credit Agreement Refinancing Indebtedness shall be deemed permanently reduced
and satisfied in all respects. Any Refinancing Amendment may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Collateral Agent, to effect the
provisions of this Section.

(b) This Section 2.19 shall supersede any provisions in Section 10.02 to the
contrary.

 

62



--------------------------------------------------------------------------------

SECTION 2.20 Extension of Maturity Date.

(a) The Borrower may, upon written notice to the Administrative Agent (an
“Extension Request”), which shall promptly notify the applicable Lenders,
request extensions of the Maturity Date applicable to the Commitments (the
“Extended Loans”) to a date specified in such Extension Request.

(b) The Extension Request shall specify the date on which the Borrower proposes
that the extension shall be effective, which shall be a date reasonably
satisfactory to the Administrative Agent. Within the time period specified in
such Extension Request, each applicable Lender shall notify the Administrative
Agent whether it consents to such extension (which consent may be given or
withheld in such Lender’s sole and absolute discretion). Any Lender not
responding within the above time period shall be deemed not to have consented to
such extension. The Administrative Agent shall promptly notify the Borrower and
the applicable Lenders of such Lenders’ responses.

(c) The maturity date applicable to any Commitments shall be extended only with
respect to such Extended Loans held by such Lenders that have consented thereto
(the Lenders that so consent being the “Extending Lenders” and the Lenders that
declined being the “Non-Extending Lenders”) (it being understood and agreed
that, except for the consents of Extending Lenders no other consents shall be
required hereunder for such extensions). If so extended, the scheduled maturity
date with respect to the Commitments held by the Extending Lenders shall be
extended to the date specified in the Extension Request, which shall become the
maturity date of the applicable Commitments (such date, the “Extended Maturity
Date”). The Administrative Agent shall promptly confirm to the applicable
Extending Lenders and Non-Extending Lenders such extension, specifying the
effective date of such extension (the “Extension Effective Date”) and the
Extended Maturity Date (after giving effect to such extension) applicable to the
Extending Lenders.

(d) The proposed terms of the Extended Loans to be established shall (i) be
identical as offered to each Lender and (ii) be identical to the existing
Commitments from which such Extended Loans are to be amended, except that:
(A) the maturity date of the Extended Loans shall be later than the maturity
date of the existing Commitments and (B) the Administrative Agent and the
Extending Lenders may receive customary fees in consideration for the extension
of the Extended Loans.

(e) As a condition precedent to such extension, the Borrower shall deliver or
cause to be delivered any customary legal opinions, certificates or other
documents (including, without limitation, a resolution duly adopted by the board
of directors (or equivalent governing body) of each Loan Party authorizing such
extension) reasonably requested by Administrative Agent and the Extending
Lenders and a certificate stating that before and after giving effect to such
extension, (i) the representations and warranties made by any Loan Party in this
Agreement and the other Loan Documents are true and correct (x) in the case of
the representations and warranties qualified as to materiality, in all respects
and (y) otherwise, in all material respects, in each case on and as of the
Extension Effective Date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date and (ii) that no Default or Event of Default exists and is continuing as of
the Extension Effective Date.

(f) Notwithstanding the terms of Section 10.02, the Borrower and the
Administrative Agent shall be entitled (without the consent of any other Lenders
except to the extent required under subsection (b) above) to enter into any
amendments to this Agreement, in form and substance satisfactory to the
Administrative Agent, that the Administrative Agent believes are necessary to
appropriately reflect, or provide for the integration of, any extension of the
maturity date and other amendments applicable to any Extended Loans pursuant to
this Section 2.20.

 

63



--------------------------------------------------------------------------------

SECTION 2.21 Defaulting Lenders.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.02.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Loan Party as a result of any judgment of a
court of competent jurisdiction obtained by any Loan Party against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, subject to the last sentence of
Section 2.10(g), to that Defaulting Lender or as otherwise directed by a court
of competent jurisdiction.

(b) If the Borrower and the Administrative Agent agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued while that Lender was a Defaulting Lender; and provided further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 3.01 Organization; Powers. The Borrower and each Restricted Subsidiary
(a) is duly organized, validly existing and (to the extent the concept is
applicable in such jurisdiction) in good standing under the laws of the
jurisdiction of its organization or formation, except, in the case of good
standing of a Restricted Subsidiary, where the failure to be so could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect, and (b) has all requisite power and authority and all
material Governmental Approvals required for the ownership and operation of its
properties and the conduct of its business as now conducted and as proposed to
be conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business, and (to the extent the concept is
applicable in such jurisdiction) is in good standing, in every jurisdiction
where such qualification is required.

 

64



--------------------------------------------------------------------------------

SECTION 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational action of each Loan Party. This Agreement has been duly
executed and delivered by each Loan Party and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03 Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except (i) such as have been or
substantially contemporaneously with the initial funding of Loans on the Closing
Date will be obtained or made and are (or will so be) in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) for immaterial consents, approvals, registrations, filings or other
actions, (b) will not violate any applicable law, including any order of any
Governmental Authority, (c) will not violate the charter, by-laws or other
organizational documents of the Borrower or any other Restricted Subsidiary,
(d) will not violate or result (alone or with notice or lapse of time, or both)
in a default under any material indenture or other agreement or instrument
binding upon the Borrower or any Restricted Subsidiary or any of their assets,
or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Borrower or any Restricted Subsidiary, or give rise
to a right of, or result in, any termination, cancellation, acceleration or
right of renegotiation of any obligation thereunder (except, in the case of
agreements that do not relate to Indebtedness, for any violation or default that
is immaterial), and (e) except for Liens created under the Loan Documents and
the ABL Facility (to the extent in effect on the Closing Date), will not result
in the creation or imposition of any Lien on any asset of the Borrower or any
Restricted Subsidiary.

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) The (i) consolidated balance sheet and statements of income, comprehensive
income, stockholders’ equity and cash flows of the Borrower as of and for the
fiscal year ended December 31, 2018 and (ii) consolidated balance sheet and
statements of income, comprehensive income, stockholders’ equity and cash flows
of the Borrower as of and for the three (3) months ended March 31, 2019 fairly
present, in all material respects, the financial position, results of operations
and cash flows of the Borrower and its consolidated subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of certain footnotes in the case of the
statements for the three (3) month period ended March 31, 2019 referred to in
clause (ii) above.

(b) Since December 31, 2018, there has been no event or condition that has had,
or could reasonably be expected to have, a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Each Loan Party has good title to, or valid leasehold interests in, all its
property material to its business, except for Liens permitted hereunder and
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

(b) Each Loan Party owns, or is licensed to use, all patents, trademarks,
copyrights, licenses, technology, software, domain names and other intellectual
property that is material to its business and the use thereof by the Borrower or
any Subsidiary does not infringe on the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no claims, actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the Knowledge of the
Borrower or any other Restricted Subsidiary, threatened in writing against or
affecting the Borrower or any Restricted Subsidiary that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any Restricted Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any, or is subject to
any pending or, to the Knowledge of the Borrower, threatened Environmental
Claim, (iv) has Knowledge of any actual or alleged presence or Release of
Hazardous Materials on or from any property currently or formerly owned or
operated by the Borrower or any Restricted Subsidiary or (v) has Knowledge of
any basis for any Environmental Liability related in any way to the Borrower or
any Restricted Subsidiary.

SECTION 3.07 Compliance with Laws and Agreements.

(a) The Borrower and each Restricted Subsidiary is in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and the ownership of its property (including compliance with all
applicable Environmental Laws governing its business and the requirements of any
permits issued under such Environmental Laws with respect to the operations of
the Borrower or any of its Subsidiaries), except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Without limiting the foregoing, none of the Borrower or any of its
Subsidiaries is (i) in material violation of any Anti-Terrorism Law or
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

(c) None of the Borrower or any of its Subsidiaries nor, to the Knowledge of the
Borrower, any director, officer, agent, employee or other person acting on
behalf of the Borrower or any of its Subsidiaries has taken any action, directly
or indirectly, that would result in a violation by such Persons of any
applicable Anti-Corruption Law; and the Borrower and its Subsidiaries have
instituted and maintain policies and procedures reasonably designed to promote
continued compliance therewith. Since three years prior to the Closing Date,
there has been no action taken by the Borrower or any of its Subsidiaries or, to
the Knowledge of the Borrower, any officer, director, or employee, or any agent
or representative, of the Borrower or any of its Subsidiaries, in each case,
acting on behalf of the Borrower or any of its Subsidiaries, in violation of any
applicable Anti-Corruption Law. None of the Borrower or any of its Subsidiaries
has been convicted of violating any Anti-Corruption Laws or subjected to any
investigation by a Governmental Authority for violation of any applicable
Anti-Corruption Laws or received any written notice, request or citation for any
actual or potential noncompliance with any of the foregoing.

 

66



--------------------------------------------------------------------------------

(d) None of the Borrower or any of its Subsidiaries or any director, officer,
employee, agent, or affiliate of the Borrower or any of its Subsidiaries is an
individual or entity (a “Sanctioned Person”) that is, or is owned or controlled
by Persons that are: (i) the subject of any sanctions administered or enforced
by OFAC, the U.S. Department of State, the United Nations Security Council, the
European Union or Her Majesty’s Treasury or the Government of Canada
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of comprehensive
Sanctions (currently the Crimean region of Ukraine, Cuba, Iran, North Korea,
Sudan and Syria). Since three (3) years prior to the Closing Date, none of the
Borrower or any of its Subsidiaries has knowingly engaged in, or is now
knowingly engaged in, or will engage in, any dealings or transactions with any
Person, or in any country or territory, that at the time of the dealing or
transaction is or was, or whose government is or was, the subject of
comprehensive Sanctions.

(e) The Borrower and each Restricted Subsidiary is in compliance with all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08 Government Regulation. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither the Borrower nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

SECTION 3.09 Taxes. Each Loan Party has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it (including in the capacity of
withholding agent), except (a) Taxes not overdue by more than 30 days or if more
than 30 days overdue, where (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) the Borrower or such
Restricted Subsidiary, as applicable, has set aside on its books reserves with
respect thereto to the extent required by GAAP and (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation or (b) the failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.10 ERISA; Labor Matters.

(a) No ERISA Events have occurred or are reasonably expected to occur that
could, in the aggregate, reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair value of the assets of such Plan by an
amount that could reasonably be expected to result in a Material Adverse Effect,
and the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Accounting Standards
Codification Topic 715) did not, as of the date or dates of the most recent
financial statements reflecting such amounts, exceed the fair value of the
assets of all such underfunded Plans by an amount that could reasonably be
expected to result in a Material Adverse Effect.

(b) As of the Closing Date, there are no strikes, lockouts or slowdowns against
the Borrower or any Restricted Subsidiary pending or, to their Knowledge,
threatened. The hours worked by and payments made to employees of the Borrower
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable federal, state, local or foreign Laws relating to such
matters, except for non-compliance which could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect. All material payments due
from the Borrower or any Restricted Subsidiary, or for which any claim may be
made against the Borrower or any Restricted Subsidiary, on account of wages

 

67



--------------------------------------------------------------------------------

and employee health and welfare insurance and other benefits, have been timely
paid or accrued as liabilities (to the extent required in accordance with GAAP)
on the books of the Borrower or such Restricted Subsidiary. The consummation of
the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
under which the Borrower or any Restricted Subsidiary is bound.

SECTION 3.11 Subsidiaries and Joint Ventures; Ownership by Permitted Holder;
Disqualified Equity Interests. All Equity Interests of PHI are owned by the
Borrower and the Borrower has no Subsidiaries other than PHI and its
Subsidiaries. Schedule 3.11 sets forth, as of the Closing Date, the name and
jurisdiction of organization of, and the percentage of each class of Equity
Interests owned by the Borrower or any Subsidiary in, (a) each Subsidiary and
(b) each joint venture in which the Borrower or any Subsidiary owns any Equity
Interests. The Equity Interests in each Subsidiary have been duly authorized and
validly issued and are fully paid and non-assessable. Except as set forth on
Schedule 3.11, as of the Closing Date, there is no existing option, warrant,
call, right, commitment or other agreement to which the Borrower or any
Subsidiary is a party requiring, and there are no Equity Interests in any
Subsidiary outstanding that upon exercise, conversion or exchange would require,
the issuance by any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribe for or purchase any Equity Interests in any Subsidiary.

SECTION 3.12 Insurance. Schedule 3.12 sets forth a description of all insurance
maintained by or on behalf of the Borrower and the Subsidiaries as of the
Closing Date. The Borrower and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged.
As of the Closing Date, such insurance is in full force and effect and the
Borrower has no reason to believe that it or any of its Subsidiaries will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage from similar insurers.

SECTION 3.13 Solvency. Immediately after the making of the Loans on the Closing
Date, the application of the proceeds thereof and the consummation of the
Transactions, (a) the fair value of the assets of each Loan Party will exceed
its debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the assets of each Loan Party will be greater
than the amount that will be required to pay the probable liability on its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged, as such business is conducted at the time of and is proposed to
be conducted following the making of such Loan.

SECTION 3.14 Disclosure. No written reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to the Administrative Agent or any Lender (other than information of
a general economic or industry specific nature, projected financial information
or other forward looking information) in connection with the negotiation of this
Agreement or any other Loan Document, included herein or therein or furnished
hereunder or thereunder (as modified or supplemented by other information so
furnished prior to the date on which this representation is made or deemed
made), when taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time made and at the
time so furnished and, if furnished prior to the Closing Date, as of the Closing
Date (it being understood that such forecasts and projections may vary from the
actual results and that such variances may be material).

 

68



--------------------------------------------------------------------------------

SECTION 3.15 Collateral Matters. The Security Documents are, or will be once
duly executed, as applicable, effective to create in favor of the Collateral
Agent (for the benefit of the Secured Parties) a legal, valid and enforceable
security interest subject to applicable bankruptcy, insolvency, reorganization
or other laws affecting creditors’ rights and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law security
interest in the collateral described therein. The security interest created
under the Security Documents will constitute a first priority perfected security
interest in all right, title and interest of the Loan Parties in the collateral
described therein, prior and superior to the rights of any other Person, except
Liens permitted under Section 6.05. The appropriate office for the filing of
financing statements for each of the Borrower and each Guarantor as of the
Closing Date is specified on Schedule 3.15.

SECTION 3.16 Federal Reserve Regulations. None of the Borrower or any Restricted
Subsidiary is engaged, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of the Loans will
be used, directly or indirectly, for any purpose that entails a violation
(including on the part of any Lender) of any of the regulations of the Board of
Governors, including Regulations U and X.

SECTION 3.17 No Defaults. Neither the Borrower nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists which, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, could not reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, no Default or Event
of Default (or similar term, however defined) has occurred and is continuing
hereunder or under (and as defined in) any Material Indebtedness.

SECTION 3.18 Use of Proceeds. The proceeds of the Loans shall be used for the
purposes set forth in Section 5.11.

SECTION 3.19 Information with Respect to Certain Aircraft.

(a) For each Aircraft included as Aircraft Collateral in respect of which a
certificate of airworthiness is not delivered to the Administrative Agent on the
Closing Date, such Aircraft possesses all required equipment and would be
capable of receiving a certificate of airworthiness on such date.

(b) Each Owner listed in the most recent Aircraft Collateral Certificate has
full title of each Airframe, Engine and Spare Engine as described therein.
Neither any Owner nor any Disclosed Sublessee has granted to any person other
than the Collateral Agent an International Interest, national interest,
Prospective International Interest, Lien, de-registration power of attorney or a
de-registration and export request authorization with respect to any Aircraft,
Airframe, Engine or Spare Engine included as Aircraft Collateral other than any
Permitted Aircraft Liens.

(c) Each Aircraft included as Aircraft Collateral is operated by a duly
authorized and certificated air carrier in good standing under applicable law,
who has complied with and satisfied all of the requirements of and is in good
standing with the applicable Aviation Authority, so as to enable compliance with
this Loan Agreement, and to otherwise lawfully operate, possess, use and
maintain the applicable Aircraft in accordance with the Loan Documents.

SECTION 3.20 Disclosed Subleases.

(a) Schedule 3.20 sets forth, as of the Closing Date, all Disclosed Subleases.

 

69



--------------------------------------------------------------------------------

(b) As of the Closing Date, to the Knowledge (in management’s reasonable
judgment after due inquiry) of the Loan Parties, there is no pending or
threatened termination of any Disclosed Sublease or adverse amendment or
modification to (i) any Disclosed Sublease or (ii) the nature or economics of
the commercial relationship between the Borrower and any counterparty to a
Disclosed Sublease.

(c) Each Disclosed Sublessee is in possession and control of the Aircraft which
it has leased pursuant to the relevant Disclosed Sublease.

ARTICLE IV

CONDITIONS

SECTION 4.01 Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 10.02):

(a) The United States Bankruptcy Court for the Northern District of Texas (the
“Bankruptcy Court”) shall have entered a final and non-appealable order (the
“Confirmation Order”) confirming a plan under Chapter 11 of the Bankruptcy Code
(the “Plan of Reorganization”). The Confirmation Order shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent and shall be final and in full force and effect. The Plan of
Reorganization shall be consistent with the Third Amended Joint Plan of
Reorganization dated as of June 18, 2019 and that certain Settlement Plan Term
Sheet filed with the Bankruptcy Court on June 6, 2019 under Docket No. 624
without giving effect to any waiver, amendment, supplement or other modification
in respect thereof that is materially adverse to the rights and interests of any
or all of the Lead Arranger, the Administrative Agent, the Collateral Agent, the
Lenders (taken as a whole) and their respective Affiliates (as determined in
good faith by the Lead Arranger) and all conditions precedent to the
effectiveness of the Plan of Reorganization, other than the funding of the Loans
under this Agreement and the application of the proceeds therefrom, shall have
been or concurrently will be satisfied, and the effective date of the Plan of
Reorganization shall have occurred.

(b) That certain Settlement Plan Term Sheet filed with the Bankruptcy Court on
June 6, 2019 under Docket No. 624 shall not have been amended, supplemented or
otherwise modified in any respects materially adverse to the Lead Arranger, the
Administrative Agent, the Collateral Agent, the Lenders (taken as a whole) and
their respective Affiliates (as determined in good faith by the Lead Arranger).

(c) The Administrative Agent and the Lead Arranger shall have received from each
party hereto an executed counterpart of this Agreement signed on behalf of such
party.

(d) The Administrative Agent shall have received (i) original promissory notes
in the number requested pursuant to Section 2.08(c) and (ii) a duly executed and
completed Aircraft Collateral Certificate, in substance reasonably satisfactory
to the Administrative Agent.

(e) The Administrative Agent and the Lead Arranger shall have received favorable
written opinions (addressed to the Administrative Agent and the Lenders and
dated the Closing Date) of (i) DLA Piper LLP, counsel for the Borrower and the
Guarantors, (ii) McAfee & Taft, Federal Aviation Administration counsel for the
Borrower and the Guarantors, (iii) Jones Walker LLP, local Louisiana counsel to
the Borrower and the Guarantors, and (iv) local counsel to the Borrower and the
Guarantors in each other jurisdiction reasonably requested by the Administrative
Agent with respect to the Loan Parties, in each case in form and substance
satisfactory to the Administrative Agent.

 

70



--------------------------------------------------------------------------------

(f) The Administrative Agent and the Lead Arranger shall have received such
corporate records, documents and certificates as the Administrative Agent may
reasonably request (including a recent lien, tax lien, judgment and litigation
search in each relevant jurisdiction with respect to the Loan Parties, which
search shall have revealed no Liens on the assets of such entity except for
Liens permitted by the Loan Documents or Liens to be discharged on or prior to
the Closing Date), relating to the organization, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions, as
are customary for financings of this type.

(g) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

(h) (i) The Administrative Agent and the Lead Arranger shall have received all
closing payments, fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced, payment or reimbursement of all
fees and expenses (including fees, charges and disbursements of counsel)
required to be paid or reimbursed by any Loan Party under any Loan Document and
for which invoices have been delivered to the Borrower prior to the Closing Date
and (ii) each Lender shall have received the fees (including any upfront fees
and ticking fees) payable to such Lender under Section 2.11.

(i) Except as set forth in Section 5.16, the Administrative Agent and the Lead
Arranger shall have received (i) from each applicable Loan Party, an executed
counterpart of each Security Document and (ii) satisfactory evidence that the
Collateral Agent, on behalf of the Secured Parties, has a valid and perfected
first priority Lien and security interest in the Collateral.

(j) If applicable, the Borrower shall be in compliance with all requirements to
file reports under the Exchange Act.

(k) Prior to or substantially contemporaneously with the initial funding of
Loans on the Closing Date, the Existing Debt Refinancing shall have occurred.
The Borrower and its Restricted Subsidiaries shall have no Indebtedness other
than (a) the Obligations; (b) to the extent undrawn and in effect on the Closing
Date, the ABL Facility; and (c) other Indebtedness permitted pursuant to
Section 6.01.

(l) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the chief financial officer of the Borrower
certifying (i) as to the matters set forth in Section 3.13 and (ii) that after
the making of the Loans on the Closing Date, the application of the proceeds
thereof and the consummation of the Transactions, the aggregate amount of
Unrestricted Cash of the Borrower and its Restricted Subsidiaries on such date
exceeds $75,000,000.

(m) (i) The Administrative Agent and the Lead Arranger shall have received all
documentation at least five (5) Business Days prior to the Closing Date and
other information about the Borrower and the Guarantors that shall have been
reasonably requested by the Administrative Agent or the Lead Arranger in writing
at least five (5) Business Days prior to the Closing Date and that the
Administrative Agent and the Lead Arranger reasonably determine is required by
United States regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act and (ii) if the Borrower qualifies as a “legal entity” customer
under 31 C.F.R. § 1010.230 and the Administrative Agent has so requested at
least five (5) Business Days prior to the Closing Date, the Administrative Agent
and each such Lender requesting a Beneficial Ownership Certification (which
request is made through the Administrative Agent) will have received, at least
five (5) Business Days prior to the Closing Date, the Beneficial Ownership
Certification in relation to the Borrower.

 

71



--------------------------------------------------------------------------------

(n) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date.

(o) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(p) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.08 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
satisfactory to the Administrative Agent.

(q) Since December 31, 2018, there has been no change that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

SECTION 4.02 Incremental Loan Commitment. The obligations of any Incremental
Term Lenders to make Incremental Loans pursuant to Section 2.04 shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 10.02):

(a) The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing,
except in the case of any such representation and warranty that expressly
relates to a prior date, in which case such representation and warranty shall be
so true and correct on and as of such prior date.

(c) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

(d) The Administrative Agent shall have received (with sufficient copies for
each of the Incremental Term Lenders) customary legal opinions, board
resolutions and other closing certificates reasonably requested by the
Administrative Agent and consistent with those delivered on the Closing Date
under Section 4.01.

 

72



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the occurrence of the Termination Date, each Loan Party covenants and
agrees with the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of each Lender:

(a) (i) Within 60 days after the end thereof, the consolidated balance sheets of
the Borrower and its Restricted Subsidiaries as at the end of such fiscal
quarter and the related consolidated statements of income, stockholders’ equity
and cash flows of the Borrower and its Restricted Subsidiaries for such fiscal
quarter and for the period from the beginning of the current fiscal year to the
end of such fiscal quarter together with a copy of management’s discussion and
analysis with respect to such financial statements and (ii) within 120 days
after the end of each fiscal year ending after the Closing Date (A) the
consolidated balance sheets of the Borrower and its Restricted Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Restricted
Subsidiaries for such fiscal year together with a copy of management’s
discussion and analysis with respect to such financial statements and (B) a
report on the annual financial statements by the Borrower’s certified
independent accountants (which report shall be unqualified as to “going concern”
and scope of audit (except for any “going concern” qualification, exception or
explanatory paragraph pertaining to impending maturities of any Indebtedness
occurring prior to the expiry of the first full four fiscal quarter period
following such audit)); provided, however, that the Borrower will not be
required to furnish such information to the Administrative Agent or the Lenders
if such information is electronically filed with the SEC and is electronically
available to the public.

(b) concurrently with each delivery of financial statements under clause
(a) above, (x) a completed Compliance Certificate signed by a Financial Officer
of the Borrower, (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) stating whether any material
change in GAAP or in the application thereof has occurred since the date of the
consolidated balance sheet of the Borrower most recently theretofore delivered
under clause (a) above (or, prior to the first such delivery, referred to in
Section 3.04) and, if any such change has occurred, specifying (if known and
quantifiable) the effect of such change on the financial statements (including
those for the prior periods) accompanying such certificate and (y) a report with
the Value of the Aircraft Collateral;

(c) concurrently with each delivery of annual financial statements under clause
(a) above, a completed updated Aircraft Collateral Certificate;

(d) a conference call each fiscal quarter, beginning with the first full fiscal
quarter ending after the Closing Date, for Lenders to discuss such financial
information no later than ten Business Days after the distribution of such
information required by clause (a) above, and prior to the date of each such
conference call, the Borrower will announce the time and date of such conference
call and either include all information necessary to access the call in such
announcement or inform the Lenders of the applicable password or other login
information (if applicable);

(e) promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

 

73



--------------------------------------------------------------------------------

(f) (i) promptly upon the delivery or receipt thereof (and in any event not
later than five Business Days after such delivery or receipt or such later date
as agreed to by the Administrative Agent), copies of any notice of any default
or event of default under any Material Indebtedness and (ii) promptly upon the
execution thereof (and in any event not later than five Business Days after the
date of execution), copies of any amendment, restatement, supplement or other
modification to any ABL Facility Documentation; and

(g) promptly after any written request therefor, such other information
regarding the operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition of the Borrower or any other
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender (acting through the Administrative Agent) may
reasonably request.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent written notice promptly upon a Responsible Officer of the
Borrower having Knowledge of any of the following:

(a) the occurrence of, or receipt by the Borrower of any written notice claiming
the occurrence of, any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Restricted Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by the Borrower
to the Administrative Agent, that in any manner questions the validity of any
Loan Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
such ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;

(d) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect;

(e) the occurrence of a termination of, or the receipt by the Borrower of any
notice of the termination of any one or more Material Agreements of any Loan
Party.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Executive Officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03 Borrower Information. Promptly following any request therefor, the
Borrower will provide information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act and the Beneficial Ownership Regulation.

SECTION 5.04 Information Regarding Collateral. The Borrower will furnish to the
Administrative Agent prior written notice of any change in (i) the legal name of
any Loan Party, as set forth in its organizational documents, (ii) the
jurisdiction of organization or the form of organization of any Loan Party
(including as a result of any merger, amalgamation or consolidation) or
(iii) the location of the chief executive office of any Loan Party and take all
actions, including the filing of UCC amendments required under applicable law or
requested by the Administrative Agent to continue perfection of the collateral
agent’s security interest in the Collateral at all times following such change.

 

74



--------------------------------------------------------------------------------

SECTION 5.05 Existence; Conduct of Business.

(a) The Borrower and each Restricted Subsidiary will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any transactions permitted under Sections 6.04, 6.06 or 6.13. The
Borrower and each Restricted Subsidiary will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect all its material
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business; provided
that the foregoing shall not prohibit any transaction permitted under Sections
6.04, 6.06 or 6.13.

(b) The Borrower and each Restricted Subsidiary will take all reasonable actions
to maintain all material patents, trademarks, copyrights, licenses, technology,
software, domain names and other material intellectual property necessary to the
conduct of its business as currently conducted.

SECTION 5.06 Payment of Taxes. The Borrower and each Restricted Subsidiary will
pay its Tax liabilities, before the same shall become more than 30 days overdue
or, if more than 30 days overdue, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (ii) the
Borrower or such Restricted Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP and (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation or (b) the failure to make payment could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.07 Maintenance of Properties. The Borrower and each Restricted
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear, and
casualty and condemnation excepted. The Borrower and the Guarantors will
maintain the Collateral that is necessary to the normal operation of its
business in good working order and condition, other than where failure to so
maintain could not reasonably be expected to have a Material Adverse Effect. The
Borrower will, and will cause each of the Guarantors that own any Collateral, to
(i) at all times maintain, preserve and protect all property used in the conduct
of its business and keep such property in good repair, working order and
condition (other than wear and tear occurring in the ordinary course of
business), in each case, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect, (ii) from time to time make,
or cause to be made, all necessary and proper repairs, renewals, additions, and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and (iii) keep its insurable property insured at all times by
financially sound and reputable insurers.

SECTION 5.08 Insurance.

(a) The Borrower will, and will cause each of the Subsidiaries to, maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks that is consistent with the insurance coverage of
the Borrower and its Subsidiaries as of the Closing Date, taken as a whole, and
as are customarily maintained by similarly situated companies engaged in the
same or similar businesses operating in the same or similar locations. The
Borrower will furnish to the Administrative Agent (for posting to the Lenders),
upon its reasonable request, information in reasonable detail as to the
insurance so maintained.

(b) The Borrower will cause all such policies covering any Collateral to be
endorsed or otherwise amended to include a customary lender’s loss payable
endorsement, in form and substance satisfactory to the Administrative Agent and
the Collateral Agent, which endorsement shall provide that, from and after the
Closing Date, if the insurance carrier shall have received written notice from
the Administrative Agent or the Collateral Agent of the occurrence of an Event
of Default, the insurance carrier

 

75



--------------------------------------------------------------------------------

shall pay all proceeds otherwise payable to the Borrower or the Loan Parties
under such policies directly to the Collateral Agent; cause all such policies to
provide that neither the Borrower, the Administrative Agent, the Collateral
Agent nor any other party shall be a coinsurer thereunder and to contain a
“Replacement Cost Endorsement”, without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably require from time to time to protect their interests; deliver
original or certified copies of all such policies to the Collateral Agent; cause
each such policy to provide that it shall not be cancelled, modified or not
renewed (i) by reason of nonpayment of premium upon not less than 10 days’ prior
written notice thereof by the insurer to the Administrative Agent and the
Collateral Agent (giving the Administrative Agent and the Collateral Agent the
right to cure defaults in the payment of premiums) or (ii) for any other reason
upon not less than 30 days’ prior written notice thereof by the insurer to the
Administrative Agent and the Collateral Agent; deliver to the Administrative
Agent and the Collateral Agent, prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent) together with evidence
satisfactory to the Administrative Agent and the Collateral Agent of payment of
the premium therefor.

(c) If at any time the area in which any Mortgaged Properties are located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such total amount as the Administrative Agent, the Collateral Agent
or the Required Lenders may from time to time require, and otherwise comply with
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statue thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, (iv) the Flood Insurance Reform
Act of 2004 and (v) the Biggert-Waters Flood Reform Act of 2012, and any
regulations promulgated thereunder, as each may be amended from time to time.

(d) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on an occurrence basis against claims made for personal injury
(including bodily injury, death and property damage) and umbrella liability
insurance against any and all claims, in no event for a combined single limit of
less than that which is customary for companies in the same or similar
businesses operating in the same or similar locations, naming the Collateral
Agent as an additional insured, on forms satisfactory to the Collateral Agent.

SECTION 5.09 Books and Records; Inspection and Audit Rights. The Borrower and
each Restricted Subsidiary will keep proper books of record and account in which
full, true and correct entries in accordance with GAAP are made of all dealings
and transactions in relation to its business and activities. The Borrower and
each Restricted Subsidiary will permit the Administrative Agent, and any agent
designated by the Administrative Agent, upon reasonable prior notice and during
normal business hours, (a) to visit and inspect its properties, (b) to examine
and make extracts from its books and records and (c) to discuss its operations,
business affairs, assets, liabilities (including contingent liabilities) and
financial condition with its officers and independent accountants; provided that
unless an Event of Default shall have occurred and be continuing, (i) no more
than two such visits and inspections may be made during any calendar year,
(ii) each such visit and inspection shall be made upon at least three
(3) Business Days’ prior notice to the Borrower or the applicable Restricted
Subsidiary and shall not unreasonably interfere with the conduct of the business
of the Borrower or the applicable Restricted Subsidiary, and (iii) regardless of
the existence of an Event of Default, the Borrower shall have the opportunity to
be present at any meeting with its independent accountants.

 

76



--------------------------------------------------------------------------------

SECTION 5.10 Compliance with Laws. The Borrower and each Restricted Subsidiary
will comply with all Laws, including all orders of any Governmental Authority,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect policies and
procedures reasonably designed to promote compliance by the Borrower, its
Subsidiaries, and their respective directors, officers, employees, and agents
with Anti-Corruption Laws (including, without limitation, the FCPA) and any
other applicable anti-corruption laws and applicable Sanctions.

SECTION 5.11 Use of Proceeds. The proceeds of the Loans will be used by the
Borrower (a) on the Closing Date solely for (i) the payment of fees and expenses
payable in connection with the Transactions (including making required payments
under the Plan of Reorganization) and (ii) the Existing Debt Refinancing, and
(b) for general corporate purposes. The Borrower will not, directly or, to its
Knowledge, indirectly, use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, (x) to fund any activities or business of or with any
Sanctioned Person, or in any country or territory, to the extent that such
funding would violate Sanctions, or (y) in any other manner that would result in
a violation of Sanctions by any Person (including any Person participating in
the Loans, whether as underwriter, advisor, investor, or otherwise).

SECTION 5.12 Employee Benefits. The Borrower and each ERISA Affiliate will
comply in all material respects with the applicable provisions of ERISA and the
related sections of the Code.

SECTION 5.13 Additional Guarantors. If, after the Closing Date, (a) the Borrower
or any Restricted Subsidiary shall acquire or create another Restricted
Subsidiary (other than in any case an Excluded Subsidiary) or (b) any
Unrestricted Subsidiary that is not an Excluded Subsidiary is redesignated a
Restricted Subsidiary, then, in each such case, the Borrower shall cause such
Restricted Subsidiary to:

(i) execute and deliver to the Administrative Agent within 45 days (a) a joinder
agreement substantially in the form included in Exhibit C hereto pursuant to
which such Restricted Subsidiary shall unconditionally Guarantee the Obligations
and become a party to this Agreement and (b) if such Subsidiary owns any
Material Real Property or other assets of the type that constitute Collateral,
joinders to the Security Documents or additional Security Documents and take all
actions required thereunder to grant a perfected Lien to the Collateral Agent on
all Collateral of such Restricted Subsidiary; and

(ii) deliver to the Administrative Agent one or more Opinions of Counsel that
such joinders and such Security Documents (a) have been duly authorized,
executed and delivered by such Restricted Subsidiary and (b) constitute valid
and legally binding obligations of such Restricted Subsidiary in accordance with
its terms.

The Borrower will not permit any Subsidiary to be an obligor under the ABL
Facility unless such Subsidiary shall also be a Guarantor.

SECTION 5.14 After-Acquired Property.

(a) Upon the acquisition by the Borrower or any Guarantor after the Closing Date
of any after-acquired Aircraft that, in any such case, form part of the Aircraft
Collateral, the Borrower or such Guarantor shall execute and deliver, within 30
days of such acquisition an updated Aircraft Collateral Certificate together
with any other information, documentation, financing statements or other
certificates and Opinions of Counsel as may be necessary to vest in the
Collateral Agent a perfected security interest, subject only to Permitted
Collateral Liens, in such after-acquired property and to have such
after-acquired property added to the Collateral, and thereupon all provisions of
this Agreement relating to the Collateral

 

77



--------------------------------------------------------------------------------

shall be deemed to relate to such after-acquired property to the same extent and
with the same force and effect. No filings with the FAA or any other Aircraft
Collateral Covered Jurisdiction with respect to the security interest in any
leased Aircraft leased to the Borrower or any Guarantor by third parties will be
required to be made and such security interest will not be required to be
registered on the International Registry.

(b) Upon the acquisition by the Borrower or any Guarantor after the Closing Date
of any Equity Interests, to the extent such Equity Interests are not Excluded
Equity Interests and are not subject to a valid and perfected security interest
in favor of the Collateral Agent pursuant to the Security Documents, such Loan
Party shall promptly, and in any event, within five Business Days (or such
longer period as the Collateral Agent may agree) deliver such security documents
and take such other actions as the Collateral Agent may reasonably request to
vest in the Collateral Agent a valid and perfected security interest in such
Equity Interests.

(c) Upon the acquisition by the Borrower or any Guarantor after the Closing Date
of any after-acquired Material Real Property, the Borrower or such Guarantor
shall promptly give notice thereof to the Collateral Agent and, within 90 days
of such acquisition (or such longer period as the Collateral Agent may agree in
its reasonable discretion), cause such Material Real Property to be subjected to
a Lien and take, or cause the relevant Loan Party to take, such actions as shall
be necessary or reasonably requested by the Collateral Agent to grant and
perfect or record such Lien, including providing each of the following:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary in order to create a valid and subsisting perfected Lien (subject to
Permitted Liens) on the property and/or rights described therein in favor of the
Collateral Agent, for the benefit of the Secured Parties, and that all filing
and recording taxes and fees have been paid or otherwise provided for in a
manner reasonably satisfactory to the Collateral Agent;

(ii) a title insurance policy for such property or the equivalent or other form
(if applicable) available in each applicable jurisdiction in form and substance,
with endorsements and in amounts, reasonably acceptable to the Collateral Agent
(not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Collateral Agent, insuring the Lien of each such Mortgage as a valid Lien on the
property described therein, free of any other Liens except Permitted Liens, and
providing for such other affirmative insurance (including endorsements for
future advances under the Loan Documents) and such coinsurance and direct access
reinsurance, in each case as the Collateral Agent may reasonably request;

(iii) opinions of local counsel for the Loan Parties in states or provinces in
which the real properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Collateral Agent;

(iv) (x) “Life of Loan” Federal Emergency Management Agency Standard Flood
Hazard determinations, (y) notices, in the form required under the Flood
Insurance Laws, about special flood hazard area status and flood disaster
assistance duly executed by each Loan Party, and (z) if any improved Material
Real Property encumbered by any Mortgage is located in a special flood hazard
area, a policy of flood insurance that (1) covers such improved Material Real
Property, (2) is written in an amount not less than the outstanding principal
amount of the Indebtedness secured by such Mortgage reasonably allocable to such
Material Real Property or the maximum limit of coverage made available with
respect to the particular type of property under the Flood Insurance Laws,
whichever is less, and (3) is otherwise on terms reasonably satisfactory to the
Administrative Agent;

 

78



--------------------------------------------------------------------------------

(v) together with all environmental assessments, real property surveys and
supplemental casualty insurance reasonably requested by the Administrative Agent
or the Collateral Agent, in each case, to the extent available and in the
possession of the Borrower; provided, however, that there shall be no obligation
to deliver to the Administrative Agent any such environmental assessment, real
property survey or supplemental casualty insurance whose disclosure to the
Collateral Agent would require the consent of a Person other than the Borrower
or one of its Restricted Subsidiaries; and

(vi) such other evidence that all other actions that the Administrative Agent
and the Collateral Agent may reasonably deem necessary or desirable in order to
create valid and subsisting Liens on the property described in the Mortgages has
been taken.

SECTION 5.15 Aircraft Collateral Leases. In the event that any Aircraft
Collateral is leased to any Subsidiary of the Borrower, the Borrower and the
Guarantors covenant on behalf of themselves and their Subsidiaries, that if
requested by the Collateral Agent in connection with a foreclosure on or other
sale or transfer of any such Aircraft Collateral in connection with an exercise
of remedies they will cancel such lease so the applicable Aircraft Collateral
may be transferred free and clear of such lease, so long as such cancellation is
permitted by all applicable laws and would not result in other Aircraft
Collateral being deregistered from the relevant Aircraft Collateral Covered
Jurisdiction.

SECTION 5.16 Certain Post-Closing Collateral Obligations. The Borrower and the
Guarantors shall comply with the provisions set forth in Schedule 5.16 within
the time periods specified on Schedule 5.16.

SECTION 5.17 Further Assurances. The Borrower and the Guarantors shall execute
any and all further documents, financing statements, agreements and instruments,
and take all further action that may be required under applicable law, or that
the Collateral Agent may reasonably request, in order to grant, preserve,
protect and perfect the validity and priority of the security interests and
Liens created or intended to be created by the Security Documents in the
Collateral. In addition, from time to time, the Borrower will reasonably
promptly secure the Obligations by pledging or creating, or causing to be
pledged or created, perfected security interests and Liens with respect to the
Collateral perfected to the extent required by the Security Documents. Such
security interests and Liens will be created under the Security Documents and
other security agreements and other instruments and documents in form and
substance reasonably satisfactory to the Collateral Agent.

SECTION 5.18 Designation of Unrestricted Subsidiaries. The Borrower may
designate any Subsidiary of the Borrower (other than PHI or any member of the
HNZ Group) acquired, formed or otherwise created after the Closing Date as an
“Unrestricted Subsidiary” under this Agreement (a “Designation”) only if:

(a) such designation is made within five (5) Business Days of such acquisition,
formation or other creation;

(b) no Default shall have occurred and be continuing at the time of or after
giving effect to such Designation; and

 

79



--------------------------------------------------------------------------------

(c) the Borrower would be permitted to make, at the time of such Designation, an
Investment pursuant to Section 6.03 in an amount (the “Designation Amount”)
equal to the Fair Market Value of the Borrower’s proportionate interest in such
Subsidiary on such date.

No Subsidiary shall be Designated as an “Unrestricted Subsidiary” unless such
Subsidiary:

(a) has no Indebtedness other than Non Recourse Debt;

(b) is not party to any agreement, contract, arrangement or understanding with
the Borrower or any Restricted Subsidiary unless the terms of the agreement,
contract, arrangement or understanding are reasonably similar to, or more
materially favorable to the Borrower or the Restricted Subsidiary (taken as a
whole) than, those that might be obtained at the time from Persons who are not
Affiliates;

(c) is a Person with respect to which neither the Borrower nor any Restricted
Subsidiary has any direct or indirect obligation (i) to subscribe for additional
Equity Interests or (ii) to maintain or preserve the Person’s financial
condition or to cause the Person to achieve any specified levels of operating
results; and

(d) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Borrower or any Restricted Subsidiary,
except for any Guarantee given solely to support the pledge by the Borrower or
any Restricted Subsidiary of the Equity Interests of such Unrestricted
Subsidiary, which Guarantee is not recourse to the Borrower or any Restricted
Subsidiary, and except to the extent the amount thereof constitutes a Restricted
Payment permitted pursuant to Section 6.02 of this Agreement.

If, at any time, any Unrestricted Subsidiary fails to meet the preceding
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Indebtedness of
the Subsidiary and any Liens on assets of such Subsidiary shall be deemed to be
incurred by a Restricted Subsidiary as of the date and, if the Indebtedness is
not permitted to be incurred under Section 6.01 or the Lien is not permitted
under Section 6.05 the Borrower shall be in default of the applicable covenant.

The Borrower may redesignate an Unrestricted Subsidiary as a Restricted
Subsidiary (a “Redesignation”) only if:

(a) no Default shall have occurred and be continuing at the time of and after
giving effect to such Redesignation; and

(b) all Liens, Indebtedness and Investments of such Unrestricted Subsidiary
outstanding immediately following such Redesignation would, if incurred or made
at such time, have been permitted to be incurred or made for all purposes of
this Agreement.

All Designations and Redesignations must be evidenced by resolutions of the
Board of Directors of the Borrower, delivered to the Administrative Agent
certifying compliance with the foregoing provisions.

SECTION 5.19 Pledged Equity Interests. On the Closing Date and at each time
thereafter that any Restricted Subsidiary of the Borrower is created or acquired
or any Unrestricted Subsidiary becomes a Restricted Subsidiary, the Borrower and
the other Loan Parties (as applicable) shall execute and deliver to the
Collateral Agent for the benefit of the Secured Parties, documents necessary,
together with all certificates (or other evidence acceptable to Collateral
Agent), if any, evidencing the issued and outstanding

 

80



--------------------------------------------------------------------------------

Equity Interests of each such Restricted Subsidiary (other than any Excluded
Equity Interests) of every class owned by such Loan Party (as applicable) which,
if certificated, shall be duly endorsed or accompanied by stock powers executed
in blank (as applicable), as the Collateral Agent shall deem necessary or
appropriate to grant, evidence and perfect a security interest in the issued and
outstanding Equity Interests owned by the Borrower or any other Loan Party in
each Restricted Subsidiary (other than any Excluded Equity Interests) prior and
superior in right to any other Person.

ARTICLE VI

NEGATIVE COVENANTS

Until the occurrence of the Termination Date, each Loan Party covenants and
agrees with the Lenders that:

SECTION 6.01 Indebtedness. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, incur any Indebtedness except
the following (each of the following, “Permitted Indebtedness”):

(a) Indebtedness of the Borrower and any Guarantor under the ABL Facility
(including reimbursement obligations with regard to letters of credit) incurred
pursuant to this clause (a) in an aggregate principal amount at any time
outstanding not to exceed $50,000,000;

(b) Indebtedness of the Borrower and any Guarantor incurred under this Agreement
and the other Loan Documents (including Indebtedness incurred pursuant to
Section 2.04 and Section 2.19 hereof);

(c) Indebtedness of the Borrower and the Restricted Subsidiaries listed on
Schedule 6.01 to the extent outstanding on the Closing Date (other than
Indebtedness referred to in clauses (a) and (b) above);

(d) Indebtedness in respect of Hedge Contracts, including, without limitation,
Permitted Commodity Hedge Agreements and Permitted Interest Rate Hedge
Agreements; provided that such Hedge Contracts are designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or other commodity pricing risks incurred in the ordinary course
of business and not for the purpose of speculation;

(e) Indebtedness of the Borrower owed to a Restricted Subsidiary and
Indebtedness of any Restricted Subsidiary owed to the Borrower or any other
Restricted Subsidiary; provided, that (i) upon any such Restricted Subsidiary
ceasing to be a Restricted Subsidiary or such Indebtedness being owed to any
Person other than the Borrower or a Restricted Subsidiary, the Borrower or such
Restricted Subsidiary, as applicable, shall be deemed to have incurred
Indebtedness not permitted by this clause (e) and (ii) with respect to Foreign
Subsidiaries, all such Indebtedness is (A) evidenced by a master intercompany
note, in form and substance reasonably satisfactory to Agent (the “Intercompany
Note”), and, if owed to a Loan Party, shall be subject to a first priority
perfected Lien in favor of Administrative Agent pursuant to the Loan Documents,
and (B) unsecured and subordinated in right of payment to the payment in full of
the Obligations pursuant to the terms of the Intercompany Note;

(f) Indebtedness in respect of bid, letters of credit, performance or surety
bonds issued for the account of the Borrower or any Restricted Subsidiary in the
ordinary course of business, including Guarantees or obligations of the Borrower
or any Restricted Subsidiary with respect to letters of credit supporting such
bid, performance or surety obligations (in each case other than for an
obligation for money borrowed);

 

81



--------------------------------------------------------------------------------

(g) Purchase Money Indebtedness incurred by the Borrower or any Restricted
Subsidiary (other than the HNZ Group), and Refinancing Indebtedness thereof, in
an aggregate amount not to exceed at any time outstanding the greater of (a)
$20,000,000 and (b) 5% of the aggregate net book value of the Aircraft owned by
the Borrower and the Restricted Subsidiaries;

(h) Cash Management Obligations and other Indebtedness (i) arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds in the ordinary course of business or (ii) in respect
of netting services, automatic clearinghouse arrangements, overdraft protections
and similar arrangements in each case in connection with deposit accounts;
provided, that such Indebtedness is extinguished within five Business Days of
incurrence;

(i) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(j) Refinancing Indebtedness with respect to Indebtedness incurred pursuant to
clause (c) above or this clause (j);

(k) Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not to exceed $15,000,000 as long as (i) no Loan Parties (A) provides any
Guarantee or credit support of any kind (including any undertaking, guarantee,
indemnity, agreement or instrument that would constitute Indebtedness) or (B) is
directly or indirectly liable (as a guarantor or otherwise) for such
Indebtedness; (ii) the incurrence of which will not result in any recourse
against any of the assets of any Loan Party and (iii) no default with respect to
which would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of any Loan Party to declare pursuant to the express terms
governing such Indebtedness a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity;

(l) Indebtedness issued to insurance companies, or their affiliates, to finance
insurance premiums payable to such insurance companies in connection with
insurance policies purchased by a Loan Party in the ordinary course of business;

(m) Junior Indebtedness to the extent that, at the time such Indebtedness is
incurred, the Consolidated Net Total Leverage Ratio determined on a pro forma
basis giving effect to such incurrence and the application of the proceeds
thereof, would not exceed 3.50 to 1.0;

(n) Indebtedness of the Borrower or any Restricted Subsidiary (other than the
HNZ Group) in an aggregate amount not to exceed $25,000,000 in aggregate
principal amount at any time outstanding;

(o) (i) Indebtedness (in the form of (x) one or more series of notes which may
be unsecured or secured on a junior Lien basis with the Loans or (y) one or more
series of loans which may be unsecured or secured on a junior Lien basis with
respect to the Loans) incurred by the Borrower at any time in an aggregate
principal amount not exceeding the sum of (1) the Incremental Amount available
at such time plus (2) any amounts so long as immediately after giving effect to
the establishment of such Indebtedness utilizing this clause (2) and the use of
proceeds of the Indebtedness thereunder, the pro forma Consolidated Net Total
Leverage Ratio is not greater than 2.00 to 1.00; provided that (A) for purposes
of the foregoing clause (2), the Net Proceeds of such Indebtedness shall not be
netted for purposes of such

 

82



--------------------------------------------------------------------------------

calculation of the Consolidated Net Total Leverage Ratio, (B) amounts may be
established or incurred utilizing clause (2) above prior to utilizing clause
(1) above (it being understood that any portion of any Indebtedness incurred in
reliance on clause (1) may be reclassified, as the Borrower may elect from time
to time, as incurred under clause (2) if the Borrower meets the applicable
leverage ratio under clause (2) at such time on a pro forma basis, (C) such
Indebtedness shall not mature or have any scheduled amortization and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation prior to the date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred (other than customary offers to
repurchase upon a change of control, asset sale or casualty event and customary
acceleration rights after an event of default), (D) as of the date of the
incurrence of such Indebtedness, the weighted average life to maturity of such
Indebtedness shall not be shorter than that of the Loans, (E) no Restricted
Subsidiary is a guarantor with respect to such Indebtedness unless such
Restricted Subsidiary is a Guarantor, (F) if secured, such Indebtedness shall
not be secured by any Liens on any property or assets that are not part of the
Collateral, (G) if secured or subordinated to the Obligations, such Indebtedness
shall be subject to an intercreditor or subordination agreement (as applicable)
in form and substance reasonably satisfactory to the Administrative Agent and
Collateral Agent, (H) all other terms and conditions of such Indebtedness
(excluding pricing, fees, rate floors and optional prepayment or redemption
terms) shall be substantially identical to, or not materially more favorable,
taken as a whole, (as reasonably determined by the Borrower) to the lenders or
holders providing such Incremental Equivalent Debt than, the terms applicable to
the existing Loans unless such more favorable terms are also added to the Loan
Documents for the benefit of the Lenders (except for covenants or other
provisions applicable only to periods after the Maturity Date, it being
understood that to the extent that any financial maintenance covenant is added
for the benefit of any Incremental Equivalent Debt, no consent from the
Administrative Agent or any Lender shall be required to the extent that such
covenant shall also apply for the benefit of the Loans), except, in the case of
Incremental Equivalent Debt in the form of notes, such terms and conditions
reflect market terms and conditions at the time of such incurrence or issuance
(as reasonably determined by the Borrower), (I) if secured on a pari passu basis
with the Loans, if the initial yield on such Indebtedness (as determined by the
Administrative Agent to be equal to the sum of (x) the margin above the Adjusted
LIBO Rate on such Indebtedness and (y) if such Indebtedness is incurred at a
discount or the Lenders making the same receive a fee directly or indirectly
from the Borrower or any Subsidiary for providing such Indebtedness, the amount
of such OID divided by the lesser of (1) the average life to maturity of such
Indebtedness and (2) four) exceeds the applicable margin then in effect for
Eurocurrency Loans by more than 50 basis points, then the applicable margin then
in effect for Loans shall automatically be increased by such excess, effective
upon the incurrence of such Indebtedness; provided that, to the extent any
portion of the Yield Differential is attributable to a higher “LIBOR floor”
being applicable to such Indebtedness, such floor shall only be included in the
calculation of the Yield Differential to the extent such floor is greater than
the higher of the Adjusted LIBO Rate in effect for an Interest Period of three
months’ duration at such time and the “LIBOR floor” applicable to the initial
Loans, and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Loans shall be increased to an amount not to exceed the “LIBOR
floor” applicable to such Indebtedness prior to any increase in the applicable
margin applicable to such Loans then outstanding, (J) immediately prior to and
after the incurrence of any Incremental Equivalent Debt, no Default or Event of
Default shall have occurred and be continuing, and (K) the proceeds of such
Incremental Equivalent Debt shall be used solely for the purposes permitted for
Incremental Loans set forth in Section 5.11 (such Indebtedness incurred pursuant
to this clause (i) being referred to as “Incremental Equivalent Debt”) and
(ii) any Refinancing Indebtedness in respect of such Incremental Equivalent Debt
which itself would be permitted pursuant to this Section 6.01;

(p) Attributable Indebtedness in connection with Sale and Leaseback Transactions
in an aggregate amount not to exceed $5,000,000;

 

83



--------------------------------------------------------------------------------

(q) Guarantees of Indebtedness of a partnership or joint venture (other than an
Unrestricted Subsidiary) by the Borrower or any Guarantor provided that (x) such
guarantee is unsecured, (y) such guarantee does not exceed the proportion of
such Indebtedness that is equal to the Borrower’s or Guarantor’s proportionate
equity ownership of such partnership or joint venture and (z) the aggregate
principal amount of such Indebtedness at any time outstanding does not exceed
$5,000,000 outstanding; and

(r) unsecured Indebtedness of the Borrower or any Restricted Subsidiary (other
than the HNZ Group) incurred in connection with credit card agreements in an
aggregate amount not to exceed $3,000,000 at any time.

SECTION 6.02 Restricted Payments. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, make any Restricted Payment
except:

(a) Restricted Payments in aggregate cash amount not exceeding the Available
Amount; provided that the Borrower has provided an Officer’s Certificate
certifying that (i) the pro forma Liquidity is at least $50,000,000 immediately
prior to and after giving effect to such Restricted Payment and (ii) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;

(b) Restricted Payments in aggregate cash amount not exceeding $5,000,000;
provided that the Borrower has provided an Officer’s Certificate certifying that
no Default or Event of Default shall have occurred and be continuing or would
result therefrom;

(c) Restricted Payments in exchange for, or out of the proceeds of the
substantially concurrent issuance and sale of, Qualified Equity Interests;

(d) the redemption of any Equity Interests of the Borrower or any Restricted
Subsidiary in exchange for, or out of the proceeds of the substantially
concurrent issuance and sale of, Qualified Equity Interests;

(e) the redemption of Subordinated Indebtedness of the Borrower or any
Restricted Subsidiary in exchange for, or out of the proceeds of the
substantially concurrent incurrence of, Refinancing Indebtedness permitted to be
incurred under Section 6.01 and the other terms of this Agreement;

(f) the redemption of any Equity Interests of the Borrower or any Restricted
Subsidiary of the Borrower held by any of the Borrower’s (or any of its
Restricted Subsidiaries’) current or former directors or employees (or their
transferees, estates or beneficiaries under their estates) pursuant to any
director or employee equity subscription agreement or stock option agreement;
provided that the aggregate price paid for all such redeemed Equity Interests
may not exceed $2,500,000 in any 12-month period (with unused amounts in any
12-month period being permitted to be carried over into the next 12-month
period); provided, further, that the amounts in any 12-month period may be
increased by an amount not to exceed (a) the cash proceeds received by the
Borrower or any of its Restricted Subsidiaries from the sale of Borrower’s
Equity Interests (other than Disqualified Equity Interests) to any such
directors or employees that occurs after the Closing Date to the extent such
proceeds have not otherwise been applied to the payment of Restricted Payments
plus (b) the cash proceeds of key man life insurance policies received by the
Borrower and its Restricted Subsidiaries after the Closing Date;

(g) the redemption of Equity Interests of the Borrower or any Restricted
Subsidiary of the Borrower held by any of the Borrower’s (or any of its
Restricted Subsidiaries’) current or former directors or employees in connection
with the exercise or vesting of any equity compensation (including, without
limitation, stock options, restricted stock and phantom stock) in order to
satisfy the Borrower’s or such Restricted Subsidiary’s tax withholding
obligation with respect to such exercise or vesting;

 

84



--------------------------------------------------------------------------------

(h) repurchases of Equity Interests deemed to occur upon the exercise of stock
options if the Equity Interests represent a portion of the exercise price
thereof;

(i) in the event of an Asset Sale that requires the Borrower to prepay the Loans
pursuant to Section 2.10 hereof, redemption or repayment of Subordinated
Indebtedness of the Borrower or any Guarantor with any Net Proceeds of such
Asset Sale not required to prepay the Loans or be reinvested pursuant to the
provisions of Section 2.10 hereof, in each case, at a redemption or repayment
price not greater than 100% of the principal amount (or, if such Subordinated
Indebtedness were issued with original issue discount, 100% of the accreted
value) of such Subordinated Indebtedness, plus any accrued and unpaid interest
thereon; provided, however, that prior to such redemption or repayment, the
Borrower has prepaid the Loans or made a reinvestment, in each case, pursuant to
the provisions of Section 2.10 hereof to the extent the Loans are required to be
prepaid with such Net Proceeds under such Section; and

(j) Restricted Payments in cash to any direct or indirect parent of the
Borrower, the proceeds of which will be used by such entity to pay its operating
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting, and
similar expenses payable to third parties) that are reasonable and customary and
incurred in the ordinary course of business and, in each case, that are solely
attributable to the Borrower and its Restricted Subsidiaries; provided that
Restricted Payments made pursuant to this clause (j) shall not exceed $1,000,000
in any fiscal year;

provided that in the case of any Restricted Payment pursuant to clause (a), (c),
(e), (f), or (i) above, no Default shall have occurred and be continuing or
occur as a consequence thereof; provided further, the Borrower and its
Restricted Subsidiaries shall be permitted to pay any dividend within 60 days
after the date of declaration thereof, to the extent that such dividend would
have been permitted under this Section 6.02 on the date of declaration of such
payment.

SECTION 6.03 Limitations on Investments. The Borrower will not, and will not
permit any Restricted Subsidiary to, directly or indirectly, create or otherwise
cause or permit to remain outstanding any Investments in or to any Person,
except:

(a) Investments in aggregate cash amount not exceeding the Available Amount;
provided that the Borrower has provided an Officer’s Certificate certifying that
(i) the pro forma Liquidity is at least $50,000,000 immediately prior to and
after giving effect to such Restricted Payment and (ii) no Default or Event of
Default shall have occurred and be continuing or would result therefrom;

(b) Investments by the Borrower or any Restricted Subsidiary in (i) any
Guarantor, (ii) any non-Guarantor Restricted Subsidiary not in excess of
$35,000,000 at any one time outstanding or (iii) any Person that is or will
become immediately after such Investment a Restricted Subsidiary or that will
merge or consolidate into the Borrower or a Restricted Subsidiary (provided if
such Restricted Subsidiary does not become a Guarantor promptly following such
merger or consolidation, such Investment shall be limited to the amount
specified in clause (ii)); provided that, in each case of clause (ii) and clause
(iii), no Default has occurred and is continuing or would result therefrom;

(c) Investments in the Borrower by any Restricted Subsidiary;

(d) loans and advances to directors, employees and officers of the Borrower and
the Restricted Subsidiaries for bona fide business purposes and to purchase
Equity Interests of the Borrower not in excess of $3,000,000 at any one time
outstanding;

(e) Hedge Obligations incurred in compliance with Section 6.01(d) of this
Agreement;

 

85



--------------------------------------------------------------------------------

(f) Cash Equivalents;

(g) receivables owing to the Borrower or any Restricted Subsidiary if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, that such trade terms may
include such concessionary trade terms as the Borrower or any such Restricted
Subsidiary deems reasonable under the circumstances;

(h) Investments received in compromise or resolution of (i) obligations of trade
creditors or customers that were incurred in the ordinary course of business of
the Borrower or any of its Restricted Subsidiaries, including pursuant to any
Plan of Reorganization or similar arrangement upon the bankruptcy or insolvency
of any trade creditor or customer; or (ii) litigation, arbitration or other
disputes with Persons who are not Affiliates;

(i) Investments in prepaid expenses, negotiable instruments held for collection
or deposit and lease, utility and workers’ compensation, performance and similar
deposits entered into in the ordinary course of business;

(j) Investments made by the Borrower or a Restricted Subsidiary for
consideration consisting only of Qualified Equity Interests of the Borrower;

(k) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Borrower or any Restricted
Subsidiary or in satisfaction of judgments;

(l) Investments of a Restricted Subsidiary acquired after the Closing Date or of
any Person merged into the Borrower or merged into or consolidated or
amalgamated with a Restricted Subsidiary in accordance with Section 6.13 hereof
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, consolidation or amalgamation and were
in existence on the date of such acquisition, merger, consolidation or
amalgamation;

(m) Investments in joint ventures in an aggregate amount not to exceed
$10,000,000 at any one time outstanding (with each Investment being valued as of
the date made and without regard to subsequent changes in value);

(n) Investments in existence on the Closing Date and listed on Schedule 6.03 and
any amendments, renewals or replacements thereof that do not exceed the amount
of such Investment; and

(o) other Investments in an aggregate amount not to exceed the greater of
$10,000,000; provided that the Borrower has provided an Officer’s Certificate
certifying that no Default or Event of Default shall have occurred and be
continuing or would result therefrom.

The amount of Investments outstanding at any time pursuant to clause (m) or (o)
above shall be deemed to be reduced:

(a) upon the disposition or repayment of or return on any Investment made
pursuant to clause (m) or (o) above, by an amount equal to the return of capital
with respect to such Investment to the Borrower or any Restricted Subsidiary (to
the extent not included in the computation of Consolidated Net Income), less the
cost of the disposition of such Investment and net of taxes; and

 

86



--------------------------------------------------------------------------------

(b) upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, by an amount equal to the lesser of (x) the Fair Market Value of the
Borrower’s proportionate interest in such Subsidiary immediately following such
Redesignation, and (y) the aggregate amount of Investments in such Subsidiary
that increased (and did not previously decrease) the amount of Investments
outstanding pursuant to clause (m) or (o) above.

SECTION 6.04 Limitations on Dividends and Other Restrictions Affecting
Restricted Subsidiaries. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, create or otherwise cause or
permit to exist or become effective any consensual encumbrance or consensual
restriction on the ability of any Restricted Subsidiary to:

(1) pay dividends or make any other distributions on or in respect of its Equity
Interests;

(2) make loans or advances or pay any Indebtedness or other obligation owed to
the Borrower or any other Restricted Subsidiary; or

(3) transfer any of its assets to the Borrower or to any Restricted Subsidiary
that owns Equity Interests in such Restricted Subsidiary (pro rata in accordance
with such ownership interest);

except for:

(a) encumbrances or restrictions existing under or by reason of applicable law;

(b) encumbrances or restrictions existing under this Agreement, the Security
Documents and the Permitted Pari Lien Debt;

(c) non-assignment provisions of any contract, license or any lease entered into
in the ordinary course of business;

(d) encumbrances or restrictions existing under agreements existing on the date
of this Agreement and listed on Schedule 6.04 (including, without limitation,
the ABL Facility and Permitted Pari Lien Debt) as in effect on that date;

(e) restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

(f) any restriction with respect to a Restricted Subsidiary (or any of its
assets) imposed pursuant to an agreement entered into for the direct or indirect
sale or disposition of all or substantially all the Equity Interests or assets
of such Restricted Subsidiary (or the assets that are subject to such
restriction) pending the closing of such sale or disposition;

(g) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the assets of any Person, other
than the Person or the assets of the Person so acquired;

(h) any other agreement governing Indebtedness entered into after the Closing
Date that contains encumbrances and restrictions taken as a whole that are not
materially more restrictive with respect to any Restricted Subsidiary than those
in effect on the Closing Date with respect to that Restricted Subsidiary
pursuant to agreements in effect on the Closing Date (including this Agreement);

(i) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of ownership interests in such partnership, limited liability company,
joint venture or similar Person;

 

87



--------------------------------------------------------------------------------

(j) Purchase Money Indebtedness incurred in compliance with Section 6.01 of this
Agreement that impose restrictions of the nature described in clause (c) above
on the assets acquired;

(k) encumbrances or restrictions applicable only to an Excluded Subsidiary;

(l) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations referred to in clauses (a) through
(k) above; provided that such amendments or refinancings are, in the good faith
judgment of the Borrower’s Board of Directors, no more materially restrictive
with respect to such encumbrances and restrictions than those prior to such
amendments or refinancings; and

(m) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business.

SECTION 6.05 Liens.

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or permit or suffer to exist any
Lien on the Collateral that secures obligations under any Indebtedness except
Permitted Collateral Liens.

(b) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, assume or permit or suffer to exist any
Lien of any nature whatsoever (other than Permitted Liens) against any
non-Collateral assets of the Borrower or any Guarantor (including Equity
Interests of a Restricted Subsidiary), whether owned at the Closing Date or
thereafter acquired, or any proceeds therefrom, or assign or otherwise convey
any right to receive income or profits therefrom, unless contemporaneously
therewith:

(i) in the case of any Lien securing an obligation that ranks pari passu with
the Obligations, effective provision is made to secure the Obligations, at least
equally and ratably with or prior to such obligation with a Lien on the same
collateral; and

(ii) in the case of any Lien securing an obligation that is subordinated in
right of payment to the Obligations, effective provision is made to secure the
Obligations, with a Lien on the same collateral that is prior to the Lien
securing such subordinated obligation,

in each case, for so long as such obligation is secured by such Lien.

SECTION 6.06 Transactions with Affiliates.

(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, in one transaction or a series of related transactions,
sell, lease, transfer or otherwise dispose of any of its assets to, or purchase
any assets from, or enter into any contract, agreement, understanding, loan,
advance or Guarantee with, or for the benefit of, any Affiliate (an “Affiliate
Transaction”) if such Affiliate Transaction involves aggregate consideration in
excess of $2,500,000, unless:

 

88



--------------------------------------------------------------------------------

(i) such Affiliate Transaction is on terms that are no less favorable to the
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction at such time on an arm’s-length basis by
the Borrower or that Restricted Subsidiary from a Person that is not an
Affiliate of the Borrower or that Restricted Subsidiary; and

(ii) the Borrower delivers to the Administrative Agent:

(A) with respect to any Affiliate Transaction involving aggregate value in
excess of $10,000,000, an Officer’s Certificate certifying that such Affiliate
Transaction complies with clause (i) above and a Secretary’s Certificate which
sets forth and authenticates a resolution that has been adopted by the
Independent Directors approving or ratifying such Affiliate Transaction; and

(B) with respect to any Affiliate Transaction involving aggregate value of
$15,000,000 or more, the certificate described in the preceding clause (A) and a
written opinion as to the fairness of such Affiliate Transaction to the Borrower
or such Restricted Subsidiary from a financial point of view issued by an
Independent Financial Advisor.

(b) The foregoing restrictions shall not apply to:

(i) transactions exclusively between or among (A) the Borrower and one or more
Restricted Subsidiaries or (B) Restricted Subsidiaries; provided, in each case,
that no Affiliate of the Borrower (other than another Restricted Subsidiary)
owns Equity Interests of any such Restricted Subsidiary;

(ii) reasonable director, officer and employee compensation (including bonuses)
and other benefits or incentives (including retirement, health, stock option and
other benefit plans) and indemnification arrangements;

(iii) the entering into of a tax sharing agreement by the Borrower and/or one or
more Restricted Subsidiaries, on the one hand, and any other Person with which
the Borrower or such Restricted Subsidiaries file a consolidated, combined,
unitary or similar tax return or with which the Borrower or such Restricted
Subsidiaries are part of a consolidated, combined or unitary tax group, on the
other hand, and payments pursuant thereto that are permitted by the provisions
under Section 6.02 hereof;

(iv) loans and advances permitted by Section 6.03(c);

(v) Restricted Payments and Investments made in accordance with Sections 6.02
and 6.03, respectively;

(vi) any transaction with a Person (other than an Unrestricted Subsidiary) that
is an Affiliate of the Borrower solely because the Borrower owns, directly or
through a Restricted Subsidiary, Equity Interests in such Person, provided that
no other Affiliate of the Borrower (other than a Restricted Subsidiary) owns
Equity Interests in such Person; or

(vii) any transaction with an Affiliate where the only consideration paid by the
Borrower or any Restricted Subsidiary is Qualified Equity Interests.

 

89



--------------------------------------------------------------------------------

SECTION 6.07 Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, directly or indirectly, consummate any Asset Sale
except:

(a) Asset Sales (including the Air Medical Segment Sale) subject to the
following conditions:

(1) the Borrower or such Restricted Subsidiary receives consideration at the
time of such Asset Sale at least equal to the Fair Market Value of the assets
included in such Asset Sale;

(2) at least 75% of the total consideration received in such Asset Sale consists
of cash or Cash Equivalents;

(3) the Borrower complies with the mandatory prepayment provisions of
Section 2.10 with respect to such Asset Sale; and

(4) the Net Proceeds therefrom are deposited directly in a Net Proceeds Account
and held on deposit therein until reinvested or applied to repay the Loans in
accordance with Section 2.10.

(b) transfers of cash or Cash Equivalents;

(c) transfers of assets (including Equity Interests) that are governed by, and
made in accordance with, Section 6.13;

(d) Investments permitted under Section 6.03 and Restricted Payments permitted
under Section 6.02;

(e) the creation or realization of any Permitted Lien or a disposition in
connection with a Permitted Lien;

(f) transfers of obsolete, damaged or worn out equipment;

(g) any transfer or series of related transfers of assets with a Fair Market
Value not in excess of $1,000,000 individually or $15,000,000 in the aggregate
for all such transfers;

(h) any transfer of assets acquired substantially contemporaneously with such
transfer;

(i) a transfer of assets (i) by the Borrower to a Restricted Subsidiary that is
a Domestic Subsidiary (other than an Excluded Subsidiary), (ii) by a Restricted
Subsidiary to the Borrower or to another Restricted Subsidiary that is a
Domestic Subsidiary (other than an Excluded Subsidiary), and (iii) by a
Restricted Subsidiary that is a Foreign Subsidiary to the Borrower or to another
Restricted Subsidiary that is a Foreign Subsidiary (other than an Excluded
Subsidiary);

(j) an issuance, sale, transfer or other disposition of Equity Interests (i) by
a Restricted Subsidiary to the Borrower or to another Restricted Subsidiary that
is a Domestic Subsidiary (other than an Excluded Subsidiary) or (ii) by a
Restricted Subsidiary that is a Foreign Subsidiary to the Borrower or to another
Restricted Subsidiary that is a Foreign Subsidiary (other than an Excluded
Subsidiary);

 

90



--------------------------------------------------------------------------------

(k) the sale for Fair Market Value of accounts receivable that are generated
from operations conducted outside the United States by the Borrower or any
Restricted Subsidiary or other sales of accounts receivable in connection with
the collection or compromise thereof;

(l) leases of Aircraft or other real or personal property in the ordinary course
in exchange for rental payments that were fair and adequate on the date of lease
or of any such property not presently used or useful in the business of the
Borrower and its Restricted Subsidiaries;

(m) casualty event, condemnation or seizure;

(n) the unwinding, termination transfer, liquidation or novation of any Cash
Management Obligations or Hedge Contract;

(o) Asset Sales in connection with any Sale and Leaseback Transaction so long as
any Attributable Indebtedness is permitted pursuant to Section 6.01(q);

(p) a sale or disposition pursuant to the terms of a Disclosed Existing
Sublease; and

(q) Asset Sales in connection with any replacement of any parts or engine in
accordance with the terms of the applicable Aircraft Mortgages.

SECTION 6.08 Layering Indebtedness. The Borrower will not, and will not permit
any Guarantor to, directly or indirectly, incur any Indebtedness that is or
purports to be by its terms (or by the terms of any agreement governing such
Indebtedness) subordinated to any other Indebtedness of the Borrower or of such
Guarantor, as the case may be, unless such Indebtedness is also by its terms (or
by the terms of any agreement governing such Indebtedness) made expressly
subordinate to the Obligations, to the same extent and in the same manner as
such Indebtedness is subordinated to such other Indebtedness of the Borrower or
such Guarantor, as the case may be.

SECTION 6.09 Issuance or Sale of Equity Interests of Restricted Subsidiaries.
The Borrower will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, sell or issue any Equity Interests of any Restricted
Subsidiary except:

(a) to the Borrower, a Restricted Subsidiary or the minority Equity Interest
holders of any Restricted Subsidiary, on a pro rata basis, at Fair Market Value;
and

(b) to the extent such Equity Interests represent directors’ qualifying shares
or Equity Interests required by applicable law to be held by a Person other than
the Borrower or a Wholly-Owned Restricted Subsidiary. The sale of all the Equity
Interests of any Restricted Subsidiary is permitted by this Section 6.09 but is
subject to Section 6.07.

SECTION 6.10 Business of Borrower and its Restricted Subsidiaries. The Borrower
will not engage in any business activities or have any assets or liabilities
other than (a) its ownership of 100% of the Equity Interests of PHI, the other
Subsidiaries of the Borrower and liabilities incidental thereto, (b) the
maintenance of its legal existence, including the ability to incur fees, costs
and expenses relating to such maintenance, (c) participating in tax, accounting
and other administrative matters as a member of the consolidated group of the
Borrower and its Subsidiaries, (d) its liabilities pursuant to the Loan
Documents and the ABL Facility Documentation, (e) making Restricted Payments and
Investments to the extent permitted under this Agreement, (f) incurring fees,
costs and expenses relating to overhead and general operating including
professional fees for legal, tax and accounting issues and paying taxes, (g) any
other business activity explicitly set forth in this agreement and
(h) activities incidental to the businesses or activities described in clauses
(a) through (g) of this paragraph. The Borrower and its Restricted Subsidiaries
may not engage at any time in any business or business activity other than the
businesses currently conducted by them and business activities reasonably
related, complementary or incidental thereto.

 

91



--------------------------------------------------------------------------------

SECTION 6.11 Locations of Aircraft Collateral. Other than for legitimate
business purposes (as determined in good faith by an Officer of the Borrower)
while engaging in a Permitted Business, the Borrower and the Guarantors shall
not move Aircraft Collateral to jurisdictions unless (i) the country to which
such Aircraft is landing or being shipped is an Aircraft Collateral Covered
Jurisdiction or is subject to the Cape Town Convention and (ii) the Agents
receive an Opinion of Counsel, reasonably satisfactory to the Agents, that the
security interest granted to the Collateral Agent in respect of such Aircraft
remains and/or will remain perfected following such landing or shipment.

SECTION 6.12 Amendments to Other Agreements. The Borrower will not, and will not
permit any Restricted Subsidiary to, permit (i) any waiver, supplement,
modification, amendment, termination or release of any indenture, instrument or
agreement pursuant to which any Material Indebtedness (other than the ABL
Facility) of the Borrower or its Restricted Subsidiaries is outstanding if the
effect of such waiver, supplement, modification, amendment, termination or
release would materially increase the obligations of the obligor or confer
additional material rights on the holder of such Indebtedness in a manner
adverse to the Borrower or any of its Restricted Subsidiaries or the Lenders in
any material respect or (ii) any waiver, supplement, modification or amendment
of its certificate of incorporation, by-laws, operating, management or
partnership agreement or other organizational documents to the extent any such
waiver, supplement, modification or amendment would be adverse to the Lenders in
any material respect.

SECTION 6.13 Mergers, Consolidation, Etc. The Borrower will not, and will not
permit any Restricted Subsidiary, directly or indirectly, in a single
transaction or a series of related transactions, consolidate or merge with or
into, or sell, lease, transfer, convey or otherwise dispose of all or
substantially all of the assets of the Borrower or the Borrower and the
Restricted Subsidiaries (taken as a whole) or consummate a Plan of Liquidation
unless, provided, that:

(a) any Loan Party (other than the Borrower) may (i) dissolve or liquidate as
long as assets thereof are transferred to or become the property of another
Guarantor or Borrower and (ii) merge or may be consolidated into any other
Guarantor; and

(b) any Restricted Subsidiary that is not a Guarantor may (i) dissolve as long
as the assets thereof are transferred to or become the property of a Guarantor
or the Borrower or another Restricted Subsidiary that is not a Guarantor and
(ii) merge or may be consolidated into any Guarantor or the Borrower or another
Restricted Subsidiary that is not a Guarantor; and

(c) the Borrower may merge or may be consolidated into any Guarantor if the
Borrower is the surviving entity.

SECTION 6.14 Hedge Contracts. The Borrower shall not, an shall not permit any
Restricted Subsidiary to, enter into any Commodity Hedge Agreement other than a
Permitted Commodity Hedge Agreement or enter into any Interest Rate Hedge
Agreement other than a Permitted Interest Rate Hedge Agreement.

SECTION 6.15 Minimum Liquidity. The Borrower shall not permit Liquidity at any
time to be less than $20,000,000.

 

92



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) failure by the Borrower to pay interest on any of the Loans, or any fee or
any other amount (other than amounts described in clause (b) below) payable
under this Agreement or any other Loan Document when it becomes due and payable
and the continuance of any such failure for 5 Business Days;

(b) failure by the Borrower to pay the principal of or premium, if any, on any
of the Loan when it becomes due and payable, whether at stated maturity, upon
prepayment, upon acceleration or otherwise;

(c) any representation, warranty or statement made or deemed made by or on
behalf of the Borrower or any Restricted Subsidiary in any Loan Document or in
any report, certificate or financial statement provided pursuant to or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder shall prove to have been untrue in any material respect on the
date made or deemed made or;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.02, 5.05 (with respect to the existence of
the Borrower), 5.11 or 5.13 or in Article VI or (ii) Section 5.01(a) and such
failure under this clause (ii) shall continue unremedied for a period of five
Business Days after the occurrence thereof;

(e) failure by any Loan Party to comply with any other agreement or covenant in
this Agreement or any other Loan Document and continuance of this failure for 30
days after Knowledge of such failure by the Borrower or notice of the failure
has been given to the Borrower by the Administrative Agent or by the Required
Lenders;

(f) default under any agreement governing Material Indebtedness or other
mortgage, indenture or other instrument or agreement under which there may be
issued or by which there may be secured or evidenced Indebtedness of the
Borrower or any Restricted Subsidiary, whether such Indebtedness now exists or
is incurred after the Closing Date, which default: (i) is caused by a failure to
pay when due principal on such Indebtedness within the applicable express grace
period, (ii) results, or enables or permits (with or without the giving of
notice, the lapse of time or both, but after the expiration of any cure or grace
period) the holder or holders of such Indebtedness or any trustee or agent on
its or their behalf to cause or require, the acceleration of such Indebtedness
or any prepayment, repurchase, redemption or defeasance thereof, in each case,
prior to its express final maturity, (iii) results in the commencement of
judicial proceedings to foreclose upon, or to exercise remedies under applicable
law or applicable security documents to take ownership of, the assets securing
such Indebtedness, and in each case, the principal amount of such Indebtedness,
together with any other Indebtedness with respect to which an event described in
clause (i), (ii) or (iii) has occurred and is continuing, aggregates $20,000,000
or more;

(g) one or more judgments or orders that exceed $20,000,000 in the aggregate
(net of amounts covered by insurance or bonded) for the payment of money have
been entered by a court or courts of competent jurisdiction against the Borrower
or any Restricted Subsidiary and such judgment or judgments have not been
satisfied, stayed, annulled or rescinded within 60 days of being entered;

(h) one or more ERISA Events shall have occurred that could individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

 

93



--------------------------------------------------------------------------------

(i) the Borrower or any Significant Subsidiary pursuant to or within the meaning
of any Bankruptcy Law: (i) commences a voluntary case, (ii) consents to the
entry of an order for relief against it in an involuntary case, (iii) consents
to the appointment of a Custodian of it or for all or substantially all of its
assets, or (iv) makes a general assignment for the benefit of its creditors;

(j) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that: (i) is for relief against the Borrower or any Significant
Subsidiary as debtor in an involuntary case, (ii) appoints a Custodian of the
Borrower or any Significant Subsidiary or a Custodian for all or substantially
all of the assets of the Borrower or any Significant Subsidiary, or (iii) orders
the liquidation of the Borrower or any Significant Subsidiary, and the order or
decree remains unstayed and in effect for 60 days;

(k) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except upon the consummation of any transaction permitted under this Agreement
as a result of which the Guarantor providing such Guarantee ceases to be a
Restricted Subsidiary or upon the termination of such Loan Document in
accordance with its terms;

(l) unless all of the Collateral has been released from the Loan Liens in
accordance with the provisions of this Agreement and the Security Documents,
(i) default by the Borrower or any Guarantor in the performance of their
obligations under the Security Documents which materially adversely affects the
enforceability, validity, perfection or priority of the Loan Liens on Collateral
with a Fair Market Value in excess of $20,000,000, (ii) an express written
repudiation or disaffirmation by the Borrower or any Guarantor of any
obligations under the Security Documents or (iii) the determination in a
judicial proceeding that the Security Documents are unenforceable or invalid
against the Borrower or any Guarantor party thereto for any reason with respect
to the Collateral with a Fair Market Value in excess of $20,000,000 and, in the
case of any event described in clauses (i) through (iii) of this Section, such
default, repudiation, disaffirmation or determination is not rescinded, stayed,
or waived by the Persons having such authority pursuant to the Security
Documents or otherwise cured within 30 days after the Borrower receives written
notice thereof specifying such occurrence from the Administrative Agent or the
Required Lenders and demanding that such default be remedied and, in the case of
any event described in clauses (i) through (iii) of this Section, other than to
the extent that any such loss of perfection or priority results from the failure
of the Collateral Agent to maintain possession of certificates or instruments
actually delivered to it representing securities pledged under the Security
Documents; or

(m) a Change of Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately and
declare the Loans then outstanding to be due and payable in whole, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable, and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon, all premium
(including the Applicable Premium) and all fees and other obligations of the
Borrower hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in the case of any event with respect to
the Borrower described in clause (i) or (j) of this Section, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon, all premium (including the Applicable
Premium) and all fees and other obligations of the Borrower hereunder, shall
immediately and automatically become due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (ii) subject to the provisions of the Security Documents,
instruct the Collateral Agent to exercise any remedies under the Security
Documents.

 

94



--------------------------------------------------------------------------------

SECTION 7.02 Application of Payments. Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall be
applied by the Administrative Agent as follows:

(a) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent and
the Collateral Agent (including fees and disbursements and other charges of
counsel to the Administrative Agent or the Collateral Agent payable under
Section 10.03), ratably among them in proportion to the respective amounts
described in this clause (a) payable to them;

(b) second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal and interest)
payable to the Lenders arising under the Loan Documents, ratably among them in
proportion to the respective amounts described in this clause (b) payable to
them;

(c) third, to payment of that portion of the Obligations constituting accrued
and interest on the Loans and any fees, premiums and scheduled periodic payments
due under Treasury Services Agreements or Secured Loan Document Hedge
Agreements, ratably among the Secured Parties in proportion to the respective
amounts described in this clause (c) payable to them;

(d) fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and any breakage, termination or other payments under
Treasury Services Agreements or Secured Loan Document Hedge Agreements, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause (d) payable to them;

(e) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders and the other Secured Parties based
upon the respective aggregate amounts of all such Obligations owing to them in
accordance with the respective amounts thereof then due and payable; and

(f) finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.

Notwithstanding the foregoing, no amounts received from any Loan Party shall be
applied to any Excluded Hedge Obligations of such Loan Party.

ARTICLE VIII

THE AGENTS

SECTION 8.01 Appointment of Agents. Each of the Lenders (in its capacities as a
Lender and on behalf of itself and its Affiliates as potential counterparts to
Secured Loan Document Hedge Agreements and Treasury Services Agreements) hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors to serve as administrative agent under the
Loan Documents, and authorizes the Administrative Agent to take such actions and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions

 

95



--------------------------------------------------------------------------------

and powers as are reasonably incidental thereto. Each of the Lenders (in its
capacities as a Lender and on behalf of itself and its Affiliates as potential
counterparts to Secured Loan Document Hedge Agreements and Treasury Services
Agreements) hereby irrevocably appoints the entity named as Collateral Agent in
the heading of this Agreement and its successors to serve as collateral agent
under the Loan Documents, and authorizes the Collateral Agent to take such
actions and to exercise such powers as are delegated to the Collateral Agent by
the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. In addition, to the extent required under the
Laws of any jurisdiction other than the United States of America, each of the
Lenders (in its capacities as a Lender and on behalf of itself and its
Affiliates as potential counterparts to Secured Loan Document Hedge Agreements
and Treasury Services Agreements) hereby grants to the Collateral Agent any
required powers of attorney to execute any Security Document governed by the
Laws of such jurisdiction on such Lender’s behalf.

SECTION 8.02 Rights and Powers. The Persons serving as the Administrative Agent
or Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or Collateral Agent, and such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not an Agent hereunder and without any duty to account therefor
to the Lenders.

SECTION 8.03 Duties and Obligations. The Agents shall not have any duties or
obligations except those expressly set forth in the Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) no Agent shall have any duty to take any discretionary
action or to exercise any discretionary power, except discretionary rights and
powers expressly contemplated by the Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents); provided that no Agent shall be required to take any action
that, in its opinion, could expose such Agent to liability or be contrary to any
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, no Agent shall have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower,
any other Subsidiary or any other Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity. No Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment. No Agent shall be deemed to
have Knowledge of any Default unless and until written notice thereof is given
to such Agent by the Lender, and no Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to such Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to such Agent.

 

96



--------------------------------------------------------------------------------

SECTION 8.04 Liability. Each Agent shall be entitled to rely, and shall not
incur any liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). Each Agent also shall be entitled to rely, and shall not incur any
liability for relying, upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person (whether or not such Person in
fact meets the requirements set forth in the Loan Documents for being the
signatory, sender or authenticator thereof), and may act upon any such statement
prior to receipt of written confirmation thereof. Each Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 8.05 Sub-Agents. Each Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any of and all their duties and exercise their rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
each Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as an Agent.

SECTION 8.06 Resignation. Subject to the terms of this paragraph, any Agent may
resign at any time from its capacity as such. In connection with such
resignation, such resigning Agent shall give notice of its intent to resign to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, with (so long as no Default or Event
of Default shall have occurred and be continuing) the prior written approval of
the Borrower (not to be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
with the consent of the Borrower (to the extent required pursuant to the
immediately preceding sentence) and shall have accepted such appointment within
30 days after the retiring Agent gives notice of its intent to resign, then the
retiring Agent may, on behalf of the Lenders, appoint a successor Agent, which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent or
Collateral Agent, as applicable, hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, and the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Agent shall have been
so appointed and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its intent to resign, the retiring Agent may give
notice of the effectiveness of its resignation to the Lenders and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Collateral
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Collateral Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Collateral Agent, shall continue
to hold such Collateral, in each case until such time as a successor Collateral
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Collateral Agent
shall have no duty or obligation to take any further action under any Security
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
provided that (i) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (ii) all
notices and other communications required or contemplated to be given or made to
any Agent shall also directly

 

97



--------------------------------------------------------------------------------

be given or made to each Lender. Following the effectiveness of an Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 10.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent and in respect of the matters referred to in the
proviso under clause (a) above.

SECTION 8.07 Non-Reliance. Each Lender acknowledges that it has, independently
and without reliance upon, the Lead Arranger, any Agent or any other Lender, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Lead Arranger, any Agent or
any Lender, or any of the Related Parties of any of the foregoing, and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

SECTION 8.08 Approval and Execution. Each Lender, by delivering its signature
page to this Agreement and funding its Loans on the Closing Date, or delivering
its signature page to an Assignment and Assumption shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent, the Collateral Agent, the Lead
Arranger or the Lenders on the Closing Date.

SECTION 8.09 Collateral. Each Lender (in its capacities as a Lender and on
behalf of itself and its Affiliates as potential counterparts to Secured Loan
Document Hedge Agreements and Treasury Services Agreements) irrevocably agrees
that no Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Loan Guarantee of the Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent or the Collateral
Agent on behalf of the Secured Parties in accordance with the terms thereof. In
the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, the Administrative
Agent, the Collateral Agent or any Lender may be the purchaser or licensor of
any or all of such Collateral at any such sale or other disposition, and the
Administrative Agent or Collateral Agent, in each case, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Loan Guarantees
of the Obligations provided under the Loan Documents, to have agreed to the
foregoing provisions. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent and Collateral Agent
to execute any and all documents (including any intercreditor agreement
governing the relationship between the Secured Parties and the secured parties
in respect of any agreement evidencing Credit Agreement Refinancing
Indebtedness) with respect to the Collateral and the rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents and acknowledge and
agree that any such action by the Administrative Agent, the Collateral Agent or
their respective sub-agent(s) shall bind the Lenders and the other Secured
Parties.

SECTION 8.10 Lead Arranger. The Lead Arranger will not have any duties,
responsibilities or liabilities hereunder in its capacity as such.

 

98



--------------------------------------------------------------------------------

SECTION 8.11 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, letters of credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, letters of credit, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, letters of
credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, letters of credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best Knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, letters of credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, (i) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (ii) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that none of the Administrative Agent or the Lead Arranger or
any of their respective Affiliates is a fiduciary with respect to the assets of
such Lender in connection with the Loans, letters of credit or the Commitments
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

99



--------------------------------------------------------------------------------

(c) The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby.

(d) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 2.16,
each Lender shall indemnify and hold harmless the Administrative Agent against,
within ten (10) days after written demand therefor, any and all Taxes and any
and all related losses, claims, liabilities and expenses (including fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by the IRS or any other
Governmental Authority as a result of the failure of the Administrative Agent to
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective). A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 8.11. The agreements in this Section 8.11 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

ARTICLE IX

GUARANTEE OF THE OBLIGATIONS

SECTION 9.01 Guarantee. Subject to the provisions of this Article IX, each
Guarantor, by execution of this Agreement, jointly and severally,
unconditionally Guarantees to each Secured Party (i) the due and punctual
payment of the principal of, premium, if any, and interest on each Loan, when
and as the same shall become due and payable, whether at stated maturity, by
acceleration or otherwise, the due and punctual payment of interest on the
overdue principal of, premium, if any, and interest on the Loans, to the extent
lawful, and the due and punctual payment of all other Obligations and due and
punctual performance of all obligations of the Borrower to the Secured Parties
all in accordance with the terms of such this Agreement and the Security
Documents (to the extent a party thereto) and (ii) in the case of any extension
of time of payment or renewal of any Loans or any of such other Obligations,
that the same will be promptly paid in full when due or performed in accordance
with the terms of the extension or renewal, at stated maturity, by acceleration
or otherwise.

SECTION 9.02 [Reserved].

SECTION 9.03 Limitation of Guarantee. The obligations of each Guarantor under
its Loan Guarantee will be limited to the maximum amount as will, after giving
effect to all other contingent and fixed liabilities of such Guarantor
(including, without limitation, any Guarantees of Indebtedness of the Borrower
under the Credit Facilities permitted under Section 6.01 of this Agreement) and
after giving effect to any collections from or payments made by or on behalf of
any other Guarantor in respect of the obligations of such other Guarantor under
its Loan Guarantee or pursuant to its contribution obligations under this
Agreement, result in the obligations of such Guarantor under its Loan Guarantee
not constituting a fraudulent conveyance or fraudulent transfer under federal,
state, or foreign Law. Each Guarantor that makes a payment for distribution
under its Loan Guarantee is entitled to a contribution from each other Guarantor
in a pro rata amount based on adjusted net assets of each Guarantor.

 

100



--------------------------------------------------------------------------------

SECTION 9.04 Release of Guarantor. In the event of a sale or other disposition
of all or substantially all of the assets of any Guarantor, by way of merger,
consolidation or otherwise, or a sale or other disposition of all of the Equity
Interests of any Guarantor then held by the Borrower and the Restricted
Subsidiaries, except in any case to the Borrower or any Restricted Subsidiary,
then that Guarantor will be automatically released and relieved of any
obligations under its Loan Guarantee and any Lien on or security interest in any
assets of such Guarantor will be automatically released; provided that such sale
or other disposition complies with Section 6.07 or Section 6.13 of this
Agreement. Any Guarantor that ceases to be a Subsidiary in accordance with the
provisions of this Agreement, will be automatically released from its Loan
Guarantee and any Lien on or security interest in any assets of such Restricted
Subsidiary will be automatically released when it first ceases to be a
Subsidiary.

The Administrative Agent shall deliver an appropriate instrument provided to it
evidencing the release of a Guarantor upon receipt of a request of the Borrower
accompanied by an Officer’s Certificate certifying as to the compliance with
this Section 9.04. Any Guarantor not so released or the entity surviving such
Guarantor, as applicable, will remain or be liable under its Loan Guarantee as
provided in this Article IX.

The Administrative Agent shall execute any documents reasonably requested by the
Borrower or a Guarantor in order to evidence the release of such Guarantor from
its obligations under its Loan Guarantee under this Article IX.

SECTION 9.05 Waiver of Subrogation. Until such time as the Obligations
guaranteed hereof have been satisfied in full, each Guarantor hereby irrevocably
waives any claim or other rights which it may now or hereafter acquire against
the Borrower that arise from the existence, payment, performance or enforcement
of such Guarantor’s obligations under its Loan Guarantee and this Agreement,
including, without limitation, any right of subrogation, reimbursement,
exoneration, indemnification, and any right to participate in any claim or
remedy of any Secured Party against the Borrower, whether or not such claim,
remedy or right arises in equity, or under contract, statute or common law,
including, without limitation, the right to take or receive from the Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, on account of such claim or other rights. If any amount shall be paid to
any Guarantor in violation of the preceding sentence and the Obligations shall
not have been paid in full, such amount shall have been deemed to have been paid
to such Guarantor for the benefit of, and held in trust for the benefit of, the
Secured Parties, and shall forthwith be paid to the Administrative Agent for the
benefit of such Secured Parties to be credited and applied against the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement. Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by this Agreement and that
the waiver set forth in this Section 9.05 is knowingly made in contemplation of
such benefits.

ARTICLE X

MISCELLANEOUS

SECTION 10.01 Notices.

(a) All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by fax, as follows:

 

  (i)

if to the Borrower or any other Loan Party, to such Loan Party at:

2001 SE Evangeline Thruway

Lafayette, Louisiana 70508

Attention: Trudy P. McConnaughhay, Chief Financial Officer

 

101



--------------------------------------------------------------------------------

  (ii)

if to the Administrative Agent or the Collateral Agent:

 

  (A)

with respect to collateral management matters, to it at:

Eleven Madison Avenue

8th Floor, New York, NY 10010

Attention of: Loan Operations – Boutique Management

Fax No. (212) 325-8315

Email: list.ops-collateral@credit-suisse.com

 

  (B)

with respect to all other notices, to it at:

Eleven Madison Avenue

New York, NY 10010

Attention of: Agency Manager

Fax No. (212) 322-2291

Email: agency.loanops@credit-suisse.com

and

(iii) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next Business Day for the recipient);
and notices delivered through electronic communications to the extent provided
in clause (b) below shall be effective as provided in such clause.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet and
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. Any notices or other communications to the Administrative Agent,
the Borrower may be delivered or furnished by electronic communications pursuant
to procedures approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by any such Person by
notice to each other such Person.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, the “Borrower Materials”) by posting
the Borrower Materials on Intralinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public

 

102



--------------------------------------------------------------------------------

Lender”). The Borrower hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.12); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated as “Public Investor;” and (z) the Administrative Agent shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not marked as
“Public Investor.” Notwithstanding the foregoing, the following Borrower
Materials shall be marked “PUBLIC”, unless the Borrower notifies the
Administrative Agent promptly that any such document contains material
non-public information: (1) the Loan Documents, (2) notification of changes in
the terms of this Agreement, and (3) all financial statements and accompanying
information and certificates delivered pursuant to Section 5.01(a) through (c).

SECTION 10.02 Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by clause (b) of this Section, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement or the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Agent or any Lender may have
had notice or Knowledge of such Default at the time.

(b) Except as provided in the Security Documents and in clauses (c) and (d)
below, none of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower, the Administrative Agent and (other than in the case of clause
(i) below) the Required Lenders and, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that
(i) any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Borrower and the Administrative
Agent to cure any ambiguity, omission, defect or inconsistency so long as, in
each case, the Lenders shall have received at least five Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment and (ii) no such agreement shall (A) increase the Commitment of
any Lender without the written consent of such Lender (it being understood that
a waiver of any condition precedent, the waiver of any Default or Event of
Default, mandatory prepayments or other mandatory reduction of Commitments shall
not constitute an extension or increase of any Commitment of any Lender), (B)
reduce the principal amount of any Loan or reduce the rate of interest thereon
(other than as a result of any waiver of any increase in the interest rate
applicable to any Loan pursuant to Section 2.12(c)) without the written consent
of each Lender affected thereby, (C) postpone the scheduled maturity date of any
Loan, or the date of any scheduled payment of the principal amount of any Loan
under Section 2.09, or any date for the payment of any interest

 

103



--------------------------------------------------------------------------------

payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (D) amend this Agreement in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender, (E) change the order of payments in
Section 7.02, without the written consent of each Lender affected thereby,
(F) change any of the provisions of this Section or the percentage set forth in
the definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; provided that, with the
consent of the Required Lenders, the provisions of this Section, the definition
of the term “Required Lenders” or such other provision may be amended to include
references to any new class of loans created under this Agreement (or to lenders
extending such loans) on substantially the same basis as the corresponding
references relating to the existing classes of Loans or Lenders, (G) release the
Borrower or any Guarantor from its Loan Guarantee (except as expressly provided
in Section 9.04), or limit its material liabilities in respect of such Loan
Guarantee, without the written consent of each Lender (other than a Defaulting
Lender), (H) release all or substantially all the Collateral from the Liens of
the Security Documents, without the written consent of each Lender (other than a
Defaulting Lender, and except as expressly provided in Section 6.07,
Section 10.14 or the applicable Security Document (including any such release by
the Collateral Agent in connection with any sale or other disposition of the
Collateral upon the exercise of remedies under the Security Documents), it being
understood that an amendment or other modification of the type of obligations
secured by the Security Documents shall not be deemed to be a release of the
Collateral from the Liens of the Security Documents) or (I) except as permitted
by Section 6.01 and Section 6.05, subordinate the liens or other rights of the
Lenders in respect of the Collateral or subordinate the rights of the Lenders in
respect of payment of the Obligations, without the written consent of each
Lender (other than a Defaulting Lender); provided further that (1) no such
agreement shall amend, modify, extend or otherwise affect the rights or
obligations of the Administrative Agent or the Collateral Agent without the
prior written consent of the Administrative Agent or Collateral Agent, as
applicable (it being understood that any forbearance or similar agreement which
limits the ability of any Agent to take actions upon the occurrence and during
the continuance of an Event of Default shall be effective without the consent of
such Agent), and (2) any amendment, waiver or other modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of a particular class (but not the Lenders of any other class), may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of the affected
class of Lenders that would be required to consent thereto under this Section if
such class of Lenders were the only class of Lenders hereunder at the time.

(c) Notwithstanding Section 10.02(b) or the proviso thereto, no consent with
respect to any amendment, waiver or other modification of this Agreement or any
other Loan Document shall be required of any Lender that receives payment in
full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such amendment,
waiver or other modification becomes effective and whose Commitments terminate
by the terms and upon the effectiveness of such amendment, waiver or other
modification.

(d) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 10.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender or
other party hereto.

(e) Notwithstanding Section 10.02(b) or the proviso thereto, this Agreement
(including this Section 10.02 and Section 2.17) may be amended (or amended and
restated) with the written

 

104



--------------------------------------------------------------------------------

consent of the Required Lenders, the Administrative Agent, the Borrower (x) (i)
to add one or more additional credit facilities to this Agreement and to permit
the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share in the benefits of this
Agreement and the other Loan Documents with the Loans and Commitments and the
accrued interest and fees in respect thereof and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions and provisions related to such new credit
facilities or (y) to permit refinancing of all or a portion of the Loans and
Commitments hereunder with other Indebtedness.

(f) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, the Loans of any Lender that is at the time a Defaulting Lender
shall not have any voting or approval rights under the Loan Documents and shall
be excluded in determining whether all Lenders, all affected Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to this Section 10.02); provided
that any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that affects any Defaulting Lender more adversely than
other affected Lenders shall require the consent of such Defaulting Lender.

(g) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
directly and adversely affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, so long as the Lender that is
acting as Administrative Agent is not a Non-Consenting Lender, the Borrower may,
at its sole expense and effort, upon notice to such Non-Consenting Lender and
the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment),
provided that (a) the Borrower shall have received the prior written consent of
the Administrative Agent to the extent such consent would be required under
Section 10.04(b) for an assignment of Loans or Commitments, as applicable, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts (including
any amounts under Section 2.10), payable to it hereunder from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (c) unless waived,
the Borrower or such Eligible Assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 10.04(b).

SECTION 10.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Agents, the Lead Arranger and their Affiliates, but
limited, in the case of legal fees and expenses, to the reasonable fees, charges
and disbursements of one counsel for the Agents, and one counsel for the Lead
Arranger and their Affiliates, taken as a whole, and, if necessary, one local
counsel in any material jurisdiction for the Agents, and one local counsel for
the Lead Arranger and their Affiliates, taken as a whole, plus, one additional
counsel for each of the parties taken as a whole who are similarly situated as
necessary to the extent of any conflicts of interest, in connection with the
structuring, arrangement and syndication of the credit facilities provided for
herein, including the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Agents and the Lead Arranger,
but limited, in the case of legal fees and expenses, to the fees, charges and
disbursements

 

105



--------------------------------------------------------------------------------

of one counsel for the Agents, and one counsel for the Lead Arranger and
Lenders, taken as a whole, and, if necessary, one local counsel in any material
jurisdiction for the Agents, and one local counsel for the Lead Arranger and
their Affiliates, taken as a whole, plus, one additional counsel for each of the
parties taken as a whole who are similarly situated as necessary to the extent
of any conflicts of interest, in connection with the enforcement or protection
of its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) The Borrower shall indemnify each Agent (and any sub-agent thereof), the
Lead Arranger, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”), against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, penalties,
liabilities and related expenses, but limited, in the case of legal fees and
expenses, to the fees, charges and disbursements of one counsel for the
Indemnitees, taken as a whole, and, if necessary, one local counsel in any
material jurisdiction, plus, one additional counsel for each of the parties
taken as a whole who are similarly situated as necessary to the extent of any
conflicts of interest, arising out of, in connection with, or as a result of
(i) the structuring, arrangement and the syndication of the credit facilities
provided for herein, the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their obligations thereunder or the consummation
of the Transactions or any other transactions contemplated thereby, (ii) any
Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence
or Release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any other Subsidiary, or any Environmental
Liability related in any way to the Borrower or any other Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether initiated against or by any party to this Agreement or any
other Loan Document, any Affiliate of any of the foregoing or any third party
(and regardless of whether any Indemnitee is a party thereto); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
in connection with any disputes solely among Indemnitees and not arising out of
any act or omission of the Borrower or any of its Affiliates (other than any
disputes against any Agent or Lead Arranger in its capacity as such). This
paragraph shall not apply with respect to Taxes, other than any Taxes that
represent losses, claims, damages, penalties, liabilities or expenses arising
from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by them under clause (a) or (b) of this Section to any Agent (or any sub-agent
thereof), the Lead Arranger or any Related Party of any of the foregoing, each
Lender severally agrees to pay to such Agent (or any such sub-agent), the Lead
Arranger or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent (or such sub-agent) in
its capacity as such, the Lead Arranger in its capacity as such or against any
Related Party acting for an Agent (or any such sub-agent) or the Lead Arranger,
as applicable, in connection with such capacity. For purposes of this Section, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total outstanding Loans at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
nor permit any of its Affiliates or Related Parties to assert, and each hereby
waives, any claim against any Indemnitee (i) for any damages arising from the
use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) other

 

106



--------------------------------------------------------------------------------

than those arising from the gross negligence or willful misconduct of any
Indemnitee as determined by a court of competent jurisdiction by final and
nonappealable judgment, or (ii) without limiting Section 10.03(b), on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions or any Loan or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable within 30 days after
receipt of a reasonably detailed invoice therefor.

SECTION 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (and any attempted
assignment or transfer by such Lender in violation of this Section shall be null
and void). Nothing in this Agreement, expressed or implied, shall be construed
to confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
clause (c) of this Section) and, to the extent expressly contemplated hereby,
the sub-agents of the Administrative Agent and the Related Parties of any of the
Administrative Agent and any Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent of:

(A) the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed); provided that no consent of the Borrower shall be required (1) for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund and (2) if
an Event of Default has occurred and is continuing, for any other assignment;
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received written
notice thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Loan to a Lender, an Affiliate
of a Lender or an Approved Fund.

(ii) Each assignment shall be subject to the following additional conditions:

(A) except in the case of (1) an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or (2) an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $1,000,000 unless
each of the Borrower and the Administrative Agent otherwise consents; provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

 

107



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee (x) shall not be payable in connection
with assignments pursuant to Section 10.04(e) and (y) may be waived or reduced
in the sole discretion of the Administrative Agent), provided that only one such
processing and recordation fee shall be payable in the event of simultaneous
assignments (i) from any Lender or its Approved Funds to one or more other
Approved Funds of such Lender or (ii) from any Lender or its Affiliates to any
other Person; and

(D) other than in the case of assignments pursuant to Section 10.04(e), the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire in which the assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain MNPI)
will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable law, including federal,
state and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto, but shall continue to be entitled to the benefits and subject to the
obligations of Sections 2.14, 2.15, 2.16, 10.03 and 10.12).

(iv) The Administrative Agent shall maintain at one of its offices, as an agent
of the Borrower, a copy of each Assignment and Assumption delivered to it and
records of the names and addresses of the Lenders, and the Commitment of, and
principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and, as to entries
pertaining to it, any Lender, at any reasonable time and from time to time upon
reasonable prior notice. Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Loans held by Affiliated Lenders.
Upon request by the Administrative Agent, the Borrower shall (i) promptly (and
in any case, not less than five (5) Business Days (or shorter period as agreed
to by the Administrative Agent) prior to the proposed effective date of any
amendment, consent or waiver pursuant to Section 10.02) provide to the
Administrative Agent, a complete list of all Affiliated Lenders holding Loans at
such time and (ii) not less than five (5) Business Days (or shorter period as
agreed to by the Administrative Agent) prior to the proposed effective date of
any amendment, consent or waiver pursuant to Section 10.02, provide to the
Administrative Agent, a complete list of all Debt Fund Affiliates holding Term
Loans at such time.

 

108



--------------------------------------------------------------------------------

(v) Upon receipt by the Administrative Agent of an Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder) and the processing and recordation fee referred to in this Section,
the Administrative Agent shall accept such Assignment and Assumption and record
the information contained therein in the Register and shall give prompt notice
thereof to the Borrower; provided, that the failure of the Administrative Agent
to give any such notice shall not result in any liability to the Administrative
Agent; provided that the Administrative Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto (other than the lack of the
Borrower’s consent thereto in the case of an assignment of less than
$1,000,000). Each assigning Lender and the assignee, by its execution and
delivery of an Assignment and Assumption, shall be deemed to have represented to
the Administrative Agent that all written consents required by this Section with
respect thereto (other than the consent of the Administrative Agent) have been
obtained and that such Assignment and Assumption is otherwise duly completed and
in proper form, and each assignee, by its execution and delivery of an
Assignment and Assumption, shall be deemed to have represented to the assigning
Lender and the Administrative Agent that such assignee is an Eligible Assignee.

(c) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (“Participants”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided further
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that directly affects such
Participant or requires the approval of all the Lenders. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.14, 2.15
and 2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.16(f) which documentation shall be provided to such
Participant’s participating Lender to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section);
provided further that such Participant (x) agrees to be subject to the
provisions of Sections 2.17 and 2.18 as if it were an assignee under clause
(b) of this Section and (y) shall not be entitled to receive any greater payment
under Section 2.14 or 2.16, with respect to any participation, than its
participating Lender would have been entitled

 

109



--------------------------------------------------------------------------------

to receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs are the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender;
provided further that such Participant agrees to be subject to Section 2.17(c)
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant to which it
has sold a participation and the principal amounts (and stated interest) of each
such Participant’s interest in the Loans or other rights and obligations of such
Lender under this Agreement (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank and (ii) in the case of any Lender that is a fund, any
pledge or assignment to any holders of obligations owed, or securities issued,
by such Lender including to any trustee for, or any other representative of,
such holders, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything in this Agreement to the contrary, Loans may be
assigned by any Lender to an Affiliated Lender; provided that: (i) the assigning
Lender and the Affiliated Lender purchasing such Lender’s Loans shall execute
and deliver to the Administrative Agent an Assignment and Assumption with such
customary modifications to reflect the nature of the transaction as the
Administrative Agent shall reasonably require; (ii) each such Affiliated Lender
agrees it may not challenge the attorney-client privilege of the Lenders or the
Administrative Agent on the basis of any such Affiliated Lender’s status as a
Lender; (iii) each Affiliated Lender shall either (1) represent and warrant to
the assigning Lender (other than any other Affiliated Lender) and the
Administrative Agent that it does not possess any Excluded Information or
(2) make a statement that such representation cannot be made and the parties
thereto shall waive any potential claims arising from such Affiliated Lender
being in possession of Excluded Information; and (iv) the aggregate principal
amount of Loans held at any one time by all Affiliated Lenders shall not exceed
33% of the aggregate principal amount of all Loans at such time outstanding.

(f) Notwithstanding anything in Section 10.02 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Loans held by
Debt Fund Affiliates may not account for more than fifty percent (50.00%) (pro
rata among such Debt Fund Affiliates) of the Loans of consenting Lenders
included in determining whether the Required Lenders have consented to any
action pursuant to Section 10.02.

SECTION 10.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or

 

110



--------------------------------------------------------------------------------

Knowledge of any Default or incorrect representation or warranty at the time any
Loan Document is executed and delivered or any credit is extended hereunder, and
shall continue in full force and effect until the Termination Date. The
provisions of Sections 2.14, 2.15, 2.16, 2.17(e) and 10.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans and amounts
due in respect of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing and the Administrative Agent has consented in writing (which consent
may be given in the Administrative Agent’s sole discretion and shall be given at
the direction of the Required Lenders), each Lender, and each Affiliate of any
of the foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender, or by such an Affiliate, to or for
the credit or the account of or the Borrower against any of and all the
obligations then due of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement. The rights of each Lender, and each
Affiliate of any of the foregoing, under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or
Affiliate may have. No amounts set off from any Guarantor shall be applied to
any Excluded Hedge Obligations of such Guarantor.

SECTION 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the
Laws of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding shall be

 

111



--------------------------------------------------------------------------------

heard and determined in such New York State or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or any other Loan Document shall affect any right
that any Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or any of its properties in the courts of any jurisdiction to the
extent necessary to enforce the Collateral.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in clause (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

SECTION 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12 Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors, leveraged facility providers and
settlement service providers (including CUSIP Service Bureau, Inc.) solely in
connection with the Transactions, it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the
Administrative Agent and each Lender shall be responsible for the compliance
with this Section by their Related Parties, (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable law or by any subpoena
or similar legal process (in which case, such Person agrees to inform the
Borrower as promptly as practicable thereof, to the extent permitted by law),
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this

 

112



--------------------------------------------------------------------------------

Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its Related Parties) to any Hedge
Contract or derivative transaction relating to the Borrower or any Subsidiary
and its obligations, (g) with the consent of the Borrower or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Agents, any Lender or any
Affiliate of any of the foregoing on a nonconfidential basis from a source other
than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Agents or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 10.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.14 Release of Liens and Guarantees.

(a) The Lenders irrevocably authorize the Collateral Agent and the
Administrative Agent (and the Collateral Agent and the Administrative Agent
agrees):

(i) to release any Lien on any property securing the Obligations granted to or
held by the Collateral Agent or the Administrative Agent under any Loan Document
(x) upon the Termination Date (and, concurrently therewith, to release all the
Loan Parties from their Obligations under the Loan Documents (other than
(A) obligations under Secured Hedge Agreements and Treasury Services Agreements
not yet due and payable, (B) contingent indemnification obligations not yet
accrued and payable, and (C) those that specifically survive the Termination
Date)), (y) that is sold or transferred or to be sold or transferred as part of
or in connection with any sale permitted hereunder or under any other Loan
Document to any Person other than a Loan Party, or (z) subject to Section 10.02,
if approved, authorized or ratified in writing by the Required Lenders; and

(ii) to release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Subsidiary as a result of a
transaction or designation permitted hereunder.

(b) In each case as specified in this Section 10.14, the relevant Agent will, at
the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Loan Documents securing the Obligations (or the subordination of the same),
or to release such Loan Party from its Obligations under the Loan Documents, in
each case, in accordance with the terms of the Loan Documents and this
Section 10.14.

 

113



--------------------------------------------------------------------------------

(c) Any execution and delivery of documents pursuant to this Section shall be
without recourse to or warranty by the Administrative Agent.

(d) For the avoidance of doubt, no release of Liens or Guarantors effected in
the manner permitted by this Section 10.14 shall require the consent of any
holder of obligations under any Secured Hedge Agreement or any Treasury Services
Agreements.

SECTION 10.15 USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 10.16 No Fiduciary Relationship. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Borrower
and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arranger are arm’s-length commercial transactions between the Borrower, the
other Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arranger on the other hand, (B) the Borrower
and each other Loan Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each Agent, the Lead Arranger and each Lender
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) no Agent, nor the Lead
Arranger or any Lender, has any obligation to the Borrower, any other Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the Lead Arranger, the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Loan
Parties and their respective Affiliates, and neither the Agents nor the Lead
Arranger has any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates. To the fullest
extent permitted by law, the Borrower and each other Loan Party hereby waives
and releases any claims that it may have against the Agents, the Lead Arranger
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

SECTION 10.17 Independent Decision. Each Lender acknowledges that (i) it is
engaged in making, purchasing, holding or investing in loans or similar
extensions of credit in the ordinary course of its business, (ii) it has had an
opportunity to request from the Borrower, and has received and reviewed, any
information necessary for it to decide whether to extend credit to the Borrower
hereunder and (iii) it has made its own independent decision to extend credit to
the Borrower hereunder.

SECTION 10.18 Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed reasonable and customary
compliance procedures regarding the use of MNPI and that it will handle MNPI in
accordance with such procedures and applicable law, including federal, state and
foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
federal, state and foreign securities laws.

 

114



--------------------------------------------------------------------------------

SECTION 10.19 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state Laws based on
the Uniform Electronic Transactions Act.

SECTION 10.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of an EEA Resolution Authority.

SECTION 10.21 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a Guarantee or otherwise, for Hedge
Obligations or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the Laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under

 

115



--------------------------------------------------------------------------------

such Supported QFC and such QFC Credit Support, and any rights in property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as a transfer would be effective under the
U.S. Special Resolution Regime if the Supported QFC and such QFC Credit Support
(and any such interest, obligation and rights in property) were governed by the
Laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the Laws of the United States or a state of the United States.

(b) As used in this Section 10.21, the following terms have the following
meanings:

“BHC Act Affiliate” of a part means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

i. a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

ii. a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

iii. a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to such term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D)

[Signature pages follow]

 

116



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PHI GROUP, INC. By:  

             

  Name:   Title:

 

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, Collateral
Agent, and initial Lender By:  

             

  Name:   Title: By:  

             

  Name:   Title:

 

 

[Signature Page to Term Loan Credit Agreement]



--------------------------------------------------------------------------------

[Name of Institution:] By:  

             

  Name:   Title: [For any Lender requiring a second signature block:] By:  

             

  Name:   Title:

 

 

[Signature Page to Term Loan Credit Agreement]